Exhibit 10.2

 

 

CSC HOLDINGS, INC.,

 

Issuer,

 

to

 

U.S. BANK NATIONAL ASSOCIATION,

 

Trustee

 

Indenture

 

Dated as of June 4, 2008

 

$500,000,000

 

8½% Senior Notes due 2015

 

8½% Series B Senior Notes due 2015

 

 

--------------------------------------------------------------------------------


 

Reconciliation and Tie Between Trust Indenture Act

of 1939 and Indenture, dated as of June 4, 2008

 

Trust Indenture

 

 

Act Section

 

Indenture Section

 

 

 

 

§10(a)(1)

 

 

608

(a)(2)

 

 

608

(b)

 

 

607, 609

§311(a)

 

 

612

(b)

 

 

612

§312(a)

 

 

607

(b)

 

 

607

(c)

 

 

701

§313

 

 

702

§314(a)

 

 

703

(a)(4)

 

 

1013

(c)(1)

 

 

103

(c)(2)

 

 

103

(e)

 

 

103

§315(b)

 

 

601

§316(a)(last sentence)

 

 

101 (“Outstanding”)

(a)(1)(A)

 

 

502, 512

(a)(1)(B)

 

 

513

(b)

 

 

508

(c)

 

 

105(d)

§317(a)(1)

 

 

503

(a)(2)

 

 

504

(b)

 

 

1003

§318(a)

 

 

108

 

Note:                   This reconciliation and tie shall not, for any purpose,
be deemed to be a part of this Indenture.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

RECITALS OF THE COMPANY

1

ARTICLE One DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1

Section 101. Definitions

1

 

“Acquired Indebtedness”

2

 

“Additional Securities”

2

 

“Adjusted Treasury Rate”

2

 

“Affiliate”

2

 

“Agent Members”

2

 

“Annualized Operating Cash Flow”

2

 

“Average Life”

2

 

“Bank Credit Agreement”

2

 

“Banks”

3

 

“Board of Directors”

3

 

“Board Resolution”

3

 

“Book-Entry Security”

3

 

“Business Day”

3

 

“Capital Stock”

3

 

“Capitalized Lease Obligation”

3

 

“Cash Flow Ratio”

3

 

“Commission”

3

 

“Common Stock”

4

 

“Company”

4

 

“Company Request” or “Company Order”

4

 

“Comparable Treasury Issue”

4

 

“Comparable Treasury Price”

4

 

“Consolidated Net Tangible Assets”

4

 

“Corporate Trust Office”

4

 

“corporation”

4

 

“Cumulative Cash Flow Credit”

5

 

“Cumulative Interest Expense”

5

 

“Debt”

5

 

“Default”

6

 

“Depository”

6

 

“Disqualified Stock”

6

 

“Event of Default”

6

 

“Exchange Act”

6

 

“Exchange Offer”

6

 

“Exchange Offer Registration Statement”

6

 

“Exchange Securities”

6

 

“generally accepted accounting principles”

6

 

--------------------------------------------------------------------------------


 

 

PAGE

 

 

 

“Global Security”

6

 

“guarantee”

7

 

“Holder”

7

 

“Indebtedness”

7

 

“Indenture”

7

 

“Initial Interest Payment Date”

7

 

“Initial Purchasers”

7

 

“Initial Securities”

7

 

“Interest Payment Date”

7

 

“Interest Swap Obligations”

8

 

“Investment”

8

 

“Lease”

8

 

“Lien”

8

 

“Liquidated Damages”

8

 

“Maturity”

8

 

“Officers’ Certificate”

9

 

“Operating Cash Flow”

9

 

“Opinion of Counsel”

9

 

“Outstanding”

9

 

“Paying Agent”

10

 

“Permitted Liens”

10

 

“Person”

12

 

“Physical Security”

12

 

“Predecessor Security”

12

 

“Preferred Stock”

12

 

“Qualified Institutional Buyer” or “QIB”

12

 

“Quotation Agent”

12

 

“Receivables and Related Assets”

13

 

“Redemption Date”

13

 

“Redemption Price”

13

 

“Reference Treasury Dealer”

13

 

“Reference Treasury Dealer Quotations”

13

 

“Refinancing Indebtedness”

13

 

“Registered Securities”

13

 

“Registration Rights Agreement”

13

 

“Regular Record Date”

14

 

“Regulation S Global Security”

14

 

“Responsible Officer”

14

 

“Restricted Payment”

14

 

“Restricted Security”

15

 

“Restricted Subsidiary”

15

 

“Rule 144A Global Security”

15

 

“Securities Act”

15

 

--------------------------------------------------------------------------------


 

 

PAGE

 

 

 

“Securities Issue Date”

15

 

“Securitization Subsidiary”

15

 

“Security” and “Securities”

16

 

“Security Register” and “Security Registrar”

16

 

“Senior Indebtedness”

16

 

“Shelf Registration Statement”

16

 

“Special Record Date”

16

 

“Stated Maturity”

16

 

“Stock Payment”

16

 

“subsidiary”

16

 

“Subsidiary”

17

 

“Trust Indenture Act”

17

 

“Trustee”

17

 

“Unrestricted Subsidiary”

17

 

“Voting Stock”

17

Section 102. Other Definitions

17

Section 103. Compliance Certificates and Opinions

18

Section 104. Form of Documents Delivered to Trustee

18

Section 105. Acts of Holders

19

Section 106. Notices, Etc. to Trustee and Company

20

Section 107. Notice to Holders; Waiver

20

Section 108. Conflict of Any Provision of Indenture with Trust Indenture Act

21

Section 109. Effect of Headings and Table of Contents

21

Section 110. Successors and Assigns

21

Section 111. Separability Clause

21

Section 112. Benefits of Indenture

21

Section 113. Governing Law; Waiver of Jury Trial

22

Section 114. Legal Holidays

22

Section 115. No Recourse Against Others

22

ARTICLE Two SECURITY FORMS

22

Section 201. Forms Generally; Incorporation of Form in Indenture

22

Section 202. Form of Face of Security

23

Section 203. Form of Reverse of Security

26

Section 204. Form of Trustee’s Certificate of Authentication

30

Section 205. Form of Legend on Restricted Securities

31

Section 206. Form of Legend for Book-Entry Securities

32

ARTICLE Three THE SECURITIES

32

Section 301. Title and Terms

32

Section 302. Denominations

33

Section 303. Execution, Authentication, Delivery and Dating

33

Section 304. Temporary Securities

35

Section 305. Registration, Registration of Transfer and Exchange

36

 

--------------------------------------------------------------------------------


 

 

PAGE

 

 

Section 306. Mutilated, Destroyed, Lost and Stolen Securities

37

Section 307. Payment of Interest; Interest Rights Preserved

38

Section 308. Persons Deemed Owners

39

Section 309. Cancellation

39

Section 310. Computation of Interest

40

Section 311. Registration Rights of Holders of Initial Securities

40

Section 312. ISIN and CUSIP Numbers

40

Section 313. Book-Entry Provisions for Global Securities

40

Section 314. Special Transfer Provisions

42

ARTICLE Four SATISFACTION AND DISCHARGE

44

Section 401. Satisfaction and Discharge of Indenture

44

Section 402. Application of Trust Money

45

ARTICLE Five REMEDIES

45

Section 501. Events of Default

45

Section 502. Acceleration of Maturity; Rescission

47

Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee

48

Section 504. Trustee May File Proofs of Claim

49

Section 505. Trustee May Enforce Claims Without Possession of Securities

50

Section 506. Application of Money Collected

50

Section 507. Limitation on Suits

50

Section 508. Unconditional Right of Holders to Receive Principal and Interest

51

Section 509. Restoration of Rights and Remedies

51

Section 510. Rights and Remedies Cumulative

51

Section 511. Delay or Omission Not Waiver

52

Section 512. Control by Holders

52

Section 513. Waiver of Past Defaults

52

Section 514. Undertaking for Costs

53

Section 515. Waiver of Stay, Extension or Usury Laws

53

ARTICLE Six THE TRUSTEE

53

Section 601. Certain Duties and Responsibilities

53

Section 602. Certain Rights of Trustee

54

Section 603. Not Responsible for Recitals or Issuance of Securities

56

Section 604. May Hold Securities

56

Section 605. Money Held in Trust

57

Section 606. Compensation and Reimbursement

57

Section 607. Conflicting Interests

58

Section 608. Corporate Trustee Required; Eligibility

58

Section 609. Resignation and Removal; Appointment of Successor

58

Section 610. Acceptance of Appointment by Successor

59

Section 611. Merger, Conversion, Consolidation or Succession to Business

60

Section 612. Preferential Collection of Claims Against Company

60

Section 613. Trustee’s Application for Instructions from the Company

60

 

--------------------------------------------------------------------------------


 

 

PAGE

 

 

Section 614. Notice of Defaults

60

ARTICLE Seven HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

61

Section 701. Disclosure of Names and Addresses of Holders

61

Section 702. Reports by Trustee

61

Section 703. Reports by Company

61

ARTICLE Eight CONSOLIDATION,

 

MERGER, CONVEYANCE, TRANSFER OR LEASE

62

Section 801. Company May Consolidate, Etc., Only on Certain Terms

62

Section 802. Successor Substituted

63

ARTICLE Nine SUPPLEMENTAL INDENTURES

63

Section 901. Supplemental Indentures Without Consent of Holders

63

Section 902. Supplemental Indentures with Consent of Holders

64

Section 903. Execution of Supplemental Indentures

65

Section 904. Effect of Supplemental Indentures

65

Section 905. Conformity with Trust Indenture Act

65

Section 906. Reference in Securities to Supplemental Indentures

65

ARTICLE Ten COVENANTS

66

Section 1001. Payment of Principal and Interest

66

Section 1002. Maintenance of Office or Agency

66

Section 1003. Money for Security Payments to Be Held in Trust

66

Section 1004. Corporate Existence

68

Section 1005. Payment of Taxes and Other Claims

68

Section 1006. Maintenance of Properties

68

Section 1007. Limitation on Indebtedness

68

Section 1008. Limitation on Liens

69

Section 1009. Limitation on Restricted Payments

69

Section 1010. Limitation on Investments in Unrestricted Subsidiaries and
Affiliates

70

Section 1011. Transactions with Affiliates

70

Section 1012. Provision of Financial Statements

71

Section 1013. Statement as to Compliance

71

Section 1014. Waiver of Certain Covenants

71

Section 1015. Statement by Officers as to Default

72

ARTICLE Eleven REDEMPTION OF SECURITIES

72

Section 1101. Notices to Trustee

72

Section 1102. Selection of Securities to Be Redeemed

72

Section 1103. Notice of Redemption

73

Section 1104. Effect of Notice of Redemption

73

Section 1105. Deposit of Redemption Price

74

Section 1106. Securities Redeemed in Part

74

Section 1107. Optional Redemption

74

ARTICLE Twelve DEFEASANCE AND COVENANT DEFEASANCE

75

Section 1201. Option to Effect Defeasance or Covenant Defeasance

75

 

--------------------------------------------------------------------------------


 

 

PAGE

 

 

Section 1202. Defeasance and Discharge

75

Section 1203. Covenant Defeasance

76

Section 1204. Conditions to Defeasance or Covenant Defeasance

76

Section 1205. Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions

78

Section 1206. Reinstatement

79

 

 

TESTIMONIUM

81

 

 

SIGNATURES AND SEALS

81

 

 

ACKNOWLEDGMENTS

81

 

 

EXHIBIT A

List of Restricted Subsidiaries

 

 

--------------------------------------------------------------------------------


 

INDENTURE dated as of June 4, 2008 between CSC Holdings, Inc., a Delaware
corporation (hereinafter called the “Company”), and U.S. Bank National
Association, a national banking association, trustee (hereinafter called the
“Trustee”).

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its 8½% Senior Notes
due 2015 (hereinafter called the “Initial Securities”) and its 8½% Series B
Senior Notes due 2015 (the “Exchange Securities”, and together with the Initial
Securities and any Additional Securities, the “Securities”), of substantially
the tenor and amount hereinafter set forth, and to provide therefor the Company
has duly authorized the execution and delivery of this Indenture;

 

Upon the issuance of the Exchange Securities, if any, or the effectiveness of
the Exchange Offer Registration Statement (as defined herein) or, under certain
circumstances, the effectiveness of the Shelf Registration Statement (as defined
herein), this Indenture shall be subject to, and shall be governed by, the
provisions of the Trust Indenture Act that are required to be part of this
Indenture and shall to the extent applicable be governed by such provisions.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 


ARTICLE ONE

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


 


SECTION 101.  DEFINITIONS.


 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(A)           THE TERMS DEFINED IN THIS ARTICLE HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR;

 

(B)           ALL OTHER TERMS USED HEREIN WHICH ARE DEFINED IN THE TRUST
INDENTURE ACT, EITHER DIRECTLY OR BY REFERENCE THEREIN, HAVE THE MEANINGS
ASSIGNED TO THEM THEREIN;

 

(C)           ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (AS DEFINED HEREIN); AND

 

--------------------------------------------------------------------------------


 

(D)           THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION.

 


“ACQUIRED INDEBTEDNESS” MEANS INDEBTEDNESS OF A PERSON (A) EXISTING AT THE TIME
SUCH PERSON IS MERGED WITH OR INTO THE COMPANY OR A SUBSIDIARY OR BECOMES A
SUBSIDIARY OR (B) ASSUMED IN CONNECTION WITH THE ACQUISITION OF ASSETS FROM SUCH
PERSON.


 


“ADDITIONAL SECURITIES” MEANS AN UNLIMITED MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF
SECURITIES (OTHER THAN THE INITIAL SECURITIES AND EXCHANGE SECURITIES) ISSUED
UNDER THIS INDENTURE IN ACCORDANCE WITH SECTION 201 AND SUBJECT TO SECTION 1007
HEREOF.


 


“ADJUSTED TREASURY RATE” MEANS, WITH RESPECT TO ANY REDEMPTION DATE, THE RATE
PER ANNUM EQUAL TO THE SEMIANNUAL EQUIVALENT YIELD TO MATURITY OF THE COMPARABLE
TREASURY ISSUE, ASSUMING A PRICE FOR THE COMPARABLE TREASURY ISSUE (EXPRESSED AS
A PERCENTAGE OF ITS PRINCIPAL AMOUNT) EQUAL TO THE COMPARABLE TREASURY PRICE FOR
SUCH REDEMPTION DATE.


 


“AFFILIATE” MEANS, WITH RESPECT TO ANY SPECIFIED PERSON, ANY OTHER PERSON
DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT
COMMON CONTROL WITH SUCH SPECIFIED PERSON.  FOR THE PURPOSES OF THIS DEFINITION,
“CONTROL”, WHEN USED WITH RESPECT TO ANY SPECIFIED PERSON, MEANS THE POWER TO
DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY,
WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE;
AND THE TERMS “CONTROLLING” AND “CONTROLLED” HAVE MEANINGS CORRELATIVE TO THE
FOREGOING.


 


“AGENT MEMBERS” HAS THE MEANING SPECIFIED IN SECTION 313.


 


“ANNUALIZED OPERATING CASH FLOW” MEANS, FOR ANY PERIOD OF THREE COMPLETE
CONSECUTIVE CALENDAR MONTHS, AN AMOUNT EQUAL TO OPERATING CASH FLOW FOR SUCH
PERIOD MULTIPLIED BY FOUR.


 


“AVERAGE LIFE” MEANS, AT ANY DATE OF DETERMINATION WITH RESPECT TO ANY DEBT
SECURITY, THE QUOTIENT OBTAINED BY DIVIDING (A) THE SUM OF THE PRODUCTS OF
(I) THE NUMBER OF YEARS FROM SUCH DATE OF DETERMINATION TO THE DATES OF EACH
SUCCESSIVE SCHEDULED PRINCIPAL PAYMENT OF SUCH DEBT SECURITY AND (II) THE AMOUNT
OF SUCH PRINCIPAL PAYMENT BY (B) THE SUM OF ALL SUCH PRINCIPAL PAYMENTS.


 


“BANK CREDIT AGREEMENT” MEANS THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 24,
2006 AMONG THE COMPANY, THE RESTRICTED SUBSIDIARIES PARTY THERETO, THE LENDERS
PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, COLLATERAL AGENT
AND L/C ISSUER, BANC OF AMERICA SECURITIES LLC AND CITIGROUP GLOBAL MARKETS
INC., AS JOINT LEAD ARRANGERS, BANC OF AMERICAS SECURITIES LLC, CITIGROUP GLOBAL
MARKETS INC. AND JPMORGAN SECURITIES, INC., AS BOOK RUNNERS ON THE REVOLVING
CREDIT FACILITY AND THE TERM A FACILITY, CITIBANK, N.A., AS SYNDICATION AGENT,
AND CREDIT SUISSE, BEAR STEARNS CORPORATE LENDING INC., JPMORGAN
SECURITIES, INC. AND MERRILL LYNCH CAPITAL CORPORATION, AS CO-DOCUMENTATION
AGENTS, AS AMENDED BY AMENDMENT

 

2

--------------------------------------------------------------------------------


 

No. 1 thereto, dated March 27, 2006, and Amendment No. 2 thereto, dated
March 29, 2006, as in effect on the date hereof and as such agreement may be
amended or replaced from time to time.


 


“BANKS” MEANS THE LENDERS FROM TIME TO TIME WHO ARE PARTIES TO THE BANK CREDIT
AGREEMENT.


 


“BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY OR ANY DULY
AUTHORIZED COMMITTEE OF SUCH BOARD.


 


“BOARD RESOLUTION” MEANS A COPY OF A RESOLUTION CERTIFIED BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY TO HAVE BEEN DULY ADOPTED BY THE BOARD OF
DIRECTORS AND TO BE IN FULL FORCE AND EFFECT ON THE DATE OF SUCH CERTIFICATION
AND DELIVERED TO THE TRUSTEE.


 


“BOOK-ENTRY SECURITY” MEANS A SECURITY REPRESENTED BY A GLOBAL SECURITY AND
REGISTERED IN THE NAME OF THE NOMINEE OF THE DEPOSITORY.


 


“BUSINESS DAY” MEANS EACH MONDAY, TUESDAY, WEDNESDAY, THURSDAY AND FRIDAY THAT
IS NOT A DAY ON WHICH BANKING INSTITUTIONS IN THE CITY OF NEW YORK ARE
AUTHORIZED OR OBLIGATED BY LAW, REGULATION OR EXECUTIVE ORDER TO CLOSE.


 


“CAPITAL STOCK” MEANS, WITH RESPECT TO ANY PERSON, ANY AND ALL SHARES,
INTERESTS, PARTICIPATIONS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED) OF SUCH
PERSON’S CAPITAL STOCK WHETHER NOW OUTSTANDING OR ISSUED AFTER THE DATE OF THIS
INDENTURE, INCLUDING, WITHOUT LIMITATION, ALL COMMON STOCK, PREFERRED STOCK AND
DISQUALIFIED STOCK.


 


“CAPITALIZED LEASE OBLIGATION” MEANS ANY OBLIGATION OF A PERSON TO PAY RENT OR
OTHER AMOUNTS UNDER A LEASE WITH RESPECT TO ANY PROPERTY, WHETHER REAL, PERSONAL
OR MIXED, ACQUIRED OR LEASED BY SUCH PERSON AND USED IN ITS BUSINESS THAT IS
REQUIRED TO BE ACCOUNTED FOR AS A LIABILITY ON THE BALANCE SHEET OF SUCH PERSON
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AND THE AMOUNT OF
SUCH CAPITALIZED LEASE OBLIGATION SHALL BE THE AMOUNT SO REQUIRED TO BE
ACCOUNTED FOR AS A LIABILITY.


 


“CASH FLOW RATIO” MEANS, AS AT ANY DATE, THE RATIO OF (A) THE SUM OF THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL INDEBTEDNESS OF THE COMPANY AND
THE RESTRICTED SUBSIDIARIES DETERMINED ON A CONSOLIDATED BASIS, BUT EXCLUDING
ALL INTEREST SWAP OBLIGATIONS ENTERED INTO BY THE COMPANY OR ANY RESTRICTED
SUBSIDIARY AND ONE OF THE BANKS OUTSTANDING ON SUCH DATE, PLUS (BUT WITHOUT
DUPLICATION OF INDEBTEDNESS SUPPORTED BY LETTERS OF CREDIT) THE AGGREGATE
UNDRAWN FACE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING ON SUCH DATE TO
(B) ANNUALIZED OPERATING CASH FLOW DETERMINED AS AT THE LAST DAY OF THE MOST
RECENT MONTH FOR WHICH FINANCIAL INFORMATION IS AVAILABLE.


 


“COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION, AS FROM TIME TO TIME
CONSTITUTED, CREATED UNDER THE EXCHANGE ACT OR, IF AT ANY TIME AFTER THE
EXECUTION OF THIS INDENTURE SUCH COMMISSION IS NOT EXISTING AND PERFORMING THE
DUTIES NOW ASSIGNED TO IT UNDER THE TRUST INDENTURE ACT, THEN THE BODY
PERFORMING SUCH DUTIES AT SUCH TIME.

 

3

--------------------------------------------------------------------------------


 


“COMMON STOCK” MEANS, WITH RESPECT TO ANY PERSON, ANY AND ALL SHARES, INTERESTS
AND PARTICIPATIONS (HOWEVER DESIGNATED AND WHETHER VOTING OR NON-VOTING) IN SUCH
PERSON’S COMMON EQUITY, WHETHER NOW OUTSTANDING OR ISSUED AFTER THE DATE OF THIS
INDENTURE, AND INCLUDES, WITHOUT LIMITATION, ALL SERIES AND CLASSES OF SUCH
COMMON STOCK.


 


“COMPANY” MEANS THE PERSON NAMED AS THE “COMPANY” IN THE FIRST PARAGRAPH OF THIS
INSTRUMENT, UNTIL A SUCCESSOR PERSON SHALL HAVE BECOME SUCH PURSUANT TO THE
APPLICABLE PROVISIONS OF THIS INDENTURE, AND THEREAFTER “COMPANY” SHALL MEAN
SUCH SUCCESSOR PERSON.  TO THE EXTENT NECESSARY TO COMPLY WITH THE REQUIREMENTS
OF THE PROVISIONS OF TRUST INDENTURE ACT SECTIONS 310 THROUGH 317 AS THEY ARE
APPLICABLE TO THE COMPANY, THE TERM “COMPANY” SHALL INCLUDE ANY OTHER OBLIGOR
WITH RESPECT TO THE SECURITIES FOR THE PURPOSES OF COMPLYING WITH SUCH
PROVISIONS.


 


“COMPANY REQUEST” OR “COMPANY ORDER” MEANS A WRITTEN REQUEST OR ORDER SIGNED IN
THE NAME OF THE COMPANY (A) BY ITS CHAIRMAN, CHIEF EXECUTIVE OFFICER, A VICE
CHAIRMAN, ITS PRESIDENT OR A VICE PRESIDENT AND (B) BY ITS TREASURER, AN
ASSISTANT TREASURER, ITS SECRETARY OR AN ASSISTANT SECRETARY AND DELIVERED TO
THE TRUSTEE; PROVIDED, HOWEVER, THAT SUCH WRITTEN REQUEST OR ORDER MAY BE SIGNED
BY ANY TWO OF THE OFFICERS OR DIRECTORS LISTED IN CLAUSE (A) ABOVE IN LIEU OF
BEING SIGNED BY ONE OF SUCH OFFICERS OR DIRECTORS LISTED IN SUCH CLAUSE (A) AND
ONE OF THE OFFICERS LISTED IN CLAUSE (B) ABOVE.


 


“COMPARABLE TREASURY ISSUE” MEANS THE UNITED STATES TREASURY SECURITY SELECTED
BY A QUOTATION AGENT AS HAVING A MATURITY COMPARABLE TO THE REMAINING TERM OF
THE SECURITIES TO BE REDEEMED THAT WOULD BE UTILIZED, AT THE TIME OF SELECTION
AND IN ACCORDANCE WITH CUSTOMARY FINANCIAL PRACTICE, IN PRICING NEW ISSUES OF
CORPORATE DEBT SECURITIES OF COMPARABLE MATURITY TO THE REMAINING TERM OF SUCH
SECURITIES.


 


“COMPARABLE TREASURY PRICE” MEANS, WITH RESPECT TO ANY REDEMPTION DATE, (1) THE
AVERAGE OF THE REFERENCE TREASURY DEALER QUOTATIONS FOR SUCH REDEMPTION DATE,
AFTER EXCLUDING THE HIGHEST AND LOWEST SUCH REFERENCE TREASURY DEALER
QUOTATIONS, OR (2) IF THE TRUSTEE OBTAINS FEWER THAN THREE SUCH REFERENCE
TREASURY DEALER QUOTATIONS, THE AVERAGE OF ALL SUCH QUOTATIONS.


 


“CONSOLIDATED NET TANGIBLE ASSETS” OF ANY PERSON MEANS, AS OF ANY DATE, (A) ALL
AMOUNTS THAT WOULD BE SHOWN AS ASSETS ON A CONSOLIDATED BALANCE SHEET OF SUCH
PERSON AND ITS RESTRICTED SUBSIDIARIES PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, LESS (B) THE AMOUNT THEREOF CONSTITUTING
GOODWILL AND OTHER INTANGIBLE ASSETS AS CALCULATED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.


 


“CORPORATE TRUST OFFICE” MEANS THE OFFICE OF THE TRUSTEE AT WHICH AT ANY
PARTICULAR TIME ITS CORPORATE TRUST BUSINESS SHALL BE PRINCIPALLY ADMINISTERED,
WHICH OFFICE ON THE DATE HEREOF IS LOCATED AT 100 WALL STREET, 16TH FLOOR, NEW
YORK, NEW YORK 10005.


 


“CORPORATION” INCLUDES CORPORATIONS, ASSOCIATIONS, PARTNERSHIPS, LIMITED
LIABILITY COMPANIES, COMPANIES AND BUSINESS TRUSTS.

 

4

--------------------------------------------------------------------------------


 


“CUMULATIVE CASH FLOW CREDIT” MEANS THE SUM OF:


 

(A)           CUMULATIVE OPERATING CASH FLOW DURING THE PERIOD COMMENCING ON
APRIL 1, 2008 AND ENDING ON THE LAST DAY OF THE MOST RECENT MONTH PRECEDING THE
DATE OF THE PROPOSED RESTRICTED PAYMENT FOR WHICH FINANCIAL INFORMATION IS
AVAILABLE OR, IF CUMULATIVE OPERATING CASH FLOW FOR SUCH PERIOD IS NEGATIVE,
MINUS THE AMOUNT BY WHICH CUMULATIVE OPERATING CASH FLOW IS LESS THAN ZERO, PLUS

 

(B)           THE AGGREGATE NET PROCEEDS RECEIVED BY THE COMPANY FROM THE
ISSUANCE OR SALE (OTHER THAN TO A RESTRICTED SUBSIDIARY) OF ITS CAPITAL STOCK
(OTHER THAN DISQUALIFIED STOCK) ON OR AFTER APRIL 1, 2008, PLUS

 

(C)           THE AGGREGATE NET PROCEEDS RECEIVED BY THE COMPANY FROM THE
ISSUANCE OR SALE (OTHER THAN TO A RESTRICTED SUBSIDIARY) OF ITS CAPITAL STOCK
(OTHER THAN DISQUALIFIED STOCK) ON OR AFTER APRIL 1, 2008, UPON THE CONVERSION
OF, OR EXCHANGE FOR, INDEBTEDNESS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR
FROM THE EXERCISE OF ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE CAPITAL
STOCK OF THE COMPANY.

 

For purposes of this definition, the net proceeds in property other than cash
received by the Company as contemplated by clauses (b) and (c) above shall be
valued at the fair market value of such property (as determined by the Board of
Directors, whose good faith determination shall be conclusive) at the date of
receipt by the Company.

 


“CUMULATIVE INTEREST EXPENSE” MEANS, FOR THE PERIOD COMMENCING ON APRIL 1, 2008
AND ENDING ON THE LAST DAY OF THE MOST RECENT MONTH PRECEDING THE PROPOSED
RESTRICTED PAYMENT FOR WHICH FINANCIAL INFORMATION IS AVAILABLE, THE AGGREGATE
OF THE INTEREST EXPENSE OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES FOR SUCH
PERIOD, DETERMINED ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, INCLUDING INTEREST EXPENSE ATTRIBUTABLE TO CAPITALIZED
LEASE OBLIGATIONS.


 


“DEBT” WITH RESPECT TO ANY PERSON MEANS, WITHOUT DUPLICATION, ANY LIABILITY,
WHETHER OR NOT CONTINGENT, (A) IN RESPECT OF BORROWED MONEY OR EVIDENCED BY
BONDS, NOTES, DEBENTURES OR SIMILAR INSTRUMENTS OR LETTERS OF CREDIT
(OR REIMBURSEMENT AGREEMENTS WITH RESPECT THERETO), BUT EXCLUDING REIMBURSEMENT
OBLIGATIONS UNDER ANY SURETY BOND, (B) REPRESENTING THE BALANCE DEFERRED AND
UNPAID OF THE PURCHASE PRICE OF ANY PROPERTY (INCLUDING PURSUANT TO CAPITALIZED
LEASE OBLIGATIONS), EXCEPT ANY SUCH BALANCE THAT CONSTITUTES A TRADE PAYABLE,
(C) UNDER INTEREST SWAP AGREEMENTS ENTERED INTO PURSUANT TO THE BANK CREDIT
AGREEMENT, (D) UNDER ANY OTHER AGREEMENT RELATED TO THE FIXING OF INTEREST RATES
ON ANY INDEBTEDNESS, SUCH AS AN INTEREST SWAP, CAP OR COLLAR AGREEMENT (IF AND
TO THE EXTENT ANY OF THE FOREGOING LIABILITIES WOULD APPEAR AS A LIABILITY UPON
A BALANCE SHEET OF SUCH PERSON PREPARED ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) OR (E) GUARANTEES OF ITEMS OF
OTHER PERSONS WHICH WOULD BE INCLUDED WITHIN THIS DEFINITION FOR SUCH OTHER
PERSONS, WHETHER OR NOT THE GUARANTEE WOULD APPEAR ON SUCH BALANCE SHEET. 
“DEBT” SHALL NOT INCLUDE (A) DISQUALIFIED STOCK, (B) ANY LIABILITY FOR

 

5

--------------------------------------------------------------------------------


 

federal, state, local or other taxes owed or owing by such person or (c) any
accounts payable or other liability to trade creditors arising in the ordinary
course of business (including guarantees thereof or instruments evidencing such
liabilities).


 


“DEFAULT” MEANS ANY EVENT THAT IS, OR AFTER NOTICE OR PASSAGE OF TIME OR BOTH
WOULD BE, AN EVENT OF DEFAULT.


 


“DEPOSITORY” MEANS, WITH RESPECT TO THE SECURITIES ISSUED IN THE FORM OF ONE OR
MORE BOOK-ENTRY SECURITIES, THE DEPOSITORY TRUST COMPANY OR ANOTHER PERSON
DESIGNATED AS DEPOSITORY BY THE COMPANY, WHICH MUST BE A CLEARING AGENCY
REGISTERED UNDER THE EXCHANGE ACT.


 


“DISQUALIFIED STOCK” MEANS ANY CAPITAL STOCK OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY WHICH, BY ITS TERMS (OR BY THE TERMS OF ANY SECURITY INTO WHICH IT IS
CONVERTIBLE OR FOR WHICH IT IS EXCHANGEABLE), OR UPON THE HAPPENING OF ANY
EVENT, MATURES OR IS MANDATORILY REDEEMABLE, PURSUANT TO A SINKING FUND
OBLIGATION OR OTHERWISE, OR IS REDEEMABLE AT THE OPTION OF THE HOLDER THEREOF,
IN WHOLE OR IN PART, ON OR PRIOR TO THE MATURITY DATE OF THE SECURITIES.


 


“EVENT OF DEFAULT” HAS THE MEANING SPECIFIED IN ARTICLE FIVE.


 


“EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


“EXCHANGE OFFER” MEANS THE OFFER BY THE COMPANY TO THE HOLDERS OF THE INITIAL
SECURITIES OR ANY ADDITIONAL SECURITIES TO EXCHANGE ALL OF THE INITIAL
SECURITIES OR SUCH ADDITIONAL SECURITIES, AS THE CASE MAY BE, FOR EXCHANGE
SECURITIES, AS PROVIDED FOR IN THE REGISTRATION RIGHTS AGREEMENT.


 


“EXCHANGE OFFER REGISTRATION STATEMENT” MEANS THE EXCHANGE OFFER REGISTRATION
STATEMENT AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT.


 


“EXCHANGE SECURITIES” HAS THE MEANING SPECIFIED IN THE FIRST RECITAL OF THIS
INDENTURE AND REFERS TO ANY EXCHANGE SECURITIES CONTAINING TERMS SUBSTANTIALLY
IDENTICAL TO THE INITIAL SECURITIES AND ADDITIONAL SECURITIES (EXCEPT THAT
(A) SUCH EXCHANGE SECURITIES SHALL NOT CONTAIN TERMS WITH RESPECT TO TRANSFER
RESTRICTIONS AND SHALL BE REGISTERED UNDER THE SECURITIES ACT, AND (B) CERTAIN
PROVISIONS RELATING TO AN INCREASE IN THE STATED RATE OF INTEREST THEREON SHALL
BE ELIMINATED) THAT ARE ISSUED AND EXCHANGED FOR THE INITIAL SECURITIES AND
ADDITIONAL SECURITIES IN ACCORDANCE WITH THE EXCHANGE OFFER, AS PROVIDED FOR IN
THE REGISTRATION RIGHTS AGREEMENT AND THIS INDENTURE.


 


“GENERALLY ACCEPTED ACCOUNTING PRINCIPLES” OR “GAAP” MEANS GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES, AS IN EFFECT ON THE DATE OF
DETERMINATION, CONSISTENTLY APPLIED.


 


“GLOBAL SECURITY” MEANS ONE OR MORE SECURITIES EVIDENCING ALL OR A PART OF THE
SECURITIES TO BE ISSUED AS BOOK-ENTRY SECURITIES, ISSUED TO THE DEPOSITORY IN
ACCORDANCE WITH

 

6

--------------------------------------------------------------------------------


 

Section 303 and bearing the legend prescribed in Section 206 and, in the case of
a Restricted Security, the legend prescribed in Section 205.


 


“GUARANTEE” MEANS, AS APPLIED TO ANY OBLIGATION, (A) A GUARANTEE (OTHER THAN BY
ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS), DIRECT OR INDIRECT, IN ANY MANNER, OF ANY PART OR ALL OF SUCH
OBLIGATION OR (B) AN AGREEMENT, DIRECT OR INDIRECT, CONTINGENT OR OTHERWISE,
PROVIDING ASSURANCE OF THE PAYMENT OR PERFORMANCE (OR PAYMENT OF DAMAGES IN THE
EVENT OF NON-PERFORMANCE) OF ANY PART OR ALL OF SUCH OBLIGATION, INCLUDING,
WITHOUT LIMITING THE FOREGOING, THE PAYMENT OF AMOUNTS DRAWN DOWN BY LETTERS OF
CREDIT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A GUARANTEE SHALL NOT
INCLUDE ANY AGREEMENT SOLELY BECAUSE SUCH AGREEMENT CREATES A LIEN ON THE ASSETS
OF ANY PERSON.  THE AMOUNT OF A GUARANTEE SHALL BE DEEMED TO BE THE MAXIMUM
AMOUNT OF THE OBLIGATION GUARANTEED FOR WHICH THE GUARANTOR COULD BE HELD LIABLE
UNDER SUCH GUARANTEE.


 


“HOLDER” MEANS A PERSON IN WHOSE NAME A SECURITY IS REGISTERED IN THE SECURITY
REGISTER.


 


“INDEBTEDNESS” WITH RESPECT TO ANY PERSON MEANS THE DEBT OF SUCH PERSON;
PROVIDED THAT, FOR PURPOSES OF THE DEFINITION OF “INDEBTEDNESS” (INCLUDING THE
TERM “DEBT” TO THE EXTENT INCORPORATED IN SUCH DEFINITION) AND FOR PURPOSES OF
THE DEFINITION OF EVENT OF DEFAULT, THE TERM “GUARANTEE” SHALL NOT BE
INTERPRETED TO EXTEND TO A GUARANTEE UNDER WHICH RECOURSE IS LIMITED TO THE
CAPITAL STOCK OF AN ENTITY THAT IS NOT A RESTRICTED SUBSIDIARY.


 


“INDENTURE” MEANS THIS INSTRUMENT AS ORIGINALLY EXECUTED (INCLUDING ALL EXHIBITS
AND SCHEDULES HERETO) AND AS IT MAY FROM TIME TO TIME BE SUPPLEMENTED OR AMENDED
BY ONE OR MORE INDENTURES SUPPLEMENTAL HERETO ENTERED INTO PURSUANT TO THE
APPLICABLE PROVISIONS HEREOF.


 


“INITIAL INTEREST PAYMENT DATE” HAS THE MEANING SPECIFIED IN SECTION 3.01.


 


“INITIAL PURCHASERS” MEANS BANC OF AMERICA SECURITIES LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES INC., GE CAPITAL MARKETS, INC., CREDIT SUISSE SECURITIES (USA) LLC,
BNP PARIBAS SECURITIES CORP., DEUTSCHE BANK SECURITIES INC., FORTIS SECURITIES
LLC, GOLDMAN, SACHS & CO., MORGAN STANLEY & CO. INCORPORATED, PIPER JAFFRAY &
CO., GREENWICH CAPITAL MARKETS, INC., SCOTIA CAPITAL (USA) INC., SUNTRUST
ROBINSON HUMPHREY, INC. AND WEDBUSH MORGAN SECURITIES INC.


 


“INITIAL SECURITIES” HAS THE MEANING SPECIFIED IN THE RECITALS TO THIS
INDENTURE.


 


“INTEREST PAYMENT DATE” MEANS THE STATED MATURITY OF AN INSTALLMENT OF INTEREST
ON THE SECURITIES.


 

“Interest Swap Agreement” means an interest rate swap, cap or collar agreement
or similar arrangement among the Company and/or any Restricted Subsidiary and
one or more banks or financial institutions providing for protection against
fluctuations in interest rates or the

 

7

--------------------------------------------------------------------------------


 

exchange of nominal interest obligations among the Company and/or such
Restricted Subsidiary and such banks or financial institutions, either generally
or under specific contingencies, as said agreement or arrangement shall be
modified and supplemented and in effect from time to time.

 


“INTEREST SWAP OBLIGATIONS” MEANS, WITH RESPECT TO ANY PERSON, THE OBLIGATIONS
OF SUCH PERSON PURSUANT TO ANY ARRANGEMENT WITH ANY OTHER PERSON WHEREBY,
DIRECTLY OR INDIRECTLY, SUCH PERSON IS ENTITLED TO RECEIVE FROM TIME TO TIME
PERIODIC PAYMENTS CALCULATED BY APPLYING EITHER A FLOATING OR A FIXED RATE OF
INTEREST ON A STATED NOTIONAL AMOUNT IN EXCHANGE FOR PERIODIC PAYMENTS MADE BY
SUCH PERSON CALCULATED BY APPLYING A FIXED OR A FLOATING RATE OF INTEREST ON THE
SAME NOTIONAL AMOUNT.


 


“INVESTMENT” MEANS ANY ADVANCE, LOAN, ACCOUNT RECEIVABLE (OTHER THAN AN ACCOUNT
RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS), OR OTHER EXTENSION OF
CREDIT (EXCLUDING, HOWEVER, ACCRUED AND UNPAID INTEREST IN RESPECT OF ANY
ADVANCE, LOAN OR OTHER EXTENSION OF CREDIT) OR ANY CAPITAL CONTRIBUTION TO (BY
MEANS OF TRANSFERS OF PROPERTY TO OTHERS, PAYMENTS FOR PROPERTY OR SERVICES FOR
THE ACCOUNT OR USE OF OTHERS, OR OTHERWISE), ANY PURCHASE OR OWNERSHIP OF ANY
STOCKS, BONDS, NOTES, DEBENTURES OR OTHER SECURITIES (INCLUDING, WITHOUT
LIMITATION, ANY INTERESTS IN ANY PARTNERSHIP, JOINT VENTURE OR JOINT ADVENTURE)
OF, OR ANY BANK ACCOUNTS WITH OR GUARANTEE OF ANY INDEBTEDNESS OR OTHER
OBLIGATIONS OF, ANY UNRESTRICTED SUBSIDIARY OR AFFILIATE THAT IS NOT A
SUBSIDIARY; PROVIDED THAT (A) THE TERM “INVESTMENT” SHALL NOT INCLUDE ANY
TRANSACTION THAT WOULD OTHERWISE CONSTITUTE AN INVESTMENT OF THE COMPANY OR A
SUBSIDIARY TO THE EXTENT THAT THE CONSIDERATION PROVIDED BY THE COMPANY OR SUCH
SUBSIDIARY IN CONNECTION THEREWITH SHALL CONSIST OF CAPITAL STOCK OF THE COMPANY
(OTHER THAN DISQUALIFIED STOCK) AND (B) THE TERM “GUARANTEE” SHALL NOT BE
INTERPRETED TO EXTEND TO A GUARANTEE UNDER WHICH RECOURSE IS LIMITED TO THE
CAPITAL STOCK OF AN ENTITY THAT IS NOT A RESTRICTED SUBSIDIARY.


 


“LEASE” MEANS ANY CAPITAL LEASE, OPERATING LEASE, EQUIPMENT LEASE, REAL PROPERTY
LEASE OR OTHER LEASE.


 


“LIEN” MEANS ANY LIEN, SECURITY INTEREST, CHARGE OR ENCUMBRANCE OF ANY KIND
(INCLUDING ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, ANY LEASE IN
THE NATURE OF A SECURITY INTEREST AND ANY AGREEMENT TO GIVE ANY SECURITY
INTEREST).  A PERSON SHALL BE DEEMED TO OWN SUBJECT TO A LIEN ANY PROPERTY WHICH
SUCH PERSON HAS ACQUIRED OR HOLDS SUBJECT TO THE INTEREST OF A VENDOR OR LESSOR
UNDER A CONDITIONAL SALE AGREEMENT, CAPITAL LEASE OR OTHER TITLE RETENTION
AGREEMENT.


 


“LIQUIDATED DAMAGES” MEANS ALL LIQUIDATED DAMAGES THEN OWING PURSUANT TO
SECTION 4 OF THE REGISTRATION RIGHTS AGREEMENT, OR, IN THE CASE OF ADDITIONAL
SECURITIES, THE APPLICABLE SECTION OF THE REGISTRATION RIGHTS AGREEMENT ENTERED
INTO WITH RESPECT TO THOSE ADDITIONAL SECURITIES.


 


“MATURITY” WHEN USED WITH RESPECT TO ANY SECURITY MEANS THE DATE ON WHICH THE
PRINCIPAL OF SUCH SECURITY BECOMES DUE AND PAYABLE AS THEREIN OR HEREIN PROVIDED
WHETHER AT THE STATED MATURITY, BY DECLARATION OF ACCELERATION OR OTHERWISE.

 

8

--------------------------------------------------------------------------------


 


“OFFICERS’ CERTIFICATE” MEANS A CERTIFICATE SIGNED BY (A) THE CHAIRMAN, CHIEF
EXECUTIVE OFFICER, A VICE CHAIRMAN, THE PRESIDENT, A VICE PRESIDENT OR THE
TREASURER OF THE COMPANY AND (B) THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
COMPANY AND DELIVERED TO THE TRUSTEE; PROVIDED, HOWEVER, THAT SUCH CERTIFICATE
MAY BE SIGNED BY TWO OF THE OFFICERS OR DIRECTORS LISTED IN CLAUSE (A) ABOVE IN
LIEU OF BEING SIGNED BY ONE OF SUCH OFFICERS OR DIRECTORS LISTED IN SUCH CLAUSE
(A) AND ONE OF THE OFFICERS LISTED IN CLAUSE (B) ABOVE.


 


“OPERATING CASH FLOW” MEANS, FOR ANY PERIOD, THE SUM OF THE FOLLOWING FOR THE
COMPANY AND THE RESTRICTED SUBSIDIARIES FOR SUCH PERIOD, DETERMINED ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(EXCEPT FOR THE AMORTIZATION OF DEFERRED INSTALLATION INCOME WHICH SHALL BE
EXCLUDED FROM THE CALCULATION OF OPERATING CASH FLOW FOR ALL PURPOSES OF
THIS INDENTURE):  (A) AGGREGATE OPERATING REVENUES MINUS (B) AGGREGATE OPERATING
EXPENSES (INCLUDING TECHNICAL, PROGRAMMING, SALES, SELLING, GENERAL AND
ADMINISTRATIVE EXPENSES AND SALARIES AND OTHER COMPENSATION, NET OF AMOUNTS
ALLOCATED TO AFFILIATES, PAID TO ANY GENERAL PARTNER, DIRECTOR, OFFICER OR
EMPLOYEE OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY, BUT EXCLUDING INTEREST,
DEPRECIATION AND AMORTIZATION AND THE AMOUNT OF NON-CASH COMPENSATION IN RESPECT
OF THE COMPANY’S EMPLOYEE INCENTIVE STOCK PROGRAMS FOR SUCH PERIOD (NOT TO
EXCEED IN THE AGGREGATE FOR ANY CALENDAR YEAR 7% OF THE OPERATING CASH FLOW FOR
THE PREVIOUS CALENDAR YEAR) AND, TO THE EXTENT OTHERWISE INCLUDED IN OPERATING
EXPENSES, ANY LOSSES RESULTING FROM A WRITE-OFF OR WRITE-DOWN OF INVESTMENTS BY
THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN AFFILIATES).  FOR PURPOSES OF
DETERMINING OPERATING CASH FLOW, THERE SHALL BE EXCLUDED ALL MANAGEMENT FEES
UNTIL ACTUALLY PAID TO THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN CASH.


 


“OPINION OF COUNSEL” MEANS A WRITTEN OPINION OF COUNSEL, WHO MAY BE COUNSEL FOR
THE COMPANY.  EACH SUCH OPINION SHALL INCLUDE THE STATEMENTS PROVIDED FOR IN
TRUST INDENTURE ACT SECTION 314 TO THE EXTENT APPLICABLE.


 


“OUTSTANDING” WHEN USED WITH RESPECT TO SECURITIES MEANS, AS OF THE DATE OF
DETERMINATION, ALL SECURITIES THERETOFORE AUTHENTICATED AND DELIVERED UNDER THIS
INDENTURE, EXCEPT:


 

(A)           SECURITIES THERETOFORE CANCELED BY THE TRUSTEE OR DELIVERED TO THE
TRUSTEE FOR CANCELLATION;

 

(B)           SECURITIES, OR PORTIONS THEREOF, FOR WHOSE PAYMENT OR PURCHASE
MONEY IN THE NECESSARY AMOUNT HAS BEEN THERETOFORE DEPOSITED WITH THE TRUSTEE
OR ANY PAYING AGENT (OTHER THAN THE COMPANY) IN TRUST OR SET ASIDE AND
SEGREGATED IN TRUST BY THE COMPANY (IF THE COMPANY SHALL ACT AS ITS OWN PAYING
AGENT) FOR THE HOLDERS OF SUCH SECURITIES;

 

(C)           SECURITIES, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS 1202 AND
1203, WITH RESPECT TO WHICH THE COMPANY HAS EFFECTED DEFEASANCE AND/OR COVENANT
DEFEASANCE AS PROVIDED IN ARTICLE TWELVE; AND

 

(D)           SECURITIES PAID PURSUANT TO SECTION 306, SECURITIES IN EXCHANGE
FOR WHICH, OR IN LIEU OF WHICH, OTHER SECURITIES HAVE BEEN AUTHENTICATED AND
DELIVERED PURSUANT TO THIS

 

9

--------------------------------------------------------------------------------


 

INDENTURE, OTHER THAN ANY SUCH SECURITIES IN RESPECT OF WHICH THERE SHALL HAVE
BEEN PRESENTED TO THE TRUSTEE PROOF SATISFACTORY TO IT THAT SUCH SECURITIES ARE
HELD BY A BONA FIDE PURCHASER IN WHOSE HANDS THE SECURITIES ARE VALID
OBLIGATIONS OF THE COMPANY;

 

provided, however, that, in determining whether the Holders of the requisite
principal amount of Outstanding Securities have given any request, demand,
direction, consent or waiver hereunder, Securities owned by the Company or any
other obligor upon the Securities, or any Affiliate of the Company, or such
other obligor, shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, direction, consent or waiver, only Securities which a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded.  Securities so owned which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Securities and that
the pledgee is not the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor.

 


“PAYING AGENT” MEANS ANY PERSON AUTHORIZED BY THE COMPANY TO PAY THE PRINCIPAL
OF OR INTEREST ON ANY SECURITIES ON BEHALF OF THE COMPANY.


 


“PERMITTED LIENS” MEANS THE FOLLOWING TYPES OF LIENS:


 

(A)           LIENS EXISTING ON THE DATE OF THIS INDENTURE;

 

(B)           LIENS ON SHARES OF THE CAPITAL STOCK OF AN ENTITY THAT IS NOT A
RESTRICTED SUBSIDIARY, WHICH LIENS SOLELY SECURE A GUARANTEE BY THE COMPANY OR A
RESTRICTED SUBSIDIARY, OR BOTH, OF INDEBTEDNESS OF SUCH ENTITY;

 

(C)           LIENS ON RECEIVABLES AND RELATED ASSETS (AND PROCEEDS THEREOF)
SECURING ONLY INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED BY A
SECURITIZATION SUBSIDIARY;

 

(D)           LIENS ON SHARES OF THE CAPITAL STOCK OF A SUBSIDIARY SECURING
INDEBTEDNESS UNDER THE BANK CREDIT AGREEMENT OR ANY RENEWAL OR REPLACEMENT OF
THE BANK CREDIT AGREEMENT;

 

(E)           LIENS GRANTED IN FAVOR OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY;

 

(F)            LIENS SECURING THE SECURITIES;

 

(G)           LIENS SECURING ACQUIRED INDEBTEDNESS CREATED PRIOR TO (AND NOT IN
CONNECTION WITH OR IN CONTEMPLATION OF) THE INCURRENCE OF SUCH INDEBTEDNESS BY
THE COMPANY OR A RESTRICTED SUBSIDIARY; PROVIDED THAT SUCH LIEN DOES NOT EXTEND
TO ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY OTHER THAN
THE ASSETS ACQUIRED IN CONNECTION WITH THE INCURRENCE OF SUCH ACQUIRED
INDEBTEDNESS;

 

10

--------------------------------------------------------------------------------


 

(H)           LIENS SECURING INTEREST SWAP OBLIGATIONS OR “MARGIN STOCK”, AS
DEFINED IN REGULATIONS G AND U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM;

 

(I)            STATUTORY LIENS OF LANDLORDS AND CARRIERS, WAREHOUSEMEN,
MECHANICS, SUPPLIERS, MATERIALMEN, REPAIRMEN OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND WITH
RESPECT TO AMOUNTS NOT YET DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS;

 

(J)            LIENS FOR TAXES, ASSESSMENTS, GOVERNMENT CHARGES OR CLAIMS NOT
YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

 

(K)           ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR CHARGES OR ENCUMBRANCES OR MINOR DEFECTS IN TITLE NOT INTERFERING
IN ANY MATERIAL RESPECT WITH THE BUSINESS OF THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES;

 

(L)            LIENS ARISING BY REASON OF ANY JUDGMENT, DECREE OR ORDER OF ANY
COURT, ARBITRAL TRIBUNAL OR SIMILAR ENTITY SO LONG AS ANY APPROPRIATE LEGAL
PROCEEDINGS THAT MAY HAVE BEEN INITIATED FOR THE REVIEW OF SUCH JUDGMENT, DECREE
OR ORDER SHALL NOT HAVE BEEN FINALLY TERMINATED OR THE PERIOD WITHIN WHICH SUCH
PROCEEDINGS MAY BE INITIATED SHALL NOT HAVE EXPIRED;

 

(M)          LIENS INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS
IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES
OF SOCIAL SECURITY OR SIMILAR LEGISLATION;

 

(N)           LIENS SECURING THE PERFORMANCE OF BIDS, TENDERS, LEASES,
CONTRACTS, FRANCHISES, PUBLIC OR STATUTORY OBLIGATIONS, SURETY, STAY OR APPEAL
BONDS, OR OTHER SIMILAR OBLIGATIONS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(O)           LEASES UNDER WHICH THE COMPANY OR ANY RESTRICTED SUBSIDIARY IS THE
LESSEE OR THE LESSOR;

 

(P)           PURCHASE MONEY MORTGAGES OR OTHER PURCHASE MONEY LIENS (INCLUDING
WITHOUT LIMITATION ANY CAPITALIZED LEASE OBLIGATIONS) UPON ANY FIXED OR CAPITAL
ASSETS ACQUIRED AFTER THE DATE OF THIS INDENTURE, OR PURCHASE MONEY MORTGAGES
(INCLUDING WITHOUT LIMITATION CAPITALIZED LEASE OBLIGATIONS) ON ANY SUCH ASSETS
HEREAFTER ACQUIRED OR EXISTING AT THE TIME OF ACQUISITION OF SUCH ASSETS,
WHETHER OR NOT ASSUMED, SO LONG AS (I) SUCH MORTGAGE OR LIEN DOES NOT EXTEND TO
OR COVER ANY OTHER ASSET OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND
(II) SUCH MORTGAGE OR LIEN SECURES THE OBLIGATION TO PAY THE PURCHASE PRICE OF
SUCH ASSET, INTEREST THEREON AND OTHER CHARGES INCURRED IN CONNECTION THEREWITH
(OR THE OBLIGATION UNDER SUCH CAPITALIZED LEASE OBLIGATION) ONLY;

 

11

--------------------------------------------------------------------------------


 

(Q)           LIENS SECURING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO
COMMERCIAL LETTERS OF CREDIT WHICH ENCUMBER DOCUMENTS AND OTHER PROPERTY
RELATING TO SUCH LETTERS OF CREDIT AND PRODUCTS AND PROCEEDS THEREOF;

 

(R)            LIENS ENCUMBERING DEPOSITS MADE TO SECURE OBLIGATIONS ARISING
FROM STATUTORY, REGULATORY, CONTRACTUAL, OR WARRANTY REQUIREMENTS OF THE COMPANY
OR ANY OF ITS RESTRICTED SUBSIDIARIES, INCLUDING RIGHTS OF OFFSET AND SET-OFF;

 

(S)           LIENS TO SECURE OTHER INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE
PRINCIPAL AMOUNT OF ANY INDEBTEDNESS SECURED BY SUCH LIENS, TOGETHER WITH THE
PRINCIPAL AMOUNT OF ANY INDEBTEDNESS REFINANCING ANY INDEBTEDNESS INCURRED UNDER
THIS CLAUSE (S) AS PERMITTED BY CLAUSE (T) BELOW (AND SUCCESSIVE REFINANCINGS
THEREOF), MAY NOT EXCEED 15% OF THE COMPANY’S CONSOLIDATED NET TANGIBLE ASSETS
AS OF THE LAST DAY OF THE COMPANY’S MOST RECENTLY COMPLETED FISCAL YEAR FOR
WHICH FINANCIAL INFORMATION IS AVAILABLE; AND

 

(T)            ANY EXTENSION, RENEWAL OR REPLACEMENT, IN WHOLE OR IN PART, OF
ANY LIEN DESCRIBED IN THE FOREGOING CLAUSES (A) THROUGH (S); PROVIDED THAT ANY
SUCH EXTENSION, RENEWAL OR REPLACEMENT SHALL BE NO MORE RESTRICTIVE IN ANY
MATERIAL RESPECT THAN THE LIEN SO EXTENDED, RENEWED OR REPLACED AND SHALL NOT
EXTEND TO ANY ADDITIONAL PROPERTY OR ASSETS.

 


“PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED
ORGANIZATION OR GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


“PHYSICAL SECURITY” HAS THE MEANING SPECIFIED IN SECTION 303.


 


“PREDECESSOR SECURITY” OF ANY PARTICULAR SECURITY MEANS EVERY PREVIOUS SECURITY
EVIDENCING ALL OR A PORTION OF THE SAME DEBT AS THAT EVIDENCED BY SUCH
PARTICULAR SECURITY; AND, FOR THE PURPOSES OF THIS DEFINITION, ANY SECURITY
AUTHENTICATED AND DELIVERED UNDER SECTION 306 IN EXCHANGE FOR A MUTILATED
SECURITY OR IN LIEU OF A LOST, DESTROYED OR STOLEN SECURITY SHALL BE DEEMED TO
EVIDENCE THE SAME DEBT AS THE MUTILATED, LOST, DESTROYED OR STOLEN SECURITY.


 


“PREFERRED STOCK” MEANS, WITH RESPECT TO ANY PERSON, ANY AND ALL SHARES,
INTERESTS, PARTICIPATIONS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED) OF SUCH
PERSON’S PREFERRED OR PREFERENCE STOCK, WHETHER NOW OUTSTANDING OR ISSUED AFTER
THE DATE OF THIS INDENTURE, AND INCLUDES, WITHOUT LIMITATION, ALL CLASSES AND
SERIES OF PREFERRED OR PREFERENCE STOCK.


 


“QUALIFIED INSTITUTIONAL BUYER” OR “QIB” SHALL HAVE THE MEANING SPECIFIED IN
RULE 144A UNDER THE SECURITIES ACT.


 


“QUOTATION AGENT” MEANS THE REFERENCE TREASURY DEALER APPOINTED BY THE TRUSTEE
AFTER CONSULTATION WITH THE COMPANY.

 

12

--------------------------------------------------------------------------------



 


“RECEIVABLES AND RELATED ASSETS” MEANS (A) ACCOUNTS RECEIVABLE, INSTRUMENTS,
CHATTEL PAPER, OBLIGATIONS, GENERAL INTANGIBLES, EQUIPMENT AND OTHER SIMILAR
ASSETS, INCLUDING INTERESTS IN MERCHANDISE OR GOODS, THE SALE OR LEASE OF WHICH
GIVES RISE TO THE FOREGOING, RELATED CONTRACTUAL RIGHTS, GUARANTEES, INSURANCE
PROCEEDS, COLLECTIONS AND OTHER RELATED ASSETS, (B) EQUIPMENT, (C) INVENTORY AND
(D) PROCEEDS OF ALL OF THE FOREGOING.


 


“REDEMPTION DATE”, WHEN USED WITH RESPECT TO ANY SECURITY TO BE REDEEMED, MEANS
THE DATE FIXED FOR SUCH REDEMPTION BY OR PURSUANT TO THIS INDENTURE.


 


“REDEMPTION PRICE” HAS THE MEANING SPECIFIED IN SECTION 1107.


 


“REFERENCE TREASURY DEALER” MEANS (1) BANC OF AMERICA SECURITIES LLC AND ITS
SUCCESSORS; PROVIDED, HOWEVER, THAT IF THE FOREGOING SHALL CEASE TO BE A PRIMARY
U.S.  GOVERNMENT SECURITIES DEALER IN NEW YORK CITY (A “PRIMARY TREASURY
DEALER”), THE COMPANY SHALL SUBSTITUTE THEREFOR ANOTHER PRIMARY TREASURY DEALER;
AND (2) ANY OTHER PRIMARY TREASURY DEALERS SELECTED BY THE TRUSTEE AFTER
CONSULTATION WITH THE COMPANY.


 


“REFERENCE TREASURY DEALER QUOTATIONS” MEANS, WITH RESPECT TO EACH REFERENCE
TREASURY DEALER AND ANY REDEMPTION DATE, THE AVERAGE, AS DETERMINED BY THE
TRUSTEE, OF THE BID AND ASK PRICES FOR THE COMPARABLE TREASURY ISSUE (EXPRESSED
IN EACH CASE AS A PERCENTAGE OF ITS PRINCIPAL AMOUNT) QUOTED IN WRITING TO THE
TRUSTEE BY SUCH REFERENCE TREASURY DEALER AT 5:00 P.M. ON THE THIRD BUSINESS DAY
PRECEDING SUCH REDEMPTION DATE.


 


“REFINANCING INDEBTEDNESS” MEANS INDEBTEDNESS OF THE COMPANY INCURRED TO REDEEM,
REPURCHASE, DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE OTHER INDEBTEDNESS
THAT IS SUBORDINATE IN RIGHT OF PAYMENT TO THE SECURITIES, SO LONG AS ANY SUCH
NEW INDEBTEDNESS (A) IS MADE SUBORDINATE TO THE SECURITIES AT LEAST TO THE SAME
EXTENT AS THE INDEBTEDNESS BEING REFINANCED AND (B) DOES NOT (I) HAVE AN AVERAGE
LIFE LESS THAN THE AVERAGE LIFE OF THE INDEBTEDNESS BEING REFINANCED, (II) HAVE
A FINAL SCHEDULED MATURITY EARLIER THAN THE FINAL SCHEDULED MATURITY OF THE
INDEBTEDNESS BEING REFINANCED, OR (III) PERMIT REDEMPTION AT THE OPTION OF THE
HOLDER EARLIER THAN THE EARLIER OF (A) THE FINAL SCHEDULED MATURITY OF THE
INDEBTEDNESS BEING REFINANCED OR (B) ANY DATE OF REDEMPTION AT THE OPTION OF THE
HOLDER OF THE INDEBTEDNESS BEING REFINANCED.


 


“REGISTERED SECURITIES” MEANS SECURITIES ISSUED OR SOLD IN A TRANSACTION
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AS
CONTEMPLATED IN THE REGISTRATION RIGHTS AGREEMENT, AND ANY EXCHANGE SECURITY
SUBSEQUENTLY ISSUED IN EXCHANGE FOR OR UPON TRANSFER OF ANY SUCH SECURITY.


 


“REGISTRATION RIGHTS AGREEMENT” MEANS, WITH RESPECT TO THE INITIAL SECURITIES,
THE REGISTRATION RIGHTS AGREEMENT, DATED JUNE 4, 2008, AMONG THE COMPANY AND THE
INITIAL PURCHASERS, A FORM OF WHICH REGISTRATION RIGHTS AGREEMENT IS ATTACHED
HERETO AS EXHIBIT B, AND, WITH RESPECT TO ANY ADDITIONAL SECURITIES, ONE OR MORE
REGISTRATION RIGHTS AGREEMENTS BETWEEN THE COMPANY AND THE OTHER PARTIES
THERETO, AS SUCH AGREEMENT(S) MAY BE AMENDED, MODIFIED OR

 

13

--------------------------------------------------------------------------------


 

supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Securities to register such Additional Securities under
the Securities Act.


 


“REGULAR RECORD DATE” FOR THE INTEREST PAYABLE ON ANY INTEREST PAYMENT DATE
MEANS THE JUNE 1 OR DECEMBER 1 (WHETHER OR NOT A BUSINESS DAY), AS THE CASE MAY
BE, NEXT PRECEDING SUCH INTEREST PAYMENT DATE.


 


“REGULATION S GLOBAL SECURITY” HAS THE MEANING SPECIFIED IN SECTION 303.


 


“RESPONSIBLE OFFICER”, WHEN USED WITH RESPECT TO THE TRUSTEE, MEANS ANY
VICE PRESIDENT, ANY ASSISTANT VICE PRESIDENT, ANY TRUST OFFICER OR ASSISTANT
TRUST OFFICER OR ANY OTHER OFFICER OF THE TRUSTEE CUSTOMARILY PERFORMING
FUNCTIONS SIMILAR TO THOSE PERFORMED BY ANY OF THE ABOVE DESIGNATED OFFICERS OR
ASSIGNED BY THE TRUSTEE TO ADMINISTER CORPORATE TRUST MATTERS AT ITS CORPORATE
TRUST OFFICE AND ALSO MEANS, WITH RESPECT TO A PARTICULAR CORPORATE TRUST
MATTER, ANY OTHER OFFICER TO WHOM SUCH MATTER IS REFERRED BECAUSE OF HIS
KNOWLEDGE OF AND FAMILIARITY WITH THE PARTICULAR SUBJECT.


 


“RESTRICTED PAYMENT” MEANS:


 

(A)           ANY STOCK PAYMENT BY THE COMPANY OR A RESTRICTED SUBSIDIARY;

 

(B)           ANY DIRECT OR INDIRECT PAYMENT BY THE COMPANY OR A RESTRICTED
SUBSIDIARY TO REDEEM, PURCHASE, DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR
VALUE, PRIOR TO ANY SCHEDULED MATURITY, SCHEDULED REPAYMENT OR SCHEDULED SINKING
FUND PAYMENT, ANY INDEBTEDNESS OF THE COMPANY THAT IS SUBORDINATE IN RIGHT OF
PAYMENT TO THE SECURITIES; PROVIDED, HOWEVER, THAT ANY DIRECT OR INDIRECT
PAYMENT BY THE COMPANY OR A RESTRICTED SUBSIDIARY TO REDEEM, PURCHASE, DEFEASE
OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE, PRIOR TO ANY SCHEDULED MATURITY,
SCHEDULED REPAYMENT OR SCHEDULED SINKING FUND PAYMENT, ANY INDEBTEDNESS OF THE
COMPANY THAT IS SUBORDINATE IN RIGHT OF PAYMENT TO THE SECURITIES SHALL NOT BE A
RESTRICTED PAYMENT IF EITHER (I) AFTER GIVING EFFECT THERETO, THE RATIO OF THE
SENIOR INDEBTEDNESS OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES TO ANNUALIZED
OPERATING CASH FLOW DETERMINED AS OF THE LAST DAY OF THE MOST RECENT MONTH FOR
WHICH FINANCIAL INFORMATION IS AVAILABLE IS LESS THAN OR EQUAL TO 5 TO 1 OR
(II) SUCH SUBORDINATE INDEBTEDNESS IS REDEEMED, PURCHASED, DEFEASED OR OTHERWISE
ACQUIRED OR RETIRED IN EXCHANGE FOR, OR OUT OF (X) THE PROCEEDS OF A SALE
(WITHIN ONE YEAR BEFORE OR 180 DAYS AFTER SUCH REDEMPTION, PURCHASE, DEFEASANCE,
ACQUISITION OR RETIREMENT) OF REFINANCING INDEBTEDNESS OR CAPITAL STOCK OF THE
COMPANY OR WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE CAPITAL STOCK OF THE COMPANY
OR (Y) ANY SOURCE OF FUNDS OTHER THAN THE INCURRENCE OF INDEBTEDNESS; OR

 

(C)           ANY DIRECT OR INDIRECT PAYMENT BY THE COMPANY OR A RESTRICTED
SUBSIDIARY TO REDEEM, PURCHASE, DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE
ANY DISQUALIFIED STOCK AT ITS MANDATORY REDEMPTION DATE OR OTHER MATURITY DATE
IF AND TO THE EXTENT THAT INDEBTEDNESS IS INCURRED TO FINANCE SUCH REDEMPTION,
PURCHASE, DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Restricted Payments shall not include
(a) payments by any Restricted Subsidiary to the Company or any other Restricted
Subsidiary or (b) any Investment or designation of a Restricted Subsidiary as an
Unrestricted Subsidiary permitted under Section 1010.

 


“RESTRICTED SECURITY” HAS THE MEANING SPECIFIED IN SECTION 205.


 


“RESTRICTED SUBSIDIARY” MEANS ANY SUBSIDIARY, WHETHER EXISTING ON THE DATE
HEREOF OR CREATED SUBSEQUENT THERETO, DESIGNATED FROM TIME TO TIME BY THE
COMPANY AS A “RESTRICTED SUBSIDIARY” (THE INITIAL RESTRICTED SUBSIDIARIES
DESIGNATED BY THE COMPANY BEING SET FORTH ON EXHIBIT A); PROVIDED, HOWEVER, THAT
NO SUBSIDIARY THAT IS NOT A SECURITIZATION SUBSIDIARY CAN BE OR REMAIN SO
DESIGNATED UNLESS (A) AT LEAST 67% OF EACH OF THE TOTAL EQUITY INTEREST AND THE
VOTING CONTROL OF SUCH SUBSIDIARY IS OWNED, DIRECTLY OR INDIRECTLY, BY THE
COMPANY OR ANOTHER RESTRICTED SUBSIDIARY AND (B) SUCH SUBSIDIARY IS NOT
RESTRICTED, PURSUANT TO THE TERMS OF ANY LOAN AGREEMENT, NOTE, INDENTURE OR
OTHER EVIDENCE OF INDEBTEDNESS, FROM (I) PAYING DIVIDENDS OR MAKING ANY
DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY SECURITIES OR
PAYING ANY INDEBTEDNESS OWED TO THE COMPANY OR TO ANY RESTRICTED SUBSIDIARY,
(II) MAKING ANY LOANS OR ADVANCES TO THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR
(III) TRANSFERRING ANY OF ITS PROPERTIES OR ASSETS TO THE COMPANY OR ANY
RESTRICTED SUBSIDIARY (IT BEING UNDERSTOOD THAT A FINANCIAL COVENANT ANY OF THE
COMPONENTS OF WHICH ARE DIRECTLY IMPACTED BY THE TAKING OF THE ACTION (E.G., THE
PAYMENT OF A DIVIDEND) ITSELF (SUCH AS A MINIMUM NET WORTH TEST) WOULD BE DEEMED
TO BE A RESTRICTION ON THE FOREGOING ACTIONS, WHILE A FINANCIAL COVENANT NONE OF
THE COMPONENTS OF WHICH IS DIRECTLY IMPACTED BY THE TAKING OF THE ACTION (E.G.,
THE PAYMENT OF A DIVIDEND) ITSELF (SUCH AS A DEBT TO CASH FLOW TEST) WOULD NOT
BE DEEMED TO BE A RESTRICTION ON THE FOREGOING ACTIONS); AND PROVIDED FURTHER
THAT THE COMPANY MAY, FROM TIME TO TIME, REDESIGNATE ANY RESTRICTED SUBSIDIARY
AS AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH SECTION 1010.


 


“RULE 144A GLOBAL SECURITY” HAS THE MEANING SPECIFIED IN SECTION 303.


 


“SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


“SECURITIES ISSUE DATE” MEANS JUNE 4, 2008 WITH RESPECT TO THE INITIAL
SECURITIES, THE DATE OF ORIGINAL ISSUANCE OF THE EXCHANGE SECURITIES WITH
RESPECT TO THE EXCHANGE SECURITIES, AND THE DATE OF ORIGINAL ISSUANCE OF THE
ADDITIONAL SECURITIES WITH RESPECT TO ANY ADDITIONAL SECURITIES.


 


“SECURITIZATION SUBSIDIARY” MEANS A RESTRICTED SUBSIDIARY THAT IS ESTABLISHED
FOR THE LIMITED PURPOSE OF ACQUIRING AND FINANCING RECEIVABLES AND RELATED
ASSETS AND ENGAGING IN ACTIVITIES ANCILLARY THERETO; PROVIDED THAT (A) NO
PORTION OF THE INDEBTEDNESS OF A SECURITIZATION SUBSIDIARY IS GUARANTEED BY OR
IS RECOURSE TO THE COMPANY OR ANY OTHER RESTRICTED SUBSIDIARY (OTHER THAN
RECOURSE FOR CUSTOMARY REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITIES,
NONE OF WHICH SHALL RELATE TO THE COLLECTIBILITY OF THE RECEIVABLES AND RELATED
ASSETS) AND (B) NONE OF THE COMPANY OR ANY OTHER RESTRICTED SUBSIDIARY HAS ANY
OBLIGATION TO MAINTAIN OR PRESERVE SUCH SECURITIZATION SUBSIDIARY’S FINANCIAL
CONDITION.

 

15

--------------------------------------------------------------------------------


 


“SECURITY” AND “SECURITIES” HAVE THE MEANING SPECIFIED IN THE SECOND PARAGRAPH
OF THIS INDENTURE, SUCH TERMS TO INCLUDE THE INITIAL SECURITIES, THE EXCHANGE
SECURITIES AND ANY ADDITIONAL SECURITIES.  THE INITIAL SECURITIES, THE EXCHANGE
SECURITIES AND ANY ADDITIONAL SECURITIES SHALL BE TREATED AS A SINGLE CLASS FOR
ALL PURPOSES UNDER THIS INDENTURE.


 


“SECURITY REGISTER” AND “SECURITY REGISTRAR” HAVE THE RESPECTIVE MEANINGS
SPECIFIED IN SECTION 305.


 


“SENIOR INDEBTEDNESS” MEANS, WITH RESPECT TO ANY PERSON, ALL PRINCIPAL OF,
PREMIUM, IF ANY, AND INTEREST (INCLUDING INTEREST ACCRUING ON OR AFTER THE
FILING OF ANY PETITION IN BANKRUPTCY OR FOR REORGANIZATION RELATING TO SUCH
PERSON WHETHER OR NOT A CLAIM FOR POST FILING INTEREST IS ALLOWED IN SUCH
PROCEEDINGS) WITH RESPECT TO ALL INDEBTEDNESS OF SUCH PERSON; PROVIDED THAT
SENIOR INDEBTEDNESS SHALL NOT INCLUDE (A) ANY INDEBTEDNESS OF SUCH PERSON THAT,
BY ITS TERMS OR THE TERMS OF THE INSTRUMENT CREATING OR EVIDENCING SUCH
INDEBTEDNESS, IS EXPRESSLY SUBORDINATE IN RIGHT OF PAYMENT TO THE SECURITIES,
(B) ANY GUARANTEE OF INDEBTEDNESS OF ANY SUBSIDIARY OF SUCH PERSON IF RECOURSE
AGAINST SUCH GUARANTEE IS LIMITED TO THE CAPITAL STOCK OR OTHER EQUITY INTERESTS
OF SUCH SUBSIDIARY, (C) ANY OBLIGATION OF SUCH PERSON TO ANY SUBSIDIARY OF SUCH
PERSON OR, IN THE CASE OF A RESTRICTED SUBSIDIARY, TO THE COMPANY OR ANY OTHER
SUBSIDIARY OR (D) ANY INDEBTEDNESS OF SUCH PERSON (AND ANY ACCRUED AND UNPAID
INTEREST IN RESPECT THEREOF) WHICH IS SUBORDINATE OR JUNIOR IN ANY RESPECT TO
ANY OTHER INDEBTEDNESS OR OTHER OBLIGATION OF SUCH PERSON.


 


“SHELF REGISTRATION STATEMENT” MEANS THE SHELF REGISTRATION STATEMENT AS DEFINED
IN THE REGISTRATION RIGHTS AGREEMENT.


 


“SPECIAL RECORD DATE” MEANS A DATE FIXED BY THE TRUSTEE FOR THE PAYMENT OF ANY
DEFAULTED INTEREST PURSUANT TO SECTION 307.


 


“STATED MATURITY”, WHEN USED WITH RESPECT TO ANY SECURITY OR ANY INSTALLMENT OF
INTEREST THEREON, MEANS THE DATE SPECIFIED IN SUCH SECURITY AS THE FIXED DATE ON
WHICH THE PRINCIPAL OF SUCH SECURITY OR SUCH INSTALLMENT OF INTEREST IS DUE AND
PAYABLE.


 


“STOCK PAYMENT” MEANS, WITH RESPECT TO ANY PERSON, THE PAYMENT OR DECLARATION OF
ANY DIVIDEND, EITHER IN CASH OR IN PROPERTY (EXCEPT DIVIDENDS PAYABLE IN COMMON
STOCK OR COMMON SHARES OF CAPITAL STOCK OF SUCH PERSON), OR THE MAKING BY SUCH
PERSON OF ANY OTHER DISTRIBUTION, ON ACCOUNT OF ANY SHARES OF ANY CLASS OF ITS
CAPITAL STOCK, NOW OR HEREAFTER OUTSTANDING, OR THE REDEMPTION, PURCHASE,
RETIREMENT OR OTHER ACQUISITION OR RETIREMENT FOR VALUE BY SUCH PERSON, DIRECTLY
OR INDIRECTLY, OF ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK, NOW OR HEREAFTER
OUTSTANDING, OTHER THAN THE REDEMPTION, PURCHASE, DEFEASANCE OR OTHER
ACQUISITION OR RETIREMENT FOR VALUE OF ANY DISQUALIFIED STOCK AT ITS MANDATORY
REDEMPTION DATE OR OTHER MATURITY DATE.


 


“SUBSIDIARY” MEANS, AS TO A PARTICULAR PARENT ENTITY AT ANY TIME, ANY ENTITY OF
WHICH MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OR OTHER EQUITY INTEREST
ENTITLED ORDINARILY TO VOTE IN THE ELECTION OF THE DIRECTORS OR OTHER GOVERNING
BODY (HOWEVER DESIGNATED) OF SUCH ENTITY IS AT

 

16

--------------------------------------------------------------------------------


 

the time beneficially owned or controlled directly or indirectly by such parent
corporation, by one or more such entities or by such parent corporation and one
or more such entities.


 


“SUBSIDIARY” MEANS ANY SUBSIDIARY OF THE COMPANY.


 


“TRUST INDENTURE ACT” MEANS THE TRUST INDENTURE ACT OF 1939, AS AMENDED, AND AS
IN FORCE AT THE DATE AS OF WHICH THIS INSTRUMENT WAS EXECUTED, EXCEPT AS
PROVIDED IN SECTION 905; PROVIDED, HOWEVER, THAT, IN THE EVENT THAT THE TRUST
INDENTURE ACT OF 1939 IS AMENDED AFTER SUCH DATE, “TRUST INDENTURE ACT” MEANS,
TO THE EXTENT REQUIRED BY ANY SUCH AMENDMENT, THE TRUST INDENTURE ACT OF 1939 AS
SO AMENDED.


 


“TRUSTEE” MEANS THE PERSON NAMED AS THE “TRUSTEE” IN THE FIRST PARAGRAPH OF THIS
INDENTURE, UNTIL A SUCCESSOR TRUSTEE SHALL HAVE BECOME SUCH PURSUANT TO THE
APPLICABLE PROVISIONS OF THIS INDENTURE, AND THEREAFTER “TRUSTEE” SHALL MEAN
SUCH SUCCESSOR TRUSTEE.


 


“UNRESTRICTED SUBSIDIARY” MEANS ANY SUBSIDIARY THAT IS NOT A RESTRICTED
SUBSIDIARY.


 


“VOTING STOCK” MEANS ANY CAPITAL STOCK HAVING VOTING POWER UNDER ORDINARY
CIRCUMSTANCES TO VOTE IN THE ELECTION OF THE DIRECTORS OF A CORPORATION
(IRRESPECTIVE OF WHETHER OR NOT AT THE TIME STOCK OF ANY OTHER CLASS OR CLASSES
SHALL HAVE OR MIGHT HAVE VOTING POWER BY REASON OF THE HAPPENING OF ANY
CONTINGENCY).


 


SECTION 102.  OTHER DEFINITIONS.

 

Term

 

Defined 
in Section

 

 

 

“Act”

 

105

“Bankruptcy Law”

 

501

“covenant defeasance”

 

1203

“Custodian”

 

501

“defeasance”

 

1202

“Defaulted Interest”

 

307

“incorporated provision”

 

108

“redesignation of a Restricted Subsidiary”

 

1010

“Restricted Security”

 

205

“Security Register”

 

305

“Security Registrar”

 

305

“successor”

 

801

“U.S. Government Obligations”

 

1204

 

17

--------------------------------------------------------------------------------


 


SECTION 103.  COMPLIANCE CERTIFICATES AND OPINIONS.


 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture (including any covenant compliance with which constitutes
a condition precedent) relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that, in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Every certificate or opinion (other than the certificates required by
Section 1013) with respect to compliance with a condition or covenant provided
for in this Indenture shall include:

 

(A)           A STATEMENT THAT EACH INDIVIDUAL SIGNING SUCH CERTIFICATE OR
OPINION HAS READ SUCH COVENANT OR CONDITION AND THE DEFINITIONS HEREIN RELATING
THERETO;

 

(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(C)           A STATEMENT THAT, IN THE OPINION OF EACH SUCH INDIVIDUAL, HE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS
AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND

 

(D)           A STATEMENT AS TO WHETHER, IN THE OPINION OF EACH SUCH INDIVIDUAL,
SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

 


SECTION 104.  FORM OF DOCUMENTS DELIVERED TO TRUSTEE.


 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the

 

18

--------------------------------------------------------------------------------


 

Company stating that the information with respect to such factual matters is in
the possession of the Company, unless such counsel knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 


SECTION 105.  ACTS OF HOLDERS.


 

(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
HOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN PERSON OR BY AGENT DULY
APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, SUCH
ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS ARE DELIVERED
TO THE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE COMPANY. SUCH
INSTRUMENT OR INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND EVIDENCED
THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE “ACT” OF THE HOLDERS SIGNING
SUCH INSTRUMENT OR INSTRUMENTS.  PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF
A WRITING APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE OF THIS
INDENTURE AND (SUBJECT TO TRUST INDENTURE ACT SECTION 315) CONCLUSIVE IN FAVOR
OF THE TRUSTEE AND THE COMPANY, IF MADE IN THE MANNER PROVIDED IN THIS
SECTION 105.

 

(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED IN ANY REASONABLE MANNER THAT THE TRUSTEE
DEEMS SUFFICIENT.

 

(C)           THE OWNERSHIP OF SECURITIES SHALL BE PROVED BY THE SECURITY
REGISTER.

 

(D)           IF THE COMPANY SHALL SOLICIT FROM THE HOLDERS ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT, THE COMPANY MAY,
AT ITS OPTION, BY OR PURSUANT TO A BOARD RESOLUTION, FIX IN ADVANCE A RECORD
DATE FOR THE DETERMINATION OF SUCH HOLDERS ENTITLED TO GIVE SUCH REQUEST,
DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT, BUT THE
COMPANY SHALL HAVE NO OBLIGATION TO DO SO.  NOTWITHSTANDING TRUST INDENTURE ACT
SECTION 316(C), ANY SUCH RECORD DATE SHALL BE THE RECORD DATE SPECIFIED IN OR
PURSUANT TO SUCH BOARD RESOLUTION, WHICH SHALL BE A DATE NOT MORE THAN 30 DAYS
PRIOR TO THE FIRST SOLICITATION OF HOLDERS GENERALLY IN CONNECTION THEREWITH
AND NO LATER THAN THE DATE SUCH SOLICITATION IS COMPLETED.

 

If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other Act may be given before or after such record
date, but only the Holders of record at the close of business on such
record date shall be deemed to be Holders for the purposes of determining
whether Holders of the requisite proportion of Securities then Outstanding have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other Act, and for this purpose the
Securities then Outstanding shall be

 

19

--------------------------------------------------------------------------------


 

computed as of such record date; provided that no such request, demand,
authorization, direction, notice, consent, waiver or other Act by the Holders on
such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

 

(E)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACT BY THE HOLDER OF ANY SECURITY SHALL BIND EVERY FUTURE HOLDER
OF THE SAME SECURITY OR THE HOLDER OF EVERY SECURITY ISSUED UPON THE
REGISTRATION OF TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF, IN
RESPECT OF ANYTHING DONE, SUFFERED OR OMITTED TO BE DONE BY THE TRUSTEE, ANY
PAYING AGENT OR THE COMPANY IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH
ACTION IS MADE UPON SUCH SECURITY.

 


SECTION 106.  NOTICES, ETC. TO TRUSTEE AND COMPANY.


 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

 

(A)           THE TRUSTEE BY ANY HOLDER, THE AGENTS OF THE BANKS OR THE COMPANY
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR
DELIVERED, IN WRITING (WHICH MAY BE VIA FACSIMILE), TO OR WITH THE TRUSTEE AT
ITS CORPORATE TRUST OFFICE, ATTENTION:  CORPORATE TRUST SERVICES; OR

 

(B)           THE COMPANY BY THE TRUSTEE OR BY ANY HOLDER SHALL BE SUFFICIENT
FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF
MADE, GIVEN, FURNISHED OR DELIVERED IN WRITING TO THE COMPANY ADDRESSED TO IT
C/O CSC HOLDINGS, INC., 1111 STEWART AVENUE, BETHPAGE, NEW YORK 11714,
ATTENTION:  SECRETARY, OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING
TO THE TRUSTEE BY THE COMPANY.

 


SECTION 107.  NOTICE TO HOLDERS; WAIVER.


 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at his address as it appears in the Security Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice.  In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.  Any notice when mailed to a Holder in the aforesaid manner shall
be conclusively deemed to have been received by such Holder whether or not
actually received by such Holder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such

 

20

--------------------------------------------------------------------------------


 

waiver shall be the equivalent of such notice.  Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause, it shall be impracticable to mail notice of any event as required
by any provision of this Indenture, then any method of giving such notice as
shall be satisfactory to the Trustee shall be deemed to be a sufficient giving
of such notice.

 


SECTION 108.  CONFLICT OF ANY PROVISION OF INDENTURE WITH TRUST INDENTURE ACT.


 

If and to the extent that any provision of this Indenture limits, qualifies or
conflicts with the duties imposed by Trust Indenture Act Sections 310 to 318,
inclusive, or conflicts with any provision (an “incorporated provision”)
required by or deemed to be included in this Indenture by operation of such
Trust Indenture Act Sections, such imposed duties or incorporated provision
shall control.  If any provision of this Indenture modifies or excludes any
provision of the Trust Indenture Act that may be so modified or excluded, the
latter provision shall be deemed to apply to this Indenture as so modified or
excluded, as the case may be.

 


SECTION 109.  EFFECT OF HEADINGS AND TABLE OF CONTENTS.


 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 


SECTION 110.  SUCCESSORS AND ASSIGNS.


 

All covenants and agreements in this Indenture by the Company shall bind its
respective successors and assigns, whether so expressed or not.

 


SECTION 111.  SEPARABILITY CLAUSE.

 

In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 


SECTION 112.  BENEFITS OF INDENTURE.


 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person (other than the parties hereto and their successors hereunder, any
Paying Agent and the Holders) any benefit or any legal or equitable right,
remedy or claim under this Indenture.

 

21

--------------------------------------------------------------------------------


 


SECTION 113.  GOVERNING LAW; WAIVER OF JURY TRIAL


 

This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.

 

This Indenture is subject to the provisions of the Trust Indenture Act that are
required to be part of this Indenture and shall, to the extent applicable, be
governed by such provisions.

 

EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTIONS CONTEMPLATED HEREBY

 


SECTION 114.  LEGAL HOLIDAYS.


 

In any case where any Interest Payment Date, any date established for payment of
Defaulted Interest pursuant to Section 307, or any Maturity with respect to any
Security shall not be a Business Day, then (notwithstanding any other provision
of this Indenture or of the Securities) payment of interest or principal need
not be made on such date, but may be made on the next succeeding Business Day
with the same force and effect as if made on the Interest Payment Date, or date
established for payment of Defaulted Interest pursuant to Section 307, or
Maturity, and no interest shall accrue with respect to such payment for the
period from and after such Interest Payment Date, or date established
for payment of Defaulted Interest pursuant to Section 307, or Maturity, as the
case may be, to the next succeeding Business Day.

 


SECTION 115.  NO RECOURSE AGAINST OTHERS.


 

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
this Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation.  Each Holder by accepting any of the Securities
waives and releases all such liability.

 


ARTICLE TWO

SECURITY FORMS


 


SECTION 201.  FORMS GENERALLY; INCORPORATION OF FORM IN INDENTURE.


 

The Securities and the Trustee’s certificate of authentication with respect
thereto shall be in substantially the forms set forth in this Article, with such
appropriate legends, insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may be required to comply with the rules of any securities exchange
or as may, consistently herewith, be determined by the officers executing such

 

22

--------------------------------------------------------------------------------


 

Securities, as evidenced by their execution of the Securities.  Any portion of
the text of any Security may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Security.  Each Security shall
be dated the date of its authentication.

 

The definitive Securities shall be typewritten, printed, lithographed, engraved
or otherwise produced or produced by any combination of these methods or may be
produced in any other manner permitted by the rules of any securities exchange
on which the Securities may be listed, all as determined by the officers
executing such Securities, as evidenced by their execution of such Securities.

 


SECTION 202.  FORM OF FACE OF SECURITY.


 

CSC HOLDINGS, INC.

 

 

8½% [Series B]* Senior Notes due 2015

 

 

 

 

No.

 

            $                                   

 

 

CUSIP No.                        

 

 

ISIN No.                    

 

CSC Holdings, Inc., a Delaware corporation (herein called the “Company”, which
term includes any successor entity under the Indenture hereinafter referred to),
for value received, hereby promises to pay to                                   
or registered assigns the principal sum of              Dollars on June 15,
2015, at the office or agency of the Company referred to below, and to pay
interest thereon on [   ]**, and semiannually thereafter, on June 15 and
December 15 in each year from the Securities Issue Date or from the most recent
Interest Payment Date to which interest has been paid or duly provided for at
the rate of 8½% per annum until the principal hereof is paid or duly provided
for, and (to the extent lawful) to pay on demand interest on any overdue
interest at the rate borne by the Securities from the date of the Interest
Payment Date on which such overdue interest becomes payable to the date payment
of such interest has been made or duly provided for.

 

[The Holder of this Security is entitled to the benefits of the Registration
Rights Agreement, dated June 4, 2008 (the “Registration Rights Agreement”),
between the Company and the Initial Purchasers named therein.  Subject to the
terms of the Registration Rights Agreement, in the event this Security is not
freely transferable and an exchange offer (the “Exchange Offer”) for this
Initial Security is not consummated or a registration statement under the
Securities Act with respect to resales of this Security (the “Shelf Registration
Statement”) is not declared effective by the Commission on or prior to July 9,
2009, in either case, in accordance with the Registration Rights Agreement, the
aforesaid interest rate borne by this Security shall be increased by one-quarter
of one percent per annum for the first 90 days following July 9, 2009.  Such
interest

 

--------------------------------------------------------------------------------

*                      Include only for Exchange Securities.

**               In the case of an Initial Security, insert December 15, 2008. 
In the case of any Security other than an Initial Security, insert the relevant
Initial Interest Payment Date.

 

23

--------------------------------------------------------------------------------


 

rate shall increase by an additional one-quarter of one percent per annum
thereafter, up to a maximum aggregate increase of one half of one percent per
annum.  Subject to the terms of the Registration Rights Agreement, upon this
Security becoming freely transferable, consummation of the Exchange Offer or the
effectiveness of a Shelf Registration Statement, as the case may be, the
interest rate borne by this Security shall be reduced to 8½% per annum.]***

 

If any interest has accrued on this Security in respect of any period prior to
the issuance of this Security, such interest shall be payable in respect of such
period at the rate or rates borne by the Predecessor Security surrendered in
exchange for this Security from time to time during such period.  The interest
so payable, and punctually paid or duly provided for, on any Interest Payment
Date shall, as provided in such Indenture, be paid to the Person in whose name
this Security (or one or more Predecessor Securities) is registered at the close
of business on the Regular Record Date for such interest, which shall be the
June 1 or December 1 (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date.  Any such interest not so punctually paid
or duly provided for, and interest on such defaulted interest at the interest
rate borne by this Security, to the extent lawful, shall forthwith cease to be
payable to the Holder on such Regular Record Date, and may be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities not less than 10 days prior to such Special
Record Date, or may be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities may be listed, and upon such notice as may be required by such
exchange, all as more fully provided in the Indenture.  Payment of the principal
of and interest on this Security shall be made at the office or agency of the
Company maintained for that purpose in The City of New York, or at such other
office or agency of the Company as may be maintained for such purpose, in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts; provided, however, that
payment of interest may be made at the option of the Company by check mailed to
the address of the Person entitled thereto as such address shall appear on the
Security Register.

 

Interest on the Securities shall be computed on the basis of a 360-day year of
twelve 30-day months.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this Security
shall not be entitled to any benefit under the Indenture, or be valid or
obligatory for any purpose.

 

--------------------------------------------------------------------------------

***        Include only for Initial Securities.  In the case of any Additional
Securities, briefly describe terms of the applicable registration rights
agreement.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

 

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

By

 

 

 

 

25

--------------------------------------------------------------------------------


 


SECTION 203.   FORM OF REVERSE OF SECURITY.


 

This Security is one of a duly authorized issue of securities of the Company
designated as its 8½% [Series B]* Senior Notes due 2015 (herein called the
“Securities”), which may be issued under an indenture (herein called the
“Indenture”) dated as of June 4, 2008, between the Company and U.S. Bank
National Association, trustee (herein called the “Trustee”, which term includes
any successor trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties, obligations and immunities
thereunder of the Company, the Trustee, the holders of the Senior Indebtedness
and the Holders of the Securities, and of the terms upon which the Securities
are, and are to be, authenticated and delivered.  This Security is one of the
series designated on the face hereof, initially limited in aggregate principal
amount to $500,000,000; provided, however, that the Company may from time to
time, without notice to or the consent of the Holders of Securities, create and
issue further Securities of this series (the “Additional Securities”) having the
same terms and ranking equally and ratably with the Securities of this series in
all respects and with the same CUSIP number as the Securities of this series, or
in all respects except for payment of interest accruing prior to the issue date
of such Additional Securities or except for the first payment of interest
following the issue date of such Additional Securities.  Any Additional
Securities shall be consolidated and form a single series with the Securities
and shall have the same terms as to status, redemption and otherwise as the
Securities.  Any Additional Securities may be issued pursuant to authorization
provided by a resolution of the Board of Directors of the Company, a supplement
to the Indenture, or under an Officers’ Certificate pursuant to the Indenture. 
No Additional Securities may be issued if an Event of Default has occurred and
is continuing with respect to the Securities of this series.

 

[This Security is exchangeable under certain circumstances as provided in the
Indenture for the Company’s 8½% Series B Senior Notes due 2015 (herein called
the “Exchange Securities”), issued under the Indenture.  Unless the context
otherwise requires, the Securities and Exchange Securities shall constitute one
series for all purposes under the Indenture, including without limitation
amendments and waivers.]**

 

AT ITS OPTION, THE COMPANY MAY REDEEM THIS SECURITY, IN WHOLE OR IN PART, AT ANY
TIME AND FROM TIME TO TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF
(A) 100% OF THE PRINCIPAL AMOUNT OF THIS SECURITY TO BE REDEEMED, OR (B) AS
DETERMINED BY A QUOTATION AGENT, THE SUM OF THE PRESENT VALUES OF THE REMAINING
SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST THEREON (NOT INCLUDING ANY
LIQUIDATED DAMAGES OR ANY PORTION OF SUCH PAYMENTS OF INTEREST ACCRUED TO THE
REDEMPTION DATE) DISCOUNTED TO THE REDEMPTION DATE ON A SEMIANNUAL BASIS
(ASSUMING A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS) AT THE ADJUSTED
TREASURY RATE PLUS 50 BASIS POINTS, PLUS, IN EACH CASE, ACCRUED AND UNPAID
INTEREST TO THE REDEMPTION DATE.  ANY REDEMPTION OF THIS SECURITY SHALL BE MADE
PURSUANT TO THE PROVISIONS OF SECTIONS 1101 THROUGH 1106 OF THE INDENTURE.

 

--------------------------------------------------------------------------------

*

 

Include only for Exchange Securities.

**

 

Include only for Initial Securities and any Additional Securities.

 

26

--------------------------------------------------------------------------------


 

ON OR AFTER JUNE 15, 2012, THE COMPANY MAY REDEEM ALL OR PART OF THE SECURITIES,
UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE REDEMPTION PRICES
(EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH BELOW, PLUS ACCRUED AND
UNPAID INTEREST THEREON, TO THE APPLICABLE REDEMPTION DATE, IF REDEEMED DURING
THE TWELVE-MONTH PERIOD BEGINNING ON JUNE 15 OF THE YEARS INDICATED BELOW:

 

Year

 

Percentage

 

 

 

 

 

2012

 

104.250

%

 

 

 

 

2013

 

102.125

%

 

 

 

 

2014 and thereafter

 

100.000

%

 

If an Event of Default shall occur and be continuing, the principal of all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

The Indenture contains provisions for defeasance at any time of (a) the entire
indebtedness of the Company on this Security and (b) certain restrictive
covenants and the related Defaults and Events of Default, in each case, upon
compliance by the Company with certain conditions set forth therein, which
provisions apply to this Security.

 

This Security does not have the benefit of any sinking fund obligations.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders under the Indenture at any time by the
Company and the Trustee with the consent of the Holders of a majority in
aggregate principal amount of the Securities at the time Outstanding.  The
Indenture also contains provisions permitting the Holders of specified
percentages in aggregate principal amount of the Securities at the time
Outstanding, on behalf of the Holders of all the Securities, to waive compliance
by the Company with certain provisions of the Indenture and certain past
defaults under the Indenture and their consequences.  Any such consent or waiver
by or on behalf of the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange herefor
or in lieu hereof whether or not notation of such consent or waiver is made upon
this Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Security at the
times, place, and rate, and in the coin or currency, herein prescribed.

 

27

--------------------------------------------------------------------------------


 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable on the Security Register of
the Company, upon surrender of this Security for registration of transfer at the
office or agency of the Company maintained for such purpose in The City of New
York, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Company and the Security Registrar duly executed by,
the Holder hereof or his attorney duly authorized in writing, and thereupon one
or more new Securities, of authorized denominations and for the same aggregate
principal amount, shall be issued to the designated transferee or transferees.

 

The Securities are issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof.  As provided in the
Indenture and subject to certain limitations therein set forth, the Securities
are exchangeable for a like aggregate principal amount of Securities of a
different authorized denomination, as requested by the Holder surrendering the
same.

 

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to pay all
documentary, stamp or similar issue or transfer taxes or other governmental
charges payable in connection with any registration of transfer or exchange.

 

Prior to the time of due presentment of this Security for registration of
transfer, the Company, the Trustee and any agent of the Company or the Trustee
may treat the Person in whose name this Security is registered as the owner
hereof for all purposes, whether or not this Security be overdue, and neither
the Company, the Trustee nor any agent shall be affected by notice to the
contrary.

 

This Security shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of laws principles thereof.

 

All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

28

--------------------------------------------------------------------------------


 

Certificate of Transfer***

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers this
Security to

 

 

(Please typewrite or print name and taxpayer identification number)

 

 

(Please typewrite or print address)

 

and hereby irrevocably constitutes and appoints
                                                                   his attorney
to transfer the same on the books of the Company, with full power of
substitution in the premises.

 

In connection with any transfer of all or any portion of the Security evidenced
by this certificate for as long as such Security is a Restricted Security, the
undersigned confirms that such Security is being transferred:

 

o

(a)  Pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”);

 

 

 

or

 

 

o

(b)  Pursuant to offers and sales to non-U.S. Persons that occur outside the
United States within the meaning of Regulation S under the Securities Act;

 

Unless one of the boxes above is checked, the Trustee shall refuse to register
all or any portion of the Security evidenced by this certificate in the name of
any person other than the registered holder thereof (or hereof); provided,
however, that the Trustee may, in its sole discretion, register the transfer of
such Security if it has received such certifications, legal opinions and/or
other information as it has reasonably requested to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

Dated:

 

 

 

Signature

 

 

 

NOTE:  The signature to this assignment must correspond with the name as written
upon the face

 

--------------------------------------------------------------------------------

***  Include only for Initial Securities and any Additional Securities.

 

29

--------------------------------------------------------------------------------


 

of this Security in every particular, without alteration or enlargement, or any
change whatever.

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED:

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A (including the information specified in Rule 144(d)(4)) or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated: 

 

 

 

 

To be signed by an executive officer

 

SCHEDULE OF EXCHANGES FOR DEFINITIVE SECURITIES

 

The following exchanges of a part of this Security in global form for definitive
Securities or of definitive Securities for a part of this Security in global
form have been made:

 

 

 

 

 

 

 

Principal

 

 

 

 

 

Amount of

 

Amount of

 

Amount of

 

Signature of

 

 

 

decrease in

 

increase in

 

this Security

 

authorized

 

 

 

Principal

 

Principal

 

in global form

 

signatory of

 

 

 

Amount of

 

Amount of

 

following such

 

Trustee or

 

Date of

 

this Security

 

this Security

 

decrease (or

 

Securities

 

Exchange

 

in global form

 

in global form

 

increase)

 

Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


SECTION 204.  FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By

 

 

Authorized Signatory

 

 

 

 

Dated:

 

 

30

--------------------------------------------------------------------------------


 


SECTION 205.  FORM OF LEGEND ON RESTRICTED SECURITIES.


 

During the period beginning on the Securities Issue Date with respect to a
Security that is not an Exchange Security and ending on the later of the date
occurring one year after such date and the date on which such Security is Freely
Transferable (as such term is defined in the Registration Rights Agreement), any
such Security issued or owned during the period set forth above, as the case may
be, and any Security (other than an Exchange Security) issued upon registration
of transfer of, or in exchange for, or in lieu of, such Security shall be deemed
a “Restricted Security” and shall be subject to the restrictions on transfer
provided in the legend set forth below; provided, however, that the term
“Restricted Security” shall not include (a) any Security which is issued upon
transfer of, or in exchange for, any Security which is not a Restricted Security
or (b) any Security (other than an Exchange Security) as to which such
restrictions on transfer have been terminated in accordance with Section 314 or
(c) any Exchange Security issued pursuant to an Exchange Offer.  Any Restricted
Security shall bear a legend in substantially the following form:

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION AS SET FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”)), OR (B) IT IS NOT A
U.S. PERSON AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION, (2) AGREES TO
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER SUCH SECURITY PRIOR TO THE DATE WHICH
IS ONE YEAR AFTER THE DATE OF ORIGINAL ISSUE HEREOF ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) OUTSIDE THE UNITED STATES PURSUANT TO OFFERS AND
SALES TO NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S
UNDER THE SECURITIES ACT IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904
UNDER THE

 

31

--------------------------------------------------------------------------------


 

SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM.

 


SECTION 206.  FORM OF LEGEND FOR BOOK-ENTRY SECURITIES.


 

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE THEREOF.  THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITORY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK 10041) TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND SUCH
CERTIFICATE ISSUED IN EXCHANGE FOR THIS CERTIFICATE IS REGISTERED IN THE NAME OF
CEDE & CO., OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL, SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

 


ARTICLE THREE

THE SECURITIES


 


SECTION 301.  TITLE AND TERMS.


 

The aggregate principal amount of Initial Securities that may be authenticated
and delivered under this Indenture is limited to $500,000,000 and the aggregate
principal amount of Exchange Securities and Additional Securities is unlimited,
except, in each case, for Securities authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
pursuant to Section 303, 304, 305, 306 or 906.

 

32

--------------------------------------------------------------------------------


 

The Initial Securities and the Additional Securities, if any, shall be known and
designated as the “8½% Senior Notes due 2015” and the Exchange Securities shall
be known and designated as the “8½% Series B Senior Notes due 2015” of the
Company.  Their Stated Maturity shall be June 15, 2015, and they shall bear
interest at the rate of 8½% per annum (except as otherwise provided for in the
form of Security) from the relevant Securities Issue Date, or the most recent
Interest Payment Date to which interest has been paid or duly provided for on a
given Security or a Security surrendered in exchange for such Security, as the
case may be, payable on the relevant Initial Interest Payment Date (as defined
below) and semiannually thereafter on June 15 and December 15 of each year and
at said Stated Maturity, until the principal thereof is paid or duly provided
for.  The term “Initial Interest Payment Date” means (a) with respect to any
Security other than the Initial Securities, the first June 15 or December 15
occurring after the Securities Issue Date for such Security and (b) with respect
to each Initial Security, December 15, 2008.  The Initial Securities, the
Exchange Securities and any Additional Securities issued hereunder shall rank
pari passu.

 

The principal of and interest on the Securities shall be payable at the office
or agency of the Company maintained for such purpose in The City of New York, or
at such other office or agency of the Company as may be maintained for such
purpose; provided, however, that, at the option of the Company, cash interest
may be paid by check mailed to addresses of the Persons entitled thereto as such
addresses shall appear on the Security Register.

 

THE SECURITIES ARE SUBJECT TO REDEMPTION AT THE OPTION OF THE COMPANY ON TERMS
AND IN THE MANNER SET FORTH IN SECTIONS 1101 THROUGH 1107 HEREOF.

 

At the election of the Company, the entire indebtedness represented by the
Securities or certain of the Company’s obligations and covenants and certain
Events of Default thereunder may be defeased as provided in Article Twelve.

 

The Securities shall be senior unsecured obligations of the Company and shall
rank pari passu in right of payment with all existing and future unsubordinated
indebtedness of the Company.

 


SECTION 302.  DENOMINATIONS.


 

The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 and any integral multiple thereof.

 


SECTION 303.  EXECUTION, AUTHENTICATION, DELIVERY AND DATING.


 

The Securities shall be executed on behalf of the Company by any one of the
following:  its Chairman, Chief Executive Officer, one of its Vice Chairmen, its
President or one of its Vice Presidents and attested by one of its Vice
Presidents or its Secretary or one of its Assistant Secretaries.  The signature
of any of these officers on the Securities may be manual or facsimile.

 

33

--------------------------------------------------------------------------------


 

Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

 

The Trustee shall (upon Company Order) authenticate and deliver (a) the Initial
Securities for original issue in an aggregate principal amount of up to
$500,000,000, (b) the Exchange Securities for issue only in a registered
Exchange Offer pursuant to the Registration Rights Agreement for a like
principal amount of the Initial Securities or Additional Securities, if any, and
(c) Additional Securities as set forth below.

 

Each Security shall be dated the date of its authentication.

 

No Security endorsed thereon shall be entitled to any benefit under this
Indenture or be valid or obligatory for any purpose unless there appears on such
Security a certificate of authentication substantially in the form provided for
herein duly executed by the Trustee by manual signature of one of its duly
authorized signatories, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder and is entitled to the benefits of this
Indenture.

 

In case the Company, pursuant to Article Eight, shall be consolidated or merged
with or into any other Person or shall convey, transfer, lease or otherwise
dispose of substantially all of its properties and assets to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which the Company shall have been merged, or the successor Person which
shall have received a conveyance, transfer, Lease or other disposition as
aforesaid, shall have executed an indenture supplemental hereto with the Trustee
pursuant to Article Eight, any of the Securities authenticated or delivered
prior to such consolidation, merger, conveyance, transfer, Lease or other
disposition may, from time to time, at the request of the successor Person, be
exchanged for other Securities executed in the name of the successor Person with
such changes in phraseology and form as may be appropriate, but otherwise in
substance of like tenor as the Securities surrendered for such exchange and of
like principal amount; and the Trustee, upon written order of the successor
Person, shall authenticate and deliver Securities as specified in such request
for the purpose of such exchange.  If Securities shall at any time be
authenticated and delivered in any new name of a successor Person pursuant to
this Section 303 in exchange or substitution for or upon registration of
transfer of any Securities, such successor Person, at the option of any Holder
but without expense to such Holder, shall provide for the exchange of all
Securities at the time Outstanding held by such Holder for Securities
authenticated and delivered in such new name.

 

Except as described below, the Securities shall be deposited with, or on behalf
of, the Depository, and registered in the name of the Depository or the nominee
of the Depository in the form of one or more global note certificates (each a
“Rule 144A Global Security”), for credit to

 

34

--------------------------------------------------------------------------------


 

the respective accounts of the beneficial owners of the Securities represented
thereby.  The Rule 144A Global Securities shall bear the legend set forth in
Section 206 and, in the case of Restricted Securities, the legend set forth in
Section 205.

 

Securities purchased by persons outside the United States pursuant to sales in
accordance with Regulation S under the Securities Act shall be deposited with,
or on behalf of, the Depository, and registered in the name of the Depository or
the nominee of the Depository in the form of one or more global note
certificates (each a “Regulation S Global Security”), for credit to the
respective accounts of the beneficial owners of the Securities represented
thereby (or such other accounts as they may direct), provided that upon such
deposit all such Securities shall be credited to or through accounts maintained
at the Depository by or on behalf of the Euroclear System or Cedel Bank, S.A. 
Securities represented by a Regulation S Global Security shall not be
exchangeable for Securities in registered definitive form (each a “Physical
Security”) until the expiration of the “40-day restricted period” within the
meaning of Rule 903(c)(3) of Regulation S under the Securities Act.  The
Regulation S Global Securities shall bear the legend set forth in Section 206
and, in the case of Restricted Securities, the legend set forth in Section 205.

 

The Company may, subject to Article Ten of this Indenture and applicable law,
issue under this Indenture Additional Securities and Exchange Securities
therefor; provided, however, that the Company may not issue any Additional
Securities if an Event of Default with respect to any Outstanding Securities
shall have occurred and be continuing at the time of such issuance.  All
Securities issued under this Indenture shall be treated as a single class for
all purposes under this Indenture.

 


SECTION 304.  TEMPORARY SECURITIES.


 

Pending the preparation of definitive Securities, the Company may execute, and
upon Company Order the Trustee shall authenticate and deliver, temporary
Securities which are typewritten, printed, lithographed, engraved or otherwise
produced or produced by any combination of these methods, in any authorized
denomination, substantially of the tenor of the definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as conclusively evidenced by their execution of such Securities.

 

If temporary Securities are issued, the Company shall cause definitive
Securities to be prepared without unreasonable delay.  After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for such purpose pursuant to Section 1002,
without charge to the Holder.  Upon surrender for cancellation of any one or
more temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of authorized denominations.  Until so exchanged, the
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as definitive Securities.

 

35

--------------------------------------------------------------------------------



 


SECTION 305.  REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE.


 

The Company shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency designated pursuant to Section 1002 being herein sometimes referred to as
the “Security Register”) in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities and
of transfers of Securities.  The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.  Such Security Register shall distinguish between Initial
Securities, Exchange Securities and Additional Securities.

 

Except as otherwise described in this Article Three, upon surrender for
registration of transfer of any Security at the office or agency of the Company
designated pursuant to Section 1002 for such purpose, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Securities of any authorized
denomination or denominations and of a like aggregate principal amount.

 

At the option of the Holder, Securities may be exchanged for other Securities of
any authorized denomination or denominations and of a like aggregate principal
amount upon surrender of the Securities to be exchanged at such office or
agency.  Whenever any Securities are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, the Securities
which the Holder making the exchange is entitled to receive; provided that no
exchange of Initial Securities or Additional Securities for Exchange Securities
shall occur until an Exchange Offer Registration Statement shall have been
declared effective by the Commission, the Trustee shall have received an
Officers’ Certificate confirming that the Exchange Offer Registration Statement
has been declared effective by the Commission and the Initial Securities or
Additional Securities to be exchanged for the Exchange Securities shall be
canceled by the Trustee.

 

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and (subject to the provisions in the Initial Securities regarding the
payment of additional interest) entitled to the same benefits under this
Indenture, as the Securities surrendered upon such registration of transfer or
exchange.

 

Every Security presented or surrendered for registration of transfer, or for
exchange, shall (if so required by the Company or the Security Registrar) be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar, duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

Every Restricted Security shall be subject to, and no transfer shall be made
other than in accordance with, the restrictions on transfer provided in the
legend set forth on the form of the face of each Restricted Security and the
restrictions set forth in this Article Three, and the

 

36

--------------------------------------------------------------------------------


 

Holder of each Restricted Security, by such Holder’s acceptance thereof, agrees
to be bound by such restrictions on transfer.

 

The Security Registrar shall notify the Company of any proposed transfer of a
Restricted Security to any Person.

 

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to pay all
documentary, stamp or similar issue or transfer taxes or other governmental
charges that may be imposed in connection with any registration of transfer or
exchange of Securities, other than exchanges pursuant to Section 303, 304 or 906
not involving any transfer.

 

The Company shall not be required to issue, register the transfer of or exchange
any Security during a period beginning at the opening of business 15 days before
an Interest Payment Date and ending on the close of business on such Interest
Payment Date.

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any
Security (including any transfers between or among Agent Members or beneficial
owners of interests in any Global Security) other than to require delivery of
such certificates and other documentation or evidence as are expressly required
by, and to do so if and when expressly required by the terms of, this Indenture,
and to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 


SECTION 306.  MUTILATED, DESTROYED, LOST AND STOLEN SECURITIES.


 

If (a) any mutilated Security is surrendered to the Trustee, or (b) the Company
and the Trustee receive evidence to their satisfaction of the destruction, loss
or theft of any Security, and there is delivered to the Company and the Trustee
such security or indemnity as may be required by them to save each of them and
any agent of them harmless, then, in the absence of notice to the Company or the
Trustee that such Security has been acquired by a bona fide purchaser, the
Company shall execute and upon Company Order the Trustee shall authenticate and
deliver, in exchange for any such mutilated Security or in lieu of any such
destroyed, lost or stolen Security, a replacement Security of like tenor and
principal amount, and bearing a number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a replacement Security, pay such Security.

 

37

--------------------------------------------------------------------------------


 

Upon the issuance of any replacement Securities under this Section 306, the
Company may require the payment of a sum sufficient to pay all documentary,
stamp or similar issue or transfer taxes or other governmental charges that may
be imposed in relation thereto and any other expenses (including the fees and
expenses of the Trustee) connected therewith.

 

Every replacement Security issued pursuant to this Section 306 in lieu of any
destroyed, lost or stolen Security shall constitute a contractual obligation of
the Company, whether or not the destroyed, lost or stolen Security shall be at
any time enforceable by anyone, and shall be entitled to all benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.

 

The provisions of this Section 306 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

 


SECTION 307.  PAYMENT OF INTEREST; INTEREST RIGHTS PRESERVED.


 

Interest on any Security which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the Person in whose
name that Security (or one or more Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest.

 

Any interest on any Security which is payable, but is not punctually paid or
duly provided for, on any Interest Payment Date and interest on such defaulted
interest at the interest rate borne by the Securities, to the extent lawful
(such defaulted interest and interest thereon herein collectively called
“Defaulted Interest”), shall forthwith cease to be payable to the Holder on the
relevant Regular Record Date by virtue of having been such Holder; and such
Defaulted Interest may be paid by the Company, at its election in each case, as
provided in Subsection (a) or (b) below:

 

(A)           THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR
SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL RECORD DATE FOR
THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE FIXED IN THE FOLLOWING
MANNER.  THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING OF THE AMOUNT OF
DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH SECURITY AND THE DATE OF THE
PROPOSED PAYMENT, AND AT THE SAME TIME THE COMPANY SHALL DEPOSIT WITH THE
TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT PROPOSED TO BE PAID IN
RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS SATISFACTORY TO
THE TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF THE PROPOSED PAYMENT, SUCH
MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED
TO SUCH DEFAULTED INTEREST AS IN THIS SUBSECTION PROVIDED.  THEREUPON THE
TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED
INTEREST THAT SHALL BE NOT MORE THAN 15 DAYS AND NOT LESS THAN 10 DAYS PRIOR TO
THE DATE OF THE PROPOSED PAYMENT AND NOT LESS THAN 10 DAYS AFTER THE RECEIPT

 

38

--------------------------------------------------------------------------------


 

BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT.  THE TRUSTEE SHALL
PROMPTLY NOTIFY THE COMPANY OF SUCH SPECIAL RECORD DATE.  IN THE NAME AND AT THE
EXPENSE OF THE COMPANY, THE TRUSTEE SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT
OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE MAILED,
FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER AT HIS ADDRESS AS IT APPEARS IN THE
SECURITY REGISTER, NOT LESS THAN 10 DAYS PRIOR TO SUCH SPECIAL RECORD DATE. 
NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD
DATE THEREFOR HAVING BEEN SO MAILED, SUCH DEFAULTED INTEREST SHALL BE PAID TO
THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR
SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON SUCH SPECIAL RECORD DATE
AND SHALL NO LONGER BE PAYABLE PURSUANT TO THE FOLLOWING SUBSECTION (B).

 

(B)           THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY
OTHER LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES
EXCHANGE ON WHICH THE SECURITIES MAY BE LISTED, AND UPON SUCH NOTICE AS MAY BE
REQUIRED BY SUCH EXCHANGE, IF, AFTER NOTICE GIVEN BY THE COMPANY TO THE TRUSTEE
OF THE PROPOSED PAYMENT PURSUANT TO THIS SUBSECTION, SUCH PAYMENT SHALL BE
DEEMED PRACTICABLE BY THE TRUSTEE.

 

Subject to the foregoing provisions of this Section 307, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

 


SECTION 308.  PERSONS DEEMED OWNERS.


 

Prior to the time of due presentment for registration of transfer, the Company,
the Trustee and any agent of the Company or the Trustee may treat the Person in
whose name any Security is registered as the owner of such Security for the
purpose of receiving payment of principal of and (subject to Section 307)
interest on such Security and for all other purposes whatsoever, whether or not
such Security be overdue, and neither the Company, the Trustee nor any agent of
the Company or the Trustee shall be affected by notice to the contrary.

 


SECTION 309.  CANCELLATION.


 

All Securities surrendered for payment, registration of transfer or exchange
shall, if surrendered to any Person other than the Trustee, be delivered to the
Trustee and shall be promptly canceled by it.  The Company may at any time
deliver to the Trustee for cancellation any Securities previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and all Securities so delivered shall be promptly canceled by the
Trustee.  No Securities shall be authenticated in lieu of or in exchange for any
Securities canceled as provided in this Section 309, except as expressly
permitted by this Indenture.  All canceled Securities held by the Trustee shall
be disposed of by the Trustee in accordance with its customary procedures.

 

39

--------------------------------------------------------------------------------


 


SECTION 310.  COMPUTATION OF INTEREST.


 

Interest on the Securities shall be computed on the basis of a 360-day year of
twelve 30-day months.

 


SECTION 311.  REGISTRATION RIGHTS OF HOLDERS OF INITIAL SECURITIES.


 

Pursuant to the terms of the Registration Rights Agreement, holders of Initial
Securities and holders of Additional Securities, if any, shall be entitled to
the benefits of the Registration Rights Agreement.

 


SECTION 312.  ISIN AND CUSIP NUMBERS.


 

The Company in issuing the Securities may use “ISIN” and “CUSIP” numbers (if
then generally in use) in addition to serial numbers, and, if so, the Trustee
shall use such “ISIN” and  “CUSIP” numbers in addition to serial numbers in
notices of repurchase as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
repurchase and that reliance may be placed only on the serial or other
identification numbers printed on the Securities, and any such repurchase shall
not be affected by any defect in or omission of such “ISIN” or “CUSIP” numbers. 
The Company shall promptly notify the Trustee in writing of any change in the
“ISIN” or “CUSIP” numbers.

 


SECTION 313.  BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES.


 

(A)           THE GLOBAL SECURITIES INITIALLY SHALL (I) BE REGISTERED IN THE
NAME OF THE DEPOSITORY OR THE NOMINEE OF SUCH DEPOSITORY, (II) BE DELIVERED TO
THE TRUSTEE AS CUSTODIAN FOR SUCH DEPOSITORY AND (III) BEAR LEGENDS AS SET FORTH
IN SECTION 206 AND, IN THE CASE OF RESTRICTED SECURITIES IN THE FORM OF GLOBAL
SECURITIES, SECTION 205.

 

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security, and the Depository may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever.  Notwithstanding the foregoing, nothing herein
shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Security.

 

(B)           TRANSFERS OF GLOBAL SECURITIES SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO THE DEPOSITORY, ITS SUCCESSORS OR THEIR RESPECTIVE
NOMINEES.  INTERESTS OF BENEFICIAL OWNERS IN A RULE 144A GLOBAL SECURITY MAY BE
TRANSFERRED OR EXCHANGED FOR INTERESTS IN A REGULATION S GLOBAL SECURITY, AND
INTERESTS OF BENEFICIAL OWNERS IN A REGULATION S GLOBAL SECURITY

 

40

--------------------------------------------------------------------------------


 

MAY BE TRANSFERRED OR EXCHANGED FOR INTERESTS IN A RULE 144A GLOBAL SECURITY, IN
EACH CASE IN ACCORDANCE WITH THE RULES AND PROCEDURES OF THE DEPOSITORY AND THE
PROVISIONS OF SECTION 314.  INTERESTS OF BENEFICIAL OWNERS IN THE GLOBAL
SECURITIES MAY BE TRANSFERRED OR EXCHANGED FOR PHYSICAL SECURITIES IN ACCORDANCE
WITH THE RULES AND PROCEDURES OF THE DEPOSITORY AND THE PROVISIONS OF
SECTION 314.

 

In addition, Physical Securities shall be transferred to all beneficial owners
in exchange for their beneficial interests in a Global Security if (i) the
Depository notifies the Company that it is unwilling or unable to continue as a
depository for such Global Security or if at any time the Depository ceases to
be a clearing agency registered under the Exchange Act, and a successor
depository is not appointed by the Company within 90 days, (ii) there shall have
occurred and be continuing an Event of Default with respect to the Securities
represented by such Global Security or (iii) the Company at any time determines
not to have Securities represented by a Global Security.

 

Except as provided above, any Security authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, any Global
Security, whether pursuant to this Section 313, Section 304, 305, 306 or 906 or
otherwise, shall also be a Global Security and bear the legend specified in
Section 206.

 

(C)           IN CONNECTION WITH ANY TRANSFER OR EXCHANGE OF A PORTION OF THE
BENEFICIAL INTEREST IN ANY GLOBAL SECURITY TO BENEFICIAL OWNERS PURSUANT TO
PARAGRAPH (B), THE SECURITY REGISTRAR SHALL (IF ONE OR MORE PHYSICAL SECURITIES
ARE TO BE ISSUED) REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE IN
THE PRINCIPAL AMOUNT OF THE GLOBAL SECURITY IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE BENEFICIAL INTEREST IN THE GLOBAL SECURITY TO BE TRANSFERRED, AND
THE COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, ONE
OR MORE PHYSICAL SECURITIES OF LIKE TENOR AND PRINCIPAL AMOUNT OF AUTHORIZED
DENOMINATIONS.

 

(D)           IN CONNECTION WITH THE TRANSFER OF GLOBAL SECURITIES AS AN
ENTIRETY TO BENEFICIAL OWNERS PURSUANT TO PARAGRAPH (B), THE GLOBAL SECURITIES
SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION, AND THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, TO EACH
BENEFICIAL OWNER IDENTIFIED BY THE DEPOSITORY IN EXCHANGE FOR ITS BENEFICIAL
INTEREST IN THE GLOBAL SECURITIES, AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF
PHYSICAL SECURITIES OF LIKE TENOR OF AUTHORIZED DENOMINATIONS.

 

(E)           ANY PHYSICAL SECURITY DELIVERED IN EXCHANGE FOR AN INTEREST IN A
GLOBAL SECURITY PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION 313 SHALL,
EXCEPT AS OTHERWISE PROVIDED BY CLAUSE (1)(X) OF PARAGRAPH (A) AND BY PARAGRAPH
(D) OF SECTION 314, BEAR THE LEGEND SET FORTH IN SECTION 205.

 

(F)            THE HOLDER OF ANY GLOBAL SECURITY MAY GRANT PROXIES AND OTHERWISE
AUTHORIZE ANY PERSON, INCLUDING AGENT MEMBERS AND PERSONS THAT MAY HOLD
INTERESTS THROUGH

 

41

--------------------------------------------------------------------------------


 

AGENT MEMBERS, TO TAKE ANY ACTION THAT A HOLDER IS ENTITLED TO TAKE UNDER THIS
INDENTURE OR THE SECURITIES.

 


SECTION 314.  SPECIAL TRANSFER PROVISIONS.


 

(A)           TRANSFERS TO NON-U.S. PERSONS.  THE FOLLOWING PROVISIONS SHALL
APPLY WITH RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF A RESTRICTED
SECURITY TO ANY NON-U.S. PERSON:

 

(I)            THE SECURITY REGISTRAR SHALL REGISTER THE TRANSFER OF ANY
RESTRICTED SECURITY IF (X) THE REQUESTED TRANSFER IS NOT PRIOR TO THE LATER OF
THE DATE WHICH IS ONE YEAR (OR SUCH OTHER PERIOD AS MAY BE PRESCRIBED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER) AFTER
THE LATER OF THE ORIGINAL ISSUE DATE OF SUCH SECURITY (OR OF ANY PREDECESSOR
SECURITY) OR  THE DATE ON WHICH SUCH SECURITY IS FREELY TRANSFERABLE OR (Y) THE
PROPOSED TRANSFEREE HAS CHECKED THE BOX PROVIDED FOR ON THE FORM OF SECURITY
STATING, AND HAS PROVIDED TO THE SECURITY REGISTRAR SUCH CERTIFICATIONS,
OPINIONS AND OTHER INFORMATION AS THE SECURITY REGISTRAR MAY (AND, IF SO
DIRECTED BY THE COMPANY, SHALL) REQUIRE, STATING THAT SUCH SECURITY IS BEING
TRANSFERRED PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE
THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT;
AND

 

(II)           THE SECURITY REGISTRAR SHALL REGISTER THE TRANSFER OF ANY
RESTRICTED SECURITY IF THE PROPOSED TRANSFEROR IS AN AGENT MEMBER HOLDING A
BENEFICIAL INTEREST IN A RULE 144A GLOBAL SECURITY, UPON RECEIPT BY THE SECURITY
REGISTRAR OF (X) THE CERTIFICATE, IF ANY, REQUIRED BY PARAGRAPH (I) ABOVE AND
(Y) INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DEPOSITORY’S AND THE SECURITY
REGISTRAR’S PROCEDURES;

 

whereupon the Security Registrar shall reflect on its books and records the date
of such transfer and (A) (if the transfer involves a transfer of a beneficial
interest in a Rule 144A Global Security) a decrease in the principal amount of
such Rule 144A Global Security in an amount equal to the principal amount to be
transferred and (B) an increase in the principal amount of a Regulation S Global
Security in an amount equal to the principal amount to be transferred.

 

(B)           TRANSFERS TO QIBS.  THE FOLLOWING PROVISIONS SHALL APPLY WITH
RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF A RESTRICTED SECURITY TO
A PERSON PURPORTING TO BE A QIB (EXCLUDING TRANSFERS TO NON-U.S. PERSONS):

 

(I)            THE SECURITY REGISTRAR SHALL REGISTER THE TRANSFER OF ANY
RESTRICTED SECURITY IF SUCH TRANSFER IS BEING MADE BY A PROPOSED TRANSFEROR WHO
HAS CHECKED THE BOX PROVIDED FOR ON THE FORM OF SECURITY STATING, OR WHO HAS
OTHERWISE ADVISED THE COMPANY AND THE SECURITY REGISTRAR IN WRITING, THAT THE
TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED UNDER RULE 144A TO A TRANSFEREE WHO HAS SIGNED THE
CERTIFICATION PROVIDED FOR ON THE FORM OF SECURITY STATING, OR HAS OTHERWISE
ADVISED THE COMPANY AND THE SECURITY REGISTRAR IN WRITING, THAT SUCH

 

42

--------------------------------------------------------------------------------


 

TRANSFEREE REPRESENTS AND WARRANTS THAT IT IS PURCHASING THE SECURITY FOR ITS
OWN ACCOUNT OR AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION AND THAT EACH OF IT AND ANY SUCH ACCOUNT IS A QIB WITHIN THE MEANING
OF RULE 144A AND IS AWARE THAT THE SALE TO IT IS BEING MADE IN RELIANCE ON
RULE 144A AND ACKNOWLEDGES THAT IT HAS RECEIVED SUCH INFORMATION REGARDING THE
COMPANY AS IT HAS REQUESTED PURSUANT TO RULE 144A OR HAS DETERMINED NOT TO
REQUEST SUCH INFORMATION AND THAT IT IS AWARE THAT THE TRANSFEROR IS RELYING
UPON THE FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144A; AND

 

(II)           THE SECURITY REGISTRAR SHALL REGISTER THE TRANSFER OF ANY
RESTRICTED SECURITY IF THE PROPOSED TRANSFEREE IS AN AGENT MEMBER, AND THE
SECURITIES TO BE TRANSFERRED CONSIST OF PHYSICAL SECURITIES WHICH AFTER TRANSFER
ARE TO BE EVIDENCED BY AN INTEREST IN THE RULE 144A GLOBAL SECURITY, UPON
RECEIPT BY THE SECURITY REGISTRAR OF INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE
DEPOSITORY’S AND THE SECURITY REGISTRAR’S PROCEDURES, THE SECURITY REGISTRAR
SHALL REFLECT ON THE SECURITY REGISTER THE DATE AND AN INCREASE IN THE PRINCIPAL
AMOUNT OF THE RULE 144A GLOBAL SECURITY IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE PHYSICAL SECURITIES TO BE TRANSFERRED, AND THE TRUSTEE SHALL
CANCEL THE PHYSICAL SECURITIES SO TRANSFERRED.

 

(C)           OTHER TRANSFERS.  IF A HOLDER PROPOSES TO TRANSFER A SECURITY
PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OTHER THAN AS PROVIDED FOR BY SECTIONS 314(A) AND 314(B), THE SECURITY
REGISTRAR SHALL ONLY REGISTER SUCH TRANSFER OR EXCHANGE IF SUCH TRANSFEROR
DELIVERS TO THE SECURITY REGISTRAR AND THE TRUSTEE AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND THE SECURITY REGISTRAR THAT SUCH TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND THE TERMS OF THIS INDENTURE; PROVIDED
THAT THE COMPANY MAY, BASED UPON THE OPINION OF ITS COUNSEL, INSTRUCT THE
SECURITY REGISTRAR BY A COMPANY ORDER NOT TO REGISTER SUCH TRANSFER IN ANY CASE
WHERE THE PROPOSED TRANSFEREE IS NOT A QIB OR A NON-U.S. PERSON.

 

(D)           PRIVATE PLACEMENT LEGEND.  UPON THE REGISTRATION OF TRANSFER,
EXCHANGE OR REPLACEMENT OF RESTRICTED SECURITIES, THE SECURITY REGISTRAR SHALL
DELIVER ONLY SECURITIES THAT BEAR THE LEGEND SET FORTH IN SECTION 205 UNLESS THE
CIRCUMSTANCES CONTEMPLATED BY CLAUSE (A)(1)(X) OF THIS SECTION 314 EXIST.  BY
ITS ACCEPTANCE OF ANY SECURITY BEARING THE LEGEND SET FORTH IN SECTION 205, EACH
HOLDER OF SUCH A SECURITY ACKNOWLEDGES THE RESTRICTIONS ON TRANSFER OF SUCH
SECURITY SET FORTH IN THIS INDENTURE AND IN SUCH LEGEND AND AGREES THAT IT SHALL
TRANSFER SUCH SECURITY ONLY AS PROVIDED IN THIS INDENTURE.

 

The Security Registrar shall retain copies of all letters, notices and other
written communications received pursuant to Section 313 or this Section 314 for
a period of two years, after which time such letters, notices and other written
communications shall at the written request of the Company be delivered to the
Company.  The Company shall have the right to inspect and make copies of all
such letters, notices or other written communications at any reasonable time
upon the giving of reasonable prior written notice to the Security Registrar.

 

43

--------------------------------------------------------------------------------


 

(E)           TERMINATION OF RESTRICTIONS.  THE RESTRICTIONS IMPOSED BY THIS
SECTION 314 UPON THE TRANSFERABILITY OF ANY PARTICULAR RESTRICTED SECURITY SHALL
CEASE AND TERMINATE (I) ON THE LATER OF THE DATE OCCURRING ONE YEAR AFTER THE
SECURITIES ISSUE DATE WITH RESPECT TO SUCH RESTRICTED SECURITY (OR ANY
PREDECESSOR SECURITY OF SUCH RESTRICTED SECURITY) AND THE DATE ON WHICH SUCH
SECURITY IS FREELY TRANSFERABLE OR (II) (IF EARLIER) IF AND WHEN SUCH RESTRICTED
SECURITY HAS BEEN SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT.  ANY RESTRICTED SECURITY AS TO WHICH SUCH RESTRICTIONS ON
TRANSFER SHALL HAVE EXPIRED IN ACCORDANCE WITH THEIR TERMS OR SHALL HAVE
TERMINATED MAY, UPON SURRENDER OF SUCH RESTRICTED SECURITY FOR EXCHANGE TO THE
TRUSTEE OR ANY TRANSFER AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 305,
BE EXCHANGED FOR A NEW INITIAL SECURITY OR ANY ADDITIONAL SECURITY, AS THE CASE
MAY BE, OF LIKE TENOR AND AGGREGATE PRINCIPAL AMOUNT, WHICH SHALL NOT BEAR THE
RESTRICTIVE LEGEND REQUIRED BY SECTION 205.  THE COMPANY SHALL INFORM THE
TRUSTEE IN WRITING OF (I) THE EFFECTIVE DATE OF ANY REGISTRATION STATEMENT
REGISTERING THE INITIAL SECURITIES OR ANY ADDITIONAL SECURITY, AS THE CASE MAY
BE, UNDER THE SECURITIES ACT AND (II) AT THE REQUEST OF THE TRUSTEE, THE DATE
WHICH IS ONE YEAR AFTER THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF
THE COMPANY WAS THE OWNER OF A RESTRICTED SECURITY IN THE EVENT THAT AN EXCHANGE
OFFER HAS NOT BEEN CONSUMMATED.

 


ARTICLE FOUR


 


SATISFACTION AND DISCHARGE


 


SECTION 401.  SATISFACTION AND DISCHARGE OF INDENTURE.


 

This Indenture shall, upon Company Request, cease to be of further effect
(except as to surviving rights of registration of transfer or exchange of
Securities herein expressly provided for) and the Trustee, on demand of and at
the expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when

 

(A)           EITHER

 

(i)            all Securities theretofore authenticated and delivered (other
than (A) Securities which have been destroyed, lost or stolen and which have
been replaced or paid as provided in Section 306 and (B) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust, as provided in Section 1003) have been delivered to the Trustee for
cancellation; or

 

(ii)           all such Securities not theretofore delivered to the Trustee for
cancellation

 

(A)          have become due and payable, or

 

(B)           will become due and payable within one year,

 

44

--------------------------------------------------------------------------------


 

and the Company, in the case of (A) or (B) above, has irrevocably deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Securities
which have become due and payable) or to the Stated Maturity;

 

(B)           THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY; AND

 

(C)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL EACH STATING THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE
BEEN COMPLIED WITH.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 606 and, if money shall
have been deposited with the Trustee pursuant to subclause (ii) of
Subsection (a) of this Section 401, the obligations of the Trustee under
Section 402 and the last paragraph of Section 1003 shall survive such
satisfaction and discharge.

 


SECTION 402.  APPLICATION OF TRUST MONEY.


 

Subject to the provisions of the last paragraph of Section 1003, all money
deposited with the Trustee pursuant to Section 401 shall be held in trust and
applied by it, in accordance with the provisions of the Securities and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Persons entitled thereto, of the principal and interest for whose payment
such money has been deposited with the Trustee.

 


ARTICLE FIVE


 


REMEDIES


 


SECTION 501.  EVENTS OF DEFAULT.


 

An “Event of Default” occurs if:

 

(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF INTEREST ON ANY SECURITY
WHEN THE SAME BECOMES DUE AND PAYABLE AND SUCH DEFAULT CONTINUES FOR A PERIOD OF
30 DAYS;

 

(B)           THE COMPANY DEFAULTS IN THE PAYMENT OF THE PRINCIPAL OF ANY
SECURITY WHEN THE SAME BECOMES DUE AND PAYABLE AT MATURITY, UPON ACCELERATION OR
OTHERWISE;

 

45

--------------------------------------------------------------------------------


 

(C)           THE COMPANY FAILS TO COMPLY WITH ANY OF ITS OTHER AGREEMENTS OR
COVENANTS IN, OR PROVISIONS OF, THE SECURITIES OR THIS INDENTURE, AND THE
DEFAULT CONTINUES FOR THE PERIOD AND AFTER THE NOTICE, IF ANY, SPECIFIED BELOW;

 

(D)           A DEFAULT OCCURS UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER
WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY
INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY OR ONE OF ITS RESTRICTED
SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ONE OF ITS
RESTRICTED SUBSIDIARIES), WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS OR
SHALL BE CREATED HEREAFTER (BUT EXCLUDING ANY INDEBTEDNESS FOR THE DEFERRED
PURCHASE PRICE OF PROPERTY OR SERVICES OWED TO THE PERSON PROVIDING SUCH
PROPERTY OR SERVICES AS TO WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY IS
CONTESTING ITS OBLIGATION TO PAY THE SAME IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND FOR WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY HAS
ESTABLISHED APPROPRIATE RESERVES), AND (I) EITHER (A) SUCH EVENT OF DEFAULT
RESULTS FROM THE FAILURE TO PAY ANY SUCH INDEBTEDNESS AT FINAL MATURITY OR
(B) AS A RESULT OF SUCH EVENT OF DEFAULT THE MATURITY OF SUCH INDEBTEDNESS HAS
BEEN ACCELERATED PRIOR TO ITS EXPRESSED MATURITY AND (II) THE PRINCIPAL AMOUNT
OF SUCH INDEBTEDNESS EQUALS $10,000,000 OR MORE OR, TOGETHER WITH THE PRINCIPAL
AMOUNT OF ANY SUCH INDEBTEDNESS IN DEFAULT FOR FAILURE TO PAY PRINCIPAL AT
MATURITY OR THE MATURITY OF WHICH HAS BEEN SO ACCELERATED, AGGREGATES
$10,000,000 OR MORE;

 

(E)           A FINAL JUDGMENT OR FINAL JUDGMENTS FOR THE PAYMENT OF MONEY ARE
ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION AGAINST THE COMPANY OR
ANY RESTRICTED SUBSIDIARY AND EITHER (I) AN ENFORCEMENT PROCEEDING SHALL HAVE
BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR (II) SUCH JUDGMENT REMAINS
UNDISCHARGED AND UNBONDED FOR A PERIOD (DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED) OF 60 DAYS, PROVIDED THAT THE AGGREGATE OF ALL SUCH
JUDGMENTS EXCEEDS $10,000,000;

 

(F)            THE COMPANY PURSUANT TO OR WITHIN THE MEANING OF ANY BANKRUPTCY
LAW:

 

(i)            commences a voluntary case or proceeding,

 

(ii)           consents to the entry of an order for relief against it in an
involuntary case or proceeding,

 

(iii)          consents to the appointment of a Custodian of it or for all or
substantially all of its property,

 

(iv)          makes a general assignment for the benefit of its creditors, or

 

(v)           admits in writing that it generally is unable to pay its debts as
the same become due; or

 

46

--------------------------------------------------------------------------------


 

(G)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

 

(i)            is for relief against the Company in an involuntary case or
proceeding,

 

(ii)           appoints a Custodian of the Company or for all or substantially
all of its property, or

 

(iii)          orders the liquidation of the Company;

 

and in each case the order or decree remains unstayed and in effect for 60 days.

 

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee, assignee, liquidator, sequestrator or similar official under any
Bankruptcy Law.

 

A Default under Section 501(c) is not an Event of Default until the Trustee
notifies the Company in writing, or the Holders of at least 25% in principal
amount of the Securities then Outstanding notify the Company and the Trustee in
writing, of the Default, and the Company does not cure the Default within 60
days (30 days in the case of a Default under Section 801 or 1004) after receipt
of the notice.  The notice must specify the Default, demand that it be remedied
and state that the notice is a “Notice of Default.”  Such notice to the Company
shall be given by the Trustee if so requested in writing by the Holders of 25%
of the principal amount of the Securities then Outstanding.

 


SECTION 502.  ACCELERATION OF MATURITY; RESCISSION.


 

If an Event of Default (other than an Event of Default specified in
Section 501(f) or 501(g)) occurs and is continuing, the Trustee or the Holders
of at least 25% of the principal amount of the Initial Securities, Exchange
Securities and any Additional Securities then Outstanding, voting together as a
single class, by written notice to the Company and the agents, if any, under the
Bank Credit Agreement (and to the Trustee if such notice is given by the
Holders), may, and the Trustee at the request of such Holders shall, declare all
unpaid principal of and accrued interest on all the Securities to be due and
payable, as specified below.  Upon a declaration of acceleration, such principal
and accrued interest shall be due and payable 10 days after receipt by the
Company of such written notice given hereunder.  If an Event of Default
specified in Section 501(f) or 501(g) with respect to the Company occurs, the
amounts described above shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holder.  Upon payment of such principal and interest, all of the Company’s
obligations under the Securities and this Indenture, other than obligations
under Section 606, shall terminate.

 

47

--------------------------------------------------------------------------------


 

The Holders of at least a majority in principal amount of the Securities then
Outstanding, voting together as a single class, by written notice to the
Trustee, may rescind an acceleration and its consequences if (i) all existing
Events of Default, other than the non-payment of principal of or interest on the
Securities which have become due solely because of the acceleration, have been
cured or waived and (ii) the rescission would not conflict with any judgment or
decree of a court of competent jurisdiction.

 

Notwithstanding the preceding paragraph, in the event of a declaration of
acceleration in respect of the Securities because an Event of Default specified
in Section 501(d) shall have occurred and be continuing, such declaration of
acceleration shall be automatically annulled if the Indebtedness that is the
subject of such Event of Default has been discharged or the holders thereof have
rescinded their declaration of acceleration in respect of such Indebtedness, and
written notice of such discharge or rescission, as the case may be, shall have
been given to the Trustee by the Company and countersigned by the holders of
such Indebtedness or a trustee, fiduciary or agent for such holders, within 30
days after such declaration of acceleration in respect of the Securities, and no
other Event of Default has occurred during such 30-day period which has not been
cured or waived during such period.

 

Notices by the Trustee to the agents under the Bank Credit Agreement provided
for herein shall be delivered or mailed to Bank of America, N.A., One
Independence Center, 101 North Tryon Street, Charlotte, North Carolina, 28255,
Attention: Agency Management; and to any other person who hereafter becomes an
agent under the Bank Credit Agreement, provided the Trustee has been notified by
the Company or the Banks of the names and mailing addresses of such persons.

 


SECTION 503.  COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE.


 

The Company covenants that if

 

(A)           DEFAULT IS MADE IN THE PAYMENT OF ANY INTEREST ON ANY SECURITY
WHEN SUCH INTEREST BECOMES DUE AND PAYABLE AND SUCH DEFAULT CONTINUES FOR A
PERIOD OF 30 DAYS, OR

 

(B)           DEFAULT IS MADE IN THE PAYMENT OF THE PRINCIPAL OF ANY SECURITY AT
THE MATURITY THEREOF,

 

the Company shall, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal and interest, with interest upon the overdue principal
and, to the extent that payment of such interest shall be legally enforceable,
upon overdue installments of interest, at the rate borne by the Securities; and,
in addition thereto, such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 

48

--------------------------------------------------------------------------------


 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid and may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon the Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon the Securities, wherever
situated.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders under this Indenture by such appropriate private or judicial proceedings
as the Trustee shall deem most effectual to protect and enforce such rights.

 


SECTION 504.  TRUSTEE MAY FILE PROOFS OF CLAIM.


 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the
Securities or the property of the Company or of such other obligor or their
creditors, the Trustee (irrespective of whether the principal of the Securities
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand on
the Company for the payment of overdue principal or interest) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE SECURITIES AND TO FILE SUCH OTHER
PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS
OF THE TRUSTEE (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE TRUSTEE, ITS AGENTS AND COUNSEL) AND OF THE
HOLDERS ALLOWED IN SUCH JUDICIAL PROCEEDING, AND

 

(B)           TO COLLECT AND RECEIVE ANY MONEYS OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME; AND ANY CUSTODIAN,
RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR SIMILAR OFFICIAL IN ANY
SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH HOLDER TO MAKE SUCH
PAYMENTS TO THE TRUSTEE AND, IN THE EVENT THAT THE TRUSTEE SHALL CONSENT TO THE
MAKING OF SUCH PAYMENTS DIRECTLY TO THE HOLDERS, TO PAY THE TRUSTEE ANY AMOUNT
DUE IT FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF
THE TRUSTEE, ITS AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE TRUSTEE UNDER
SECTION 606.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any proposal, plan of
reorganization, arrangement, adjustment or composition or other similar
arrangement affecting the Securities or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

49

--------------------------------------------------------------------------------


 


SECTION 505.  TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF SECURITIES.


 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name and
as trustee of an express trust, and any recovery of judgment shall, after
provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.

 


SECTION 506.  APPLICATION OF MONEY COLLECTED.


 

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or interest, upon
presentation of the Securities and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee under Section 606;

 

SECOND:  To the payment of the amounts then due and unpaid upon the Securities
for principal and interest, in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities for principal and
interest; and

 

THIRD:  The balance, if any, to the Company.

 


SECTION 507.  LIMITATION ON SUITS.


 

No Holder of any Securities shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture or the Securities, or for
the appointment of a receiver or trustee, or for any other remedy hereunder,
unless

 

(A)           SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE TRUSTEE OF
A CONTINUING EVENT OF DEFAULT;

 

(B)           THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF THE
SECURITIES THEN OUTSTANDING, VOTING TOGETHER AS A SINGLE CLASS, SHALL HAVE MADE
WRITTEN REQUEST TO THE TRUSTEE TO INSTITUTE PROCEEDINGS IN RESPECT OF SUCH EVENT
OF DEFAULT IN ITS OWN NAME AS TRUSTEE HEREUNDER;

 

50

--------------------------------------------------------------------------------


 

(C)           SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE INDEMNITY
REASONABLY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES AND LIABILITIES TO BE
INCURRED IN COMPLIANCE WITH SUCH REQUEST;

 

(D)           THE TRUSTEE FOR 60 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST
AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING; AND

 

(E)           NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES;

 

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders,
or to obtain or to seek to obtain priority or preference over any other Holders
or to enforce any right under this Indenture except in the manner provided in
this Indenture and for the equal and ratable benefit of all the Holders.

 


SECTION 508.  UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL AND INTEREST.


 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and (subject to Section 307) interest on such
Security on the respective due dates expressed in such Security and to institute
suit for the enforcement of any such payment, and such rights shall not be
impaired without the consent of such Holder.

 


SECTION 509.  RESTORATION OF RIGHTS AND REMEDIES.


 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case the Company, the Trustee and the
Holders shall, subject to any determination in such proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding had been instituted.

 


SECTION 510.  RIGHTS AND REMEDIES CUMULATIVE.


 

Except as provided in Section 306, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or  remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or

 

51

--------------------------------------------------------------------------------


 

otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 


SECTION 511.  DELAY OR OMISSION NOT WAIVER.


 

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

 


SECTION 512.  CONTROL BY HOLDERS.


 

The Holders of a majority in principal amount of the Securities then
Outstanding, voting together as a single class, shall have the right to direct
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred on the Trustee,
provided that

 

(A)           SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR
WITH THIS INDENTURE OR EXPOSE THE TRUSTEE TO PERSONAL LIABILITY, AND

 

(B)           SUBJECT TO THE PROVISIONS OF TRUST INDENTURE ACT SECTION 315, THE
TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE THAT IS NOT
INCONSISTENT WITH SUCH DIRECTION.

 


SECTION 513.  WAIVER OF PAST DEFAULTS.


 

The Holders of a majority in principal amount of the Securities then
Outstanding, voting together as a single class, may on behalf of the Holders of
all the Securities waive any past Default or Event of Default hereunder and its
consequences, except a Default or Event of Default

 

(A)           IN THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON ANY SECURITY, OR

 

(B)           IN RESPECT OF A COVENANT OR PROVISION HEREOF WHICH UNDER
ARTICLE NINE CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF THE HOLDER OF
EACH OUTSTANDING SECURITY AFFECTED.

 

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

 

52

--------------------------------------------------------------------------------


 


SECTION 514.  UNDERTAKING FOR COSTS.


 

All parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 514 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Securities then
Outstanding, voting together as a single class, or to any suit instituted by any
Holder for the enforcement of the payment of the principal of or interest on any
Security on or after the respective Stated Maturities expressed in such
Security; provided that neither this Section 514 nor the Trust Indenture Act
shall be deemed to authorize any court to require such an undertaking or to make
such an assessment in any suit instituted by the Company.

 


SECTION 515.  WAIVER OF STAY, EXTENSION OR USURY LAWS.


 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.

 


ARTICLE SIX


 


THE TRUSTEE


 


SECTION 601.  CERTAIN DUTIES AND RESPONSIBILITIES.


 

(a)           Except during the continuance of an Event of Default,

 

(i)            the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

 

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon

 

53

--------------------------------------------------------------------------------


 

certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture (but
need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein).

 

(b)           In case an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that

 

(i)            this Subsection shall not be construed to limit the effect of
clause (a) of this Section;

 

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Trustee
was negligent in ascertaining the pertinent facts;

 

(iii)          the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a majority in principal amount of the Outstanding Securities
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture with respect to the Securities; and

 

(iv)          no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

(d)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section.

 


SECTION 602.  CERTAIN RIGHTS OF TRUSTEE.


 

Subject to the provisions of Trust Indenture Act Sections 315(a) through 315(d):

 

54

--------------------------------------------------------------------------------


 

(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND,
DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT
(WHETHER IN ITS ORIGINAL OR FACSIMILE FORM) BELIEVED BY IT TO BE GENUINE AND TO
HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES;

 

(B)           ANY REQUEST OR DIRECTION OF THE COMPANY MENTIONED HEREIN SHALL BE
SUFFICIENTLY EVIDENCED BY A COMPANY REQUEST OR COMPANY ORDER AND ANY RESOLUTION
OF THE BOARD OF DIRECTORS MAY BE SUFFICIENTLY EVIDENCED BY A BOARD RESOLUTION;

 

(C)           WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE TRUSTEE (UNLESS OTHER EVIDENCE
BE HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
RELY UPON AN OFFICERS’ CERTIFICATE;

 

(D)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND THE
ADVICE OF SUCH COUNSEL OR ANY OPINION OF COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED
BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON;

 

(E)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION OF
ANY OF THE HOLDERS PURSUANT TO THIS INDENTURE, UNLESS SUCH HOLDERS SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT
AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH MIGHT BE INCURRED BY IT IN
COMPLIANCE WITH SUCH REQUEST OR DIRECTION;

 

(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, BUT THE
TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO
SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE SHALL DETERMINE TO
MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE
BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY OR BY AGENT OR ATTORNEY
AT THE EXPENSE OF THE COMPANY AND SHALL INCUR NO LIABILITY OR ADDITIONAL
LIABILITY OF ANY KIND BY REASON OF SUCH INQUIRY OR INVESTIGATION;

 

(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS OR
ATTORNEYS AND THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR
NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED WITH DUE CARE BY IT
HEREUNDER;

 

55

--------------------------------------------------------------------------------


 

(H)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED, OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE
AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY
THIS INDENTURE;

 

(I)            IN NO EVENT SHALL THE TRUSTEE BE RESPONSIBLE OR LIABLE FOR
SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT) IRRESPECTIVE OF WHETHER THE
TRUSTEE HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS
OF THE FORM OF ACTION;

 

(J)            THE TRUSTEE SHALL NOT BE DEEMED TO HAVE NOTICE OF ANY DEFAULT OR
EVENT OF DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE HAS ACTUAL
KNOWLEDGE THEREOF OR UNLESS WRITTEN NOTICE OF ANY EVENT WHICH IS IN FACT SUCH A
DEFAULT IS RECEIVED BY THE TRUSTEE AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE,
AND SUCH NOTICE REFERENCES THE SECURITIES AND THIS INDENTURE;

 

(K)           THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER;
AND

 

(L)            THE TRUSTEE SHALL NOT BE REQUIRED TO GIVE ANY BOND OR SURETY IN
RESPECT OF THE PERFORMANCE OF ITS POWERS AND DUTIES HEREUNDER.

 


SECTION 603.  NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES.


 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Securities.  The Trustee shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof, except that
the Trustee represents that it is duly authorized to execute and deliver this
Indenture, authenticate the Securities and perform its obligations hereunder and
that the statements to be made by it in a Statement of Eligibility on Form T-1
supplied to the Company are true and accurate, subject to the qualifications set
forth therein.

 


SECTION 604.  MAY HOLD SECURITIES.


 

The Trustee, any Paying Agent, Security Registrar or any other agent of the
Company, in its individual or any other capacity, may become the owner or
pledgee of Securities and, subject to Trust Indenture Act Sections 310(b) and
311, may otherwise deal with the Company with the same rights it would have if
it were not Trustee, Paying Agent, Security Registrar or such other agent.

 

56

--------------------------------------------------------------------------------


 


SECTION 605.  MONEY HELD IN TRUST.


 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law.  The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

 


SECTION 606.  COMPENSATION AND REIMBURSEMENT.


 

The Company agrees:

 

(A)           TO PAY TO THE TRUSTEE FROM TIME TO TIME SUCH COMPENSATION AS SHALL
BE AGREED TO IN WRITING BETWEEN THE COMPANY AND THE TRUSTEE FOR ALL SERVICES
RENDERED BY IT HEREUNDER (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY
PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS
TRUST);

 

(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE
TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES
INCURRED OR MADE BY THE TRUSTEE IN ACCORDANCE WITH ANY PROVISION OF THIS
INDENTURE (INCLUDING THE REASONABLE COMPENSATION AND THE EXPENSES AND
DISBURSEMENTS OF ITS AGENTS AND COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT
OR ADVANCE AS SHALL HAVE BEEN CAUSED BY ITS NEGLIGENCE OR WILLFUL MISCONDUCT;
AND

 

(C)           TO INDEMNIFY EACH OF THE TRUSTEE OR ANY PREDECESSOR TRUSTEE FOR,
AND TO HOLD IT HARMLESS AGAINST, ANY AND ALL LOSS, DAMAGE, CLAIM, LIABILITY OR
EXPENSE INCLUDING TAXES (OTHER THAN TAXES BASED ON THE INCOME OF THE TRUSTEE)
INCURRED WITHOUT NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART, ARISING OUT OF OR
IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS TRUST, INCLUDING THE
COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY IN
CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF ITS POWERS OR DUTIES
HEREUNDER.

 

As security for the performance of the obligations of the Company under this
Section 606, the Trustee shall have a Lien prior to the Securities upon all
property and funds held or collected by the Trustee as such, except funds held
in trust for the benefit of Holders of particular Securities.

 

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 501(f) or 501(g), the expenses (including the
reasonable charges and expenses of its counsel) and the compensation for the
services shall be intended to constitute expenses of administration under any
Bankruptcy Law.

 

The provisions of this Section 606 shall survive the termination of this
Indenture.

 

57

--------------------------------------------------------------------------------


 


SECTION 607.  CONFLICTING INTERESTS.


 

THE TRUSTEE SHALL COMPLY WITH THE PROVISIONS OF SECTION 310(B) OF THE TRUST
INDENTURE ACT.

 


SECTION 608.  CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.


 

There shall at all times be a Trustee hereunder qualified or to be qualified
under Trust Indenture Act Section 310(a)(1) and which shall have a combined
capital and surplus of at least $50,000,000 to the extent there is such an
institution eligible and willing to serve.  If the Trustee publishes reports of
condition at least annually, pursuant to law or to the requirements of Federal,
State, Territorial or District of Columbia supervising or examining authority,
then for the purposes of this Section 608, the combined capital and surplus of
the Trustee shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this
Section 608, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 


SECTION 609.  RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


 

(A)           NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE UNDER SECTION 610.

 

(B)           THE TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO THE COMPANY.  IF AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR TRUSTEE
SHALL NOT HAVE BEEN DELIVERED TO THE TRUSTEE WITHIN 30 DAYS AFTER THE GIVING OF
SUCH NOTICE OF RESIGNATION, THE RESIGNING TRUSTEE MAY PETITION AT THE EXPENSE OF
THE COMPANY ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A
SUCCESSOR TRUSTEE.

 

(C)           THE TRUSTEE MAY BE REMOVED AT ANY TIME BY AN ACT OF THE HOLDERS OF
A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES, DELIVERED TO THE
TRUSTEE AND THE COMPANY.  IF AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR TRUSTEE
SHALL NOT HAVE BEEN DELIVERED TO THE TRUSTEE WITHIN 30 DAYS AFTER THE GIVING OF
SUCH NOTICE OF REMOVAL, THE REMOVED TRUSTEE MAY PETITION AT THE EXPENSE OF THE
COMPANY ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
TRUSTEE.

 

(D)           IF AT ANY TIME:

 

(I)            THE TRUSTEE SHALL FAIL TO COMPLY WITH THE PROVISIONS OF TRUST
INDENTURE ACT SECTION 310(B) AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY
ANY HOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A SECURITY FOR AT LEAST SIX
MONTHS, OR

 

58

--------------------------------------------------------------------------------


 

(II)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE UNDER SECTION 608 AND
SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY ANY
HOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A SECURITY FOR AT LEAST SIX MONTHS, OR

 

(III)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING OR SHALL BE ADJUDGED
A BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY SHALL
BE APPOINTED OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE
OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION,

 

then, in any case, (A) the Company by a Board Resolution may remove the Trustee,
or (B) subject to Section 514, the Holder of any Security who has been a bona
fide Holder of a  Security for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the removal of the Trustee and the appointment of a successor Trustee.

 

(E)           IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF
ACTING, OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF TRUSTEE FOR ANY CAUSE, THE
COMPANY, BY A BOARD RESOLUTION, SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE. 
IF, WITHIN ONE YEAR AFTER SUCH RESIGNATION, REMOVAL OR INCAPABILITY, OR THE
OCCURRENCE OF SUCH VACANCY, A SUCCESSOR TRUSTEE SHALL BE APPOINTED BY ACT OF THE
HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES
DELIVERED TO THE COMPANY AND THE RETIRING TRUSTEE, THE SUCCESSOR TRUSTEE SO
APPOINTED SHALL, FORTHWITH UPON ITS ACCEPTANCE OF SUCH APPOINTMENT IN ACCORDANCE
WITH SECTION 610, BECOME THE SUCCESSOR TRUSTEE AND SUPERSEDE THE SUCCESSOR
TRUSTEE APPOINTED BY THE COMPANY.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO
APPOINTED BY THE COMPANY OR THE HOLDERS OF THE SECURITIES AND SO ACCEPTED
APPOINTMENT, THE HOLDER OF ANY SECURITY WHO HAS BEEN A BONA FIDE HOLDER FOR AT
LEAST SIX MONTHS MAY, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED,
PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
TRUSTEE.

 

(F)            THE COMPANY SHALL GIVE NOTICE OF EACH RESIGNATION AND EACH
REMOVAL OF THE TRUSTEE AND EACH APPOINTMENT OF A SUCCESSOR TRUSTEE BY MAILING
WRITTEN NOTICE OF SUCH EVENT BY FIRST-CLASS MAIL, POSTAGE PREPAID, TO THE
HOLDERS OF SECURITIES AS THEIR NAMES AND ADDRESSES APPEAR IN THE SECURITY
REGISTER.  EACH NOTICE SHALL INCLUDE THE NAME OF THE SUCCESSOR TRUSTEE AND THE
ADDRESS OF ITS CORPORATE TRUST OFFICE.

 


SECTION 610.  ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.


 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee, provided, however, that the retiring Trustee
shall continue to be entitled to the benefit of Section 606(c); but, on request
of the Company or the successor Trustee, such retiring Trustee shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee, and
shall duly assign, transfer and deliver to such successor Trustee all property
and

 

59

--------------------------------------------------------------------------------


 

money held by such retiring Trustee hereunder.  Upon request of any such
successor Trustee, the Company shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

 


SECTION 611.  MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.


 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Securities so authenticated with the same
effect as if such successor Trustee had itself authenticated such Securities.

 


SECTION 612.  PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.


 

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor under the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

 


SECTION 613.  TRUSTEE’S APPLICATION FOR INSTRUCTIONS FROM THE COMPANY.


 

Any application by the Trustee for written instructions from the Company may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action shall be taken or such omission shall be effective.  The
Trustee shall not be liable for any action taken by, or omission of, the Trustee
in accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any officer of the Company actually received such
application) unless, with respect to any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

 


SECTION 614.  NOTICE OF DEFAULTS.


 

Within 90 days after the occurrence of any Default, the Trustee shall transmit
by mail to all Holders, as their names and addresses appear in the Security
Register, notice of such Default hereunder actually known to a Responsible
Officer of the Trustee, unless such default shall have been cured or waived;
provided, however, that, except in the case of a default in the payment

 

60

--------------------------------------------------------------------------------


 

of the principal of or interest on any Security, the Trustee shall be protected
in withholding such notice if and so long as a trust committee of directors
and/or Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interest of the Holders; and provided
further that, in the case of any default or breach of the character specified in
Section 501(d), no such notice to Holders shall be given until at least 30 days
after the occurrence thereof.

 


ARTICLE SEVEN


 


HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY


 


SECTION 701.  DISCLOSURE OF NAMES AND ADDRESSES OF HOLDERS.


 

Every Holder of Securities, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee or any agent of
either of them shall be held accountable by reason of the disclosure of any
information as to the names and addresses of the Holders in accordance with
Trust Indenture Act Section 312, regardless of the source from which such
information was derived, and that the Trustee shall not be held accountable by
reason of mailing any material pursuant to a request made under Trust Indenture
Act Section 312.

 


SECTION 702.  REPORTS BY TRUSTEE.


 

Within 60 days after May 15 of each year commencing with May 15, 2009, the
Trustee shall transmit by mail to all Holders, as their names and addresses
appear in the Security Register, as provided in Trust Indenture Act
Section 313(c), a brief report dated as of such May 15 if required by Trust
Indenture Act Section 313(a).

 


SECTION 703.  REPORTS BY COMPANY.


 

The Company shall:

 

(A)           FILE WITH THE TRUSTEE, WITHIN 30 DAYS AFTER THE COMPANY IS
REQUIRED TO FILE THE SAME WITH THE COMMISSION, COPIES OF THE ANNUAL REPORTS AND
OF THE INFORMATION, DOCUMENTS AND OTHER REPORTS (OR COPIES OF SUCH PORTIONS OF
ANY OF THE FOREGOING AS THE COMMISSION MAY FROM TIME TO TIME BY RULES AND
REGULATIONS PRESCRIBE) WHICH THE COMPANY MAY BE REQUIRED TO FILE WITH THE
COMMISSION PURSUANT TO SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT; OR, IF
THE COMPANY IS NOT REQUIRED TO FILE INFORMATION, DOCUMENTS OR REPORTS PURSUANT
TO EITHER OF SUCH SECTIONS, THEN IT SHALL FILE WITH THE TRUSTEE AND THE
COMMISSION, IN ACCORDANCE WITH RULES AND REGULATIONS PRESCRIBED FROM TIME TO
TIME BY THE COMMISSION, SUCH OF THE SUPPLEMENTARY AND PERIODIC INFORMATION,
DOCUMENTS AND REPORTS WHICH MAY BE REQUIRED PURSUANT TO SECTION 13 OF THE
EXCHANGE ACT IN RESPECT OF A SECURITY LISTED AND REGISTERED ON A NATIONAL
SECURITIES EXCHANGE AS MAY BE PRESCRIBED FROM

 

61

--------------------------------------------------------------------------------


 

TIME TO TIME IN SUCH RULES AND REGULATIONS; DELIVERY OF SUCH REPORTS,
INFORMATION AND DOCUMENTS TO THE TRUSTEE IS FOR INFORMATIONAL PURPOSES ONLY AND
THE TRUSTEE’S RECEIPT OF SUCH SHALL NOT CONSTITUTE CONSTRUCTIVE NOTICE OF ANY
INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM INFORMATION CONTAINED
THEREIN, INCLUDING THE COMPANY’S COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER
(AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON OFFICERS’
CERTIFICATES);

 

(B)           FILE WITH THE TRUSTEE AND THE COMMISSION, IN ACCORDANCE WITH
RULES AND REGULATIONS PRESCRIBED FROM TIME TO TIME BY THE COMMISSION, SUCH
ADDITIONAL INFORMATION, DOCUMENTS AND REPORTS WITH RESPECT TO COMPLIANCE BY THE
COMPANY WITH THE CONDITIONS AND COVENANTS OF THIS INDENTURE AS MAY BE REQUIRED
FROM TIME TO TIME BY SUCH RULES AND REGULATIONS; DELIVERY OF SUCH REPORTS,
INFORMATION AND DOCUMENTS TO THE TRUSTEE IS FOR INFORMATIONAL PURPOSES ONLY AND
THE TRUSTEE’S RECEIPT OF SUCH SHALL NOT CONSTITUTE CONSTRUCTIVE NOTICE OF ANY
INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM INFORMATION CONTAINED
THEREIN, INCLUDING THE COMPANY’S COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER
(AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON OFFICERS’
CERTIFICATES); AND

 

(C)           TRANSMIT BY MAIL TO ALL HOLDERS, AS THEIR NAMES AND ADDRESSES
APPEAR IN THE SECURITY REGISTER, WITHIN 30 DAYS AFTER THE FILING THEREOF WITH
THE TRUSTEE, IN THE MANNER AND TO THE EXTENT PROVIDED IN TRUST INDENTURE ACT
SECTION 313(C), SUCH SUMMARIES OF ANY INFORMATION, DOCUMENTS AND REPORTS
REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO SUBSECTIONS (A) AND (B) OF THIS
SECTION 703 AS MAY BE REQUIRED BY RULES AND REGULATIONS PRESCRIBED FROM TIME TO
TIME BY THE COMMISSION.

 


ARTICLE EIGHT


 


CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE


 


SECTION 801.  COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.


 

The Company shall not consolidate or merge with or into, or sell, assign,
transfer, lease, convey, or otherwise dispose of all or substantially all of its
assets to, any Person, unless:

 

(A)           THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER
(IF OTHER THAN THE COMPANY), OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, LEASE,
CONVEYANCE OR DISPOSITION SHALL HAVE BEEN MADE, IS A CORPORATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT
OF COLUMBIA AND SHALL ASSUME BY SUPPLEMENTAL INDENTURE HERETO ALL THE
OBLIGATIONS OF THE COMPANY UNDER THE SECURITIES AND THIS INDENTURE;

 

(B)           IMMEDIATELY BEFORE AND IMMEDIATELY AFTER SUCH TRANSACTION, AND
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;

 

62

--------------------------------------------------------------------------------


 

(C)           IMMEDIATELY AFTER SUCH TRANSACTION, AND AFTER GIVING EFFECT
THERETO, THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER, OR
TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, LEASE OR CONVEYANCE OR DISPOSITION
SHALL HAVE BEEN MADE (THE “SUCCESSOR”), SHALL HAVE A CASH FLOW RATIO NOT IN
EXCESS OF 9 TO 1; AND

 

(D)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION, MERGER OR
TRANSFER AND SUCH SUPPLEMENTAL INDENTURE, IF ONE IS REQUIRED BY THIS
SECTION 801, COMPLY WITH THIS SECTION 801 AND THAT ALL CONDITIONS PRECEDENT
HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.

 

Cash Flow Ratio for purposes of this Section 801 shall be computed as if any
such successor were the Company.

 


SECTION 802.  SUCCESSOR SUBSTITUTED.


 

Upon any consolidation or merger, or any sale, assignment, transfer, Lease or
conveyance or other disposition of all or substantially all of the assets, of
the Company in accordance with Section 801, the successor Person formed by such
consolidation or into which the Company is merged or to which such sale,
assignment, transfer, Lease, conveyance or other disposition is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein.  When a successor assumes all the
obligations of its predecessor under this Indenture and the Securities, the
predecessor shall be released from those obligations, provided that in the case
of a transfer by Lease, the predecessor corporation shall not be released from
the payment of principal and interest on the Securities.

 


ARTICLE NINE


 


SUPPLEMENTAL INDENTURES


 


SECTION 901.  SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS.


 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto in form satisfactory to the Trustee,
for any of the following purposes:

 

(A)           TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE COMPANY AND
THE ASSUMPTION BY ANY SUCH SUCCESSOR OF THE COVENANTS OF THE COMPANY HEREIN AND
IN THE SECURITIES;

 

(B)           TO ADD TO THE COVENANTS OF THE COMPANY FOR THE BENEFIT OF THE
HOLDERS, OR TO SURRENDER ANY RIGHT OR POWER HEREIN OR IN THE SECURITIES
CONFERRED UPON THE COMPANY;

 

63

--------------------------------------------------------------------------------


 

(C)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION HEREIN,
OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING
UNDER THIS INDENTURE; PROVIDED THAT, IN EACH CASE, SUCH PROVISIONS SHALL NOT
ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS IN ANY MATERIAL RESPECT;

 

(D)           TO SECURE THE SECURITIES, IF THE COMPANY SO ELECTS;

 

(E)           TO SUPPLEMENT ANY PROVISIONS OF THIS INDENTURE TO SUCH EXTENT AS
SHALL BE NECESSARY TO PERMIT OR FACILITATE THE DEFEASANCE AND DISCHARGE OF THE
SECURITIES PURSUANT TO SECTIONS 1201, 1202 AND 1203;

 

(F)            TO MAKE ANY CHANGES NECESSARY TO QUALIFY THIS INDENTURE UNDER THE
TRUST INDENTURE ACT IN CONNECTION WITH THE EXCHANGE OFFER OR THE SHELF
REGISTRATION STATEMENT; OR

 

(G)           TO MAKE ANY OTHER CHANGE THAT DOES NOT ADVERSELY AFFECT THE RIGHTS
OF ANY HOLDER.

 


SECTION 902.  SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS.


 

With the consent of the Holders of not less than a majority in aggregate
principal amount of the Securities then Outstanding, voting together as a single
class, by Act of such Holders delivered to the Company and the Trustee, the
Company, when authorized by a Board Resolution, and the Trustee may enter into
one or more indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of waiving or modifying in any manner the rights of the
Holders under this Indenture; provided, however, that no such supplemental
indenture, amendment or waiver shall, without the consent of the Holder of each
Outstanding Security affected thereby:

 

(A)           CHANGE THE STATED MATURITY OF THE PRINCIPAL OF, OR ANY INSTALLMENT
OF INTEREST ON, ANY SECURITY, OR REDUCE THE PRINCIPAL AMOUNT THEREOF OR THE RATE
OF INTEREST THEREON, OR CHANGE THE COIN OR CURRENCY IN WHICH THE PRINCIPAL OF
ANY SECURITY OR THE INTEREST THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT AFTER THE STATED MATURITY
THEREOF; OR

 

(B)           REDUCE THE PERCENTAGE IN PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY SUCH SUPPLEMENTAL
INDENTURE, OR THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY WAIVER
(OF COMPLIANCE WITH CERTAIN PROVISIONS OF THIS INDENTURE OR CERTAIN DEFAULTS
HEREUNDER AND THEIR CONSEQUENCES) PROVIDED FOR IN THIS INDENTURE; OR

 

(C)           MODIFY ANY OF THE PROVISIONS OF THIS SECTION 902 OR SECTION 513,
EXCEPT TO INCREASE ANY THE PERCENTAGE IN PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES THE CONSENT

 

64

--------------------------------------------------------------------------------


 

OF WHOSE HOLDERS IS REQUIRED FOR THE RELEVANT ACTION OR TO PROVIDE THAT CERTAIN
OTHER PROVISIONS OF THIS INDENTURE CANNOT BE MODIFIED OR WAIVED WITHOUT THE
CONSENT OF THE HOLDER OF EACH OUTSTANDING SECURITY AFFECTED THEREBY.

 

It shall not be necessary for any Act of Holders under this Section 902 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

 


SECTION 903.  EXECUTION OF SUPPLEMENTAL INDENTURES.


 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be provided with, and (subject to
Trust Indenture Act Section 315(a) through 315(d) and Section 602 hereof) shall
be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture.  The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 


SECTION 904.  EFFECT OF SUPPLEMENTAL INDENTURES.


 

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 


SECTION 905.  CONFORMITY WITH TRUST INDENTURE ACT.


 

Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

 


SECTION 906.  REFERENCE IN SECURITIES TO SUPPLEMENTAL INDENTURES.


 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Trustee and the Company, to any
such supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

 

65

--------------------------------------------------------------------------------


 


ARTICLE TEN

 


COVENANTS


 


SECTION 1001.  PAYMENT OF PRINCIPAL AND INTEREST.


 

The Company shall duly and punctually pay the principal of and interest on the
Securities in accordance with the terms of the Securities and this Indenture.

 


SECTION 1002.  MAINTENANCE OF OFFICE OR AGENCY.


 

The Company shall maintain, in The City of New York, an office or agency where
Securities may be presented or surrendered for payment, where Securities may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served.  If the Corporate Trust Office is located in New York City, then
it shall be such office or agency of the Company, unless the Company shall
designate and maintain some other office or agency for one or more of such
purposes.  The Company shall give prompt written notice to the Trustee of any
change in the location of any such office or agency.  If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office, and the
Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.

 

The Company may from time to time designate one or more other offices or
agencies (in or outside of The City of New York) where the Securities may be
presented or surrendered for any or all such purposes, and may from time to time
rescind such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in The City of New York for such purposes.  The Company
shall give prompt written notice to the Trustee of any such designation or
rescission and any change in the location of any such office or agency.

 


SECTION 1003.  MONEY FOR SECURITY PAYMENTS TO BE HELD IN TRUST.


 

If the Company shall at any time act as its own Paying Agent, it shall, on or
before each due date of the principal of or interest on any of the Securities,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal or interest so becoming due until such sums
shall be paid to such Persons or otherwise disposed of as herein provided, and
shall promptly notify the Trustee of its action or failure so to act.

 

Whenever the Company shall have one or more Paying Agents for the Securities, it
shall, on or before each due date of the principal of or interest on any
Securities, deposit with a Paying Agent a sum in same day funds (or New York
Clearing House funds if such deposit is made prior to the date on which such
deposit is required to be made) sufficient to pay the principal or

 

66

--------------------------------------------------------------------------------


 

interest so becoming due, such sum to be held in trust for the benefit of the
Persons entitled to such principal or interest and (unless such Paying Agent is
the Trustee) the Company shall promptly notify the Trustee of such action or any
failure so to act.

 

The Company shall cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section 1003, that such Paying
Agent shall:

 

(A)           HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON SECURITIES IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO
UNTIL SUCH SUMS SHALL BE PAID TO SUCH PERSONS OR OTHERWISE DISPOSED OF AS HEREIN
PROVIDED;

 

(B)           GIVE THE TRUSTEE NOTICE OF ANY DEFAULT BY THE COMPANY (OR ANY
OTHER OBLIGOR UPON THE SECURITIES) IN THE MAKING OF ANY PAYMENT OF PRINCIPAL OR
INTEREST; AND

 

(C)           AT ANY TIME DURING THE CONTINUANCE OF ANY SUCH DEFAULT, UPON THE
WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO HELD IN
TRUST BY SUCH PAYING AGENT.

 

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or interest on any
Security and remaining unclaimed for two years after such principal or interest
has become due and payable shall be paid to the Company on Company Request or
(if then held by the Company) shall be discharged from such trust; and the
Holder of such Security shall thereafter, as an unsecured general creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease.


 


SECTION 1004.  CORPORATE EXISTENCE.


 

Subject to Article Eight, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and that of each Restricted Subsidiary and the corporate rights (charter and
statutory), corporate licenses and corporate franchises of the Company and its
Restricted Subsidiaries, except where a failure to do so, singly or in the
aggregate, is not likely to have a materially adverse effect upon the business,
assets, financial condition or results of operations of the Company and the
Restricted Subsidiaries

 

67

--------------------------------------------------------------------------------


 

taken as a whole determined on a consolidated basis in accordance with generally
accepted accounting principles; provided that the Company shall not be required
to preserve any such existence (except of the Company), right, license or
franchise if the Board of Directors, or  the board of directors of the
Restricted Subsidiary concerned, shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company or such
Restricted Subsidiary and that the loss thereof is not disadvantageous in any
material respect to the Holders.

 


SECTION 1005.  PAYMENT OF TAXES AND OTHER CLAIMS.


 

The Company shall pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any Subsidiary or upon the
income, profits or property of the Company or any of its Subsidiaries and
(b) all material lawful claims for labor, materials and supplies, which, if
unpaid, might by law become a Lien upon the property of the Company or any
Restricted Subsidiary; provided, however, that the Company shall not be required
to pay or discharge or cause to be paid or discharged any such tax, assessment,
charge or claim whose amount, applicability or validity is being contested in
good faith by appropriate proceedings.

 


SECTION 1006.  MAINTENANCE OF PROPERTIES.


 

The Company shall cause all material properties owned by or leased to it or any
Restricted Subsidiary and necessary in the conduct of its business or the
business of such Restricted Subsidiary to be maintained and kept in normal
condition, repair and working order, ordinary wear and tear excepted; provided
that nothing in this Section 1006 shall prevent the Company or any Restricted
Subsidiary from discontinuing the use, operation or maintenance of any of such
properties, or disposing of any of them, if such discontinuance or disposal is,
in the judgment of the Board of Directors or the board of directors of the
Restricted Subsidiary concerned, or of any officer (or other agent employed by
the Company or any Restricted Subsidiary) of the Company or such Restricted
Subsidiary having managerial responsibility for any such property, desirable in
the conduct of the business of the Company or any Restricted Subsidiary of the
Company and if such discontinuance or disposal is not adverse in any material
respect to the Holders.

 

The Company shall provide or cause to be provided, for itself and any Restricted
Subsidiaries, insurance (including appropriate self-insurance) against loss or
damage of the kinds customarily insured against by corporations similarly
situated and owning like properties in the same general areas in which the
Company or such Restricted Subsidiaries operate.

 


SECTION 1007.  LIMITATION ON INDEBTEDNESS.


 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, incur, create, issue, assume, guarantee or otherwise
become liable for, contingently or otherwise, or become responsible for the
payment of, contingently or otherwise, any Indebtedness (other than Indebtedness
between or among any of the Company and Restricted

 

68

--------------------------------------------------------------------------------


 

Subsidiaries) unless, after giving effect thereto, the Cash Flow Ratio shall be
less than or equal to 9 to 1.

 


SECTION 1008.  LIMITATION ON LIENS.


 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind, except for Permitted Liens, on or with respect to any of its property or
assets, whether owned at the date of this Indenture or thereafter acquired, or
any income, profits or proceeds therefrom, or assign or otherwise convey any
right to receive income thereon, unless (x) in the case of any Lien securing
Indebtedness that is subordinated in right of payment to the Securities, the
Securities are secured by a Lien on such property, assets or proceeds that is
senior in priority to such Lien and (y) in the case of any other Lien, the
Securities are equally and ratably secured.

 


SECTION 1009.  LIMITATION ON RESTRICTED PAYMENTS.


 

Except as otherwise provided in this Section 1009, the Company shall not, and
shall not permit any Restricted Subsidiary to, make any Restricted Payment if
(a) at the time of such proposed Restricted Payment, a Default or Event of
Default shall have occurred and be continuing or shall occur as a consequence of
such Restricted Payment or (b) immediately after giving effect to such
Restricted Payment, the aggregate of all Restricted Payments that shall have
been made on or after April 1, 2008 would exceed the sum of:

 

(A)           $2,700,000,000, PLUS

 

(B)           AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE CUMULATIVE CASH
FLOW CREDIT AND (II) 1.2 MULTIPLIED BY CUMULATIVE INTEREST EXPENSE.

 

For purposes of this Section 1009, the amount of any Restricted Payment, if
other than cash, shall be based upon fair market value as determined by the
Board of Directors, whose good faith determination shall be conclusive.

 

The foregoing provisions of this Section 1009 shall not prevent (i) the payment
of any dividend within 60 days after the date of declaration thereof, if at such
date of declaration such payment complied with the foregoing provisions or this
Section 1009; and (ii) the retirement, redemption, purchase, defeasance or other
acquisition of any shares of the Company’s Capital Stock or warrants, rights or
options to acquire Capital Stock of the Company in exchange for, or out of the
proceeds of a sale (within one year before or 180 days after such retirement,
redemption, purchase, defeasance or other acquisition) of, other shares of the
Company’s Capital Stock or warrants, rights or options to acquire Capital Stock
of the Company.  For purposes of determining the aggregate permissible amount of
Restricted Payments in accordance with clause (b) of the first paragraph of this
Section 1009, all amounts expended pursuant to clause (i) of this paragraph
shall be included and all amounts expended or received pursuant to clause
(ii) of this paragraph shall be excluded; provided, however, that amounts paid
pursuant to clause (i) of this paragraph shall be

 

69

--------------------------------------------------------------------------------


 

included only to the extent that such amounts were not previously included in
calculating Restricted Payments.

 

For the purposes of this Section 1009, the net proceeds from the issuance of
shares of Capital Stock of the Company upon conversion of Indebtedness shall be
deemed to be an amount equal to (i) the accreted value of such Indebtedness on
the date of such conversion and (ii) the additional consideration, if any,
received by the Company upon such conversion thereof, less any cash payment on
account of fractional shares (such consideration, if in property other than
cash, to be determined by the Board of Directors, whose good faith determination
shall be conclusive and evidenced by a Board Resolution).  If the Company makes
a Restricted Payment which, at the time of the making of such Restricted
Payment, would in the good faith determination of the Company be permitted under
the requirements of this Section 1009, such Restricted Payment shall be deemed
to have been made in compliance with this Section 1009 notwithstanding any
subsequent adjustments made in good faith to the Company’s financial statements
affecting Cumulative Cash Flow Credit or Cumulative Interest Expense for any
period.

 


SECTION 1010.  LIMITATION ON INVESTMENTS IN UNRESTRICTED SUBSIDIARIES AND
AFFILIATES.


 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, (a) make any Investment or (b) allow any Restricted
Subsidiary to become an Unrestricted Subsidiary (a “redesignation of a
Restricted Subsidiary”), in each case unless (i) no Default or Event of Default
shall have occurred and be continuing or shall occur as a consequence of such
Investment or such redesignation of a Restricted Subsidiary and (ii) after
giving effect thereto, the Cash Flow Ratio shall be less than or equal to 9 to
1.

 

The foregoing provisions of this Section 1010 shall not prohibit (a) any renewal
or reclassification of any Investment existing on the date hereof or (b) trade
credit extended on usual and customary terms in the ordinary course of business.

 


SECTION 1011.  TRANSACTIONS WITH AFFILIATES.


 

The Company shall not, and shall not permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of any of its properties or assets to or
purchase any property or assets from, or enter into any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, an
Affiliate of the Company that is not a Subsidiary, having a value, or for
consideration having a value, in excess of $10,000,000 individually or in the
aggregate unless the Board of Directors shall make a good faith determination
that the terms of such transaction are, taken as a whole, no less favorable to
the Company or such Subsidiary, as the case may be, than those which might be
available in a comparable transaction with an unrelated Person.  For purposes of
clarification, this Section 1011 shall not apply to any Restricted Payments
permitted by Section 1009.

 

70

--------------------------------------------------------------------------------


 


SECTION 1012.  PROVISION OF FINANCIAL STATEMENTS.


 

(A)           THE COMPANY SHALL SUPPLY WITHOUT COST TO EACH HOLDER OF THE
SECURITIES, AND FILE WITH THE TRUSTEE (IF NOT OTHERWISE FILED WITH THE TRUSTEE
PURSUANT TO SECTION 703) WITHIN 30 DAYS AFTER THE COMPANY IS REQUIRED TO FILE
THE SAME WITH THE COMMISSION, COPIES OF THE ANNUAL REPORTS AND QUARTERLY REPORTS
AND OF THE INFORMATION, DOCUMENTS AND OTHER REPORTS WHICH THE COMPANY MAY BE
REQUIRED TO FILE WITH THE COMMISSION PURSUANT TO SECTION 13(A), 13(C) OR
15(D) OF THE EXCHANGE.

 

(B)           IF THE COMPANY IS NOT REQUIRED TO FILE WITH THE COMMISSION SUCH
REPORTS AND OTHER INFORMATION REFERRED TO IN SECTION 1012(A), THE COMPANY SHALL
FURNISH WITHOUT COST TO EACH HOLDER OF THE SECURITIES AND FILE WITH THE TRUSTEE
(I) WITHIN 140 DAYS AFTER THE END OF EACH FISCAL YEAR, ANNUAL REPORTS CONTAINING
THE INFORMATION REQUIRED TO BE CONTAINED IN ITEMS 1, 2, 3, 6, 7, 8 AND 9 OF
FORM 10-K PROMULGATED UNDER THE EXCHANGE ACT, OR SUBSTANTIALLY THE SAME
INFORMATION REQUIRED TO BE CONTAINED IN COMPARABLE ITEMS OF ANY SUCCESSOR FORM,
AND (II) WITHIN 75 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR, QUARTERLY REPORTS CONTAINING THE INFORMATION REQUIRED TO BE
CONTAINED IN FORM 10-Q PROMULGATED UNDER THE EXCHANGE ACT, OR SUBSTANTIALLY THE
SAME INFORMATION REQUIRED TO BE CONTAINED IN ANY SUCCESSOR FORM.

 

(C)           AT ANY TIME WHEN THE COMPANY IS NOT SUBJECT TO SECTION 13 OR
15(D) OF THE EXCHANGE ACT, UPON THE REQUEST OF A HOLDER OF A RESTRICTED
SECURITY, THE COMPANY SHALL PROMPTLY FURNISH OR CAUSE TO BE FURNISHED SUCH
INFORMATION AS IS SPECIFIED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT
(OR ANY SUCCESSOR PROVISION THERETO) TO SUCH HOLDER OR TO A PROSPECTIVE
PURCHASER OF SUCH SECURITY DESIGNATED BY SUCH HOLDER, AS THE CASE MAY BE, IN
ORDER TO PERMIT COMPLIANCE BY SUCH HOLDER WITH RULE 144A UNDER THE SECURITIES
ACT.

 


SECTION 1013.  STATEMENT AS TO COMPLIANCE.


 

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year ending after June 4, 2008, a brief certificate of its principal
executive officer, principal financial officer or principal accounting officer
stating whether, to such officer’s knowledge, the Company is in compliance with
all covenants and conditions under this Indenture.  For purposes of this
Section 1013, such compliance shall be determined without regard to any period
of grace or requirement of notice under this Indenture.


 


SECTION 1014.  WAIVER OF CERTAIN COVENANTS.


 

The Company may omit in any particular instance to comply with any covenant or
condition set forth in Sections 1007 through 1012 if, before or after the time
for such compliance, the Holders of a majority in aggregate principal amount of
the Outstanding Securities, by Act of such Holders, waive such compliance in
such instance or generally waive compliance with such covenant or condition, but
no such waiver shall extend to or affect such covenant or condition except to
the extent so expressly waived, and, until such waiver shall become effective,
the

 

71

--------------------------------------------------------------------------------


 

obligations of the Company and the duties of the Trustee in respect of any such
covenant or condition shall remain in full force and effect.

 


SECTION 1015.  STATEMENT BY OFFICERS AS TO DEFAULT.


 

The Company shall deliver to the Trustee, as soon as possible and in any event
within five days after the Company becomes aware of the occurrence of any Event
of Default or an event which, with notice or the lapse of time or both, would
constitute an Event of Default, an Officers’ Certificate setting forth the
details of such Event of Default or default and the action which the Company
proposes to take with respect thereto.

 

ARTICLE ELEVEN

 

REDEMPTION OF SECURITIES

 


SECTION 1101.  NOTICES TO TRUSTEE.


 

If the Company elects to redeem Securities pursuant to the optional redemption
provisions of Section 1107 hereof, it shall furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (i) the Section of this Indenture pursuant to which
the redemption shall occur, (ii) the Redemption Date, (iii) the principal amount
of Securities to be redeemed and (iv) the Redemption Price.

 


SECTION 1102.  SELECTION OF SECURITIES TO BE REDEEMED.


 

(A)           IF LESS THAN ALL OF THE SECURITIES ARE TO BE REDEEMED AT ANY TIME,
THE TRUSTEE SHALL SELECT THE SECURITIES TO BE REDEEMED AMONG THE HOLDERS OF THE
SECURITIES IN COMPLIANCE WITH THE REQUIREMENTS OF THE PRINCIPAL NATIONAL
SECURITIES EXCHANGE, IF ANY, ON WHICH THE SECURITIES ARE LISTED OR, IF THE
SECURITIES ARE NOT SO LISTED, ON A PRO RATA BASIS, BY LOT OR IN ACCORDANCE WITH
ANY OTHER METHOD THE TRUSTEE CONSIDERS FAIR AND APPROPRIATE.  IN THE EVENT OF
PARTIAL REDEMPTION BY LOT, THE PARTICULAR SECURITIES TO BE REDEEMED SHALL BE
SELECTED, UNLESS OTHERWISE PROVIDED HEREIN, NOT LESS THAN 30 NOR MORE THAN 60
DAYS PRIOR TO THE REDEMPTION DATE BY THE TRUSTEE FROM THE OUTSTANDING SECURITIES
NOT PREVIOUSLY CALLED FOR REDEMPTION.

 

(B)           THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING OF THE
SECURITIES SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY SECURITY SELECTED FOR
PARTIAL REDEMPTION, THE PRINCIPAL AMOUNT AT MATURITY THEREOF TO BE REDEEMED.  NO
SECURITIES IN AMOUNTS OF $1,000 OR LESS SHALL BE REDEEMED IN PART.  SECURITIES
AND PORTIONS OF SECURITIES SELECTED SHALL BE IN AMOUNTS OF $1,000 OR WHOLE
MULTIPLES OF $1,000; EXCEPT THAT IF ALL OF THE SECURITIES OF A HOLDER ARE TO BE
REDEEMED, THE ENTIRE OUTSTANDING AMOUNT OF SECURITIES HELD BY SUCH HOLDER, EVEN
IF NOT A MULTIPLE OF $1,000, SHALL BE REDEEMED.  EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, PROVISIONS OF THIS INDENTURE THAT APPLY TO SECURITIES CALLED
FOR REDEMPTION ALSO APPLY TO PORTIONS OF SECURITIES CALLED FOR REDEMPTION.

 

72

--------------------------------------------------------------------------------


 

Section 1103.  Notice of Redemption.

 

(A)           AT LEAST 30 DAYS BUT NOT MORE THAN 60 DAYS BEFORE A REDEMPTION
DATE, THE COMPANY SHALL MAIL OR CAUSE TO BE MAILED, BY FIRST CLASS MAIL, A
NOTICE OF REDEMPTION TO EACH HOLDER WHOSE SECURITIES ARE TO BE REDEEMED AT ITS
REGISTERED ADDRESS.

 

The notice shall identify the Securities (including the CUSIP or ISIN numbers)
to be redeemed and shall state:

 

(I)            THE REDEMPTION DATE;

 

(II)           IF ANY SECURITY IS BEING REDEEMED IN PART, THE PORTION OF THE
PRINCIPAL AMOUNT AT MATURITY OF SUCH SECURITY TO BE REDEEMED AND THAT, AFTER THE
REDEMPTION DATE UPON SURRENDER OF SUCH SECURITY, A NEW SECURITY OR SECURITIES IN
PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED PORTION OF THE ORIGINAL SECURITY SHALL
BE ISSUED IN THE NAME OF THE HOLDER THEREOF UPON CANCELLATION OF THE ORIGINAL
SECURITY;

 

(III)          THE NAME AND ADDRESS OF THE PAYING AGENT;

 

(IV)          THAT SECURITIES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE
PAYING AGENT TO COLLECT THE REDEMPTION PRICE AND BECOME DUE ON THE DATE FIXED
FOR REDEMPTION;

 

(V)           THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH REDEMPTION
PAYMENT, INTEREST, IF ANY, ON SECURITIES CALLED FOR REDEMPTION CEASES TO ACCRUE
ON AND AFTER THE REDEMPTION DATE; AND

 

(VI)          THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OR ACCURACY
OF THE ISIN OR CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR PRINTED ON THE
SECURITIES.

 

(B)           AT THE COMPANY’S REQUEST, THE TRUSTEE SHALL GIVE THE NOTICE OF
REDEMPTION IN THE COMPANY’S NAME AND AT ITS EXPENSE; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE, AT LEAST 45 DAYS PRIOR TO THE
REDEMPTION DATE, AN OFFICERS’ CERTIFICATE REQUESTING THAT THE TRUSTEE GIVE SUCH
NOTICE AND SETTING FORTH THE INFORMATION TO BE STATED IN SUCH NOTICE AS PROVIDED
IN THE PRECEDING PARAGRAPH.  THE NOTICE, IF MAILED IN THE MANNER PROVIDED HEREIN
SHALL BE PRESUMED TO HAVE BEEN GIVEN, WHETHER OR NOT THE HOLDER RECEIVES SUCH
NOTICE.

 


SECTION 1104.  EFFECT OF NOTICE OF REDEMPTION.

 

Once notice of redemption is mailed in accordance with Section 1103 hereof,
Securities called for redemption shall become irrevocably due and payable on the
redemption date at the Redemption Price.  A notice of redemption may not be
conditional.

 

73

--------------------------------------------------------------------------------


 


SECTION 1105.  DEPOSIT OF REDEMPTION PRICE.


 

(A)           NOT LATER THAN 11:00 AM ON THE REDEMPTION DATE, THE COMPANY SHALL
DEPOSIT WITH THE TRUSTEE OR WITH THE PAYING AGENT MONEY SUFFICIENT TO PAY THE
REDEMPTION PRICE OF AND ACCRUED INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON ALL
SECURITIES TO BE REDEEMED ON THAT DATE.  THE TRUSTEE OR THE PAYING AGENT SHALL
PROMPTLY RETURN TO THE COMPANY ANY MONEY DEPOSITED WITH THE TRUSTEE OR THE
PAYING AGENT BY THE COMPANY IN EXCESS OF THE AMOUNTS NECESSARY TO PAY THE
REDEMPTION PRICE OF, AND ACCRUED INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON,
ALL SECURITIES TO BE REDEEMED.

 

(B)           IF THE COMPANY COMPLIES WITH THE PROVISIONS OF THE PRECEDING
PARAGRAPH, ON AND AFTER THE REDEMPTION DATE, INTEREST SHALL CEASE TO ACCRUE ON
THE SECURITIES OR THE PORTIONS OF SECURITIES CALLED FOR REDEMPTION.  IF A
SECURITY IS REDEEMED ON OR AFTER A REGULAR RECORD DATE BUT ON OR PRIOR TO THE
RELATED INTEREST PAYMENT DATE, THEN ANY ACCRUED AND UNPAID INTEREST SHALL BE
PAID TO THE PERSON IN WHOSE NAME SUCH SECURITY WAS REGISTERED AT THE CLOSE OF
BUSINESS ON SUCH REGULAR RECORD DATE.  IF ANY SECURITY CALLED FOR REDEMPTION
SHALL NOT BE SO PAID UPON SURRENDER FOR REDEMPTION BECAUSE OF THE FAILURE OF THE
COMPANY TO COMPLY WITH THE PRECEDING PARAGRAPH, INTEREST SHALL BE PAID ON THE
UNPAID PRINCIPAL, FROM THE REDEMPTION DATE UNTIL SUCH PRINCIPAL IS PAID, AND TO
THE EXTENT LAWFUL ON ANY INTEREST NOT PAID ON SUCH UNPAID PRINCIPAL, IN EACH
CASE AT THE RATE PROVIDED IN THE SECURITIES AND IN SECTION 1001 HEREOF.

 


SECTION 1106.  SECURITIES REDEEMED IN PART.


 

Upon surrender of a Security that is redeemed in part, the Company shall issue
and the Trustee shall authenticate for the Holder at the expense of the Company
a new Security equal in principal amount to the unredeemed portion of the
Security surrendered.  No Securities in denominations of $1,000 or less shall be
redeemed in part.

 


SECTION 1107.  OPTIONAL REDEMPTION.


 

AT ITS OPTION, THE COMPANY MAY REDEEM THE SECURITIES, IN WHOLE OR IN PART, AT
ANY TIME AND FROM TIME TO TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF
(A) 100% OF THE PRINCIPAL AMOUNT OF THE SECURITIES TO BE REDEEMED, OR (B) AS
DETERMINED BY A QUOTATION AGENT, THE SUM OF THE PRESENT VALUES OF THE REMAINING
SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST THEREON (NOT INCLUDING ANY
LIQUIDATED DAMAGES OR ANY PORTION OF SUCH PAYMENTS OF INTEREST ACCRUED TO THE
REDEMPTION DATE) DISCOUNTED TO THE REDEMPTION DATE ON A SEMIANNUAL BASIS
(ASSUMING A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS) AT THE ADJUSTED
TREASURY RATE PLUS 50 BASIS POINTS, PLUS, IN EACH CASE, ACCRUED AND UNPAID
INTEREST TO THE REDEMPTION DATE.

 

ON OR AFTER JUNE 15, 2012, THE COMPANY MAY REDEEM ALL OR PART OF THE SECURITIES,
UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE REDEMPTION PRICES
(EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH BELOW, PLUS ACCRUED AND
UNPAID INTEREST THEREON, TO THE APPLICABLE REDEMPTION DATE, IF REDEEMED DURING
THE TWELVE-MONTH PERIOD BEGINNING ON JUNE 15 OF THE YEARS INDICATED BELOW:

 

74

--------------------------------------------------------------------------------


 

Year

 

Percentage

 

 

 

 

 

2012

 

104.250

%

 

 

 

 

2013

 

102.125

%

 

 

 

 

2014 and thereafter

 

100.000

%

 

Each redemption price provided for in this Section 1107 shall be referred to
herein as the “Redemption Price”.

 

Any redemption pursuant to this Section 1107 shall be made pursuant to the
provisions of Sections 1101 through 1106 hereof.

 


ARTICLE TWELVE


 


DEFEASANCE AND COVENANT DEFEASANCE


 


SECTION 1201.  OPTION TO EFFECT DEFEASANCE OR COVENANT DEFEASANCE.


 

The Company may, at its option by Board Resolution, at any time, with respect to
the Securities, elect to have either Section 1202 or Section 1203 be applied to
all Outstanding Securities upon compliance with the conditions set forth below
in this Article Twelve.

 


SECTION 1202.  DEFEASANCE AND DISCHARGE.


 

Upon the Company’s exercise under Section 1201 of the option applicable to this
Section 1202, the Company shall be deemed to have been discharged from its
obligations with respect to all Outstanding Securities on the date the
conditions set forth below are satisfied (hereinafter, “defeasance”).  For this
purpose, such defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by the Outstanding Securities,
which shall thereafter be deemed to be “Outstanding” only for the purposes of
Section 1205 and the other Sections of this Indenture referred to in (A) and
(B) below, and to have satisfied all its other obligations under such Securities
and this Indenture (and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging the same), except for
the following which shall survive until otherwise terminated or discharged
hereunder:  (A) the rights of Holders of Outstanding Securities to receive
solely from the trust fund described in Section 1204 and as more fully set forth
in such Section, payments in respect of the principal of and interest on such
Securities when such payments are due, (B) the Company’s obligations with
respect to such Securities under Sections 304, 305, 306, 1002 and 1003, (C) the
rights, powers, trusts, duties and immunities of the Trustee hereunder and the
Company’s obligations in connection therewith and (D) this Article Twelve. 
Subject to compliance with this

 

75

--------------------------------------------------------------------------------


 

Article Twelve, the Company may exercise its option under this Section 1202
notwithstanding the prior exercise of its option under Section 1203 with respect
to the Securities.

 


SECTION 1203.  COVENANT DEFEASANCE.


 

Upon the Company’s exercise under Section 1201 of the option applicable to this
Section 1203, the Company shall be released from its obligations under any
covenant contained in Article Eight and in Sections 1004 through 1012 with
respect to the Outstanding Securities on and after the date the conditions set
forth below are satisfied (hereinafter, “covenant defeasance”), and the
Securities shall thereafter be deemed to be not “Outstanding” for the purposes
of any direction, waiver, consent or declaration or Act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “Outstanding” for all other purposes hereunder (it being
understood that such Securities shall not be deemed Outstanding for financial
accounting purposes).  For this purpose, such covenant defeasance means that,
with respect to the Outstanding Securities, the Company may omit to comply with
and shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a default or an Event of Default
under Section 501(c), but, except as specified above, the remainder of this
Indenture and such Securities shall be unaffected thereby.  In addition, upon
the Company’s exercise under Section 1201 of the option applicable to
Section 1203, Sections 501(c) through 501(e) shall not constitute Events of
Default.

 


SECTION 1204.  CONDITIONS TO DEFEASANCE OR COVENANT DEFEASANCE.


 

The following shall be the conditions to application of either Section 1202 or
Section 1203 to the Outstanding Securities:

 

(1)           The Company shall irrevocably have deposited or caused to be
deposited with the Trustee (or another trustee satisfying the requirements of
Section 608 who shall agree to comply with the provisions of this Article Twelve
applicable to it) as trust funds in trust for the purpose of making the
following payments, specifically pledged as security for, and dedicated solely
to, the benefit of the Holders of such Securities, (A) cash in U.S. Dollars in
an amount, or (B) U.S. Government Obligations (as defined below) which through
the scheduled payment of principal and interest in respect thereof in accordance
with their terms shall provide, not later than one day before the due date of
any payment, cash in U.S. Dollars in an amount, or (C) a combination thereof,
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge and which shall be applied by the Trustee (or
other qualifying trustee) to pay and discharge, (i) the principal of and
interest on the Outstanding Securities due on the Stated Maturity of such
principal or installment of principal or interest and (ii) any mandatory sinking
fund payments or

 

76

--------------------------------------------------------------------------------


 

analogous payments applicable to the Outstanding Securities on the day on which
such payments are due and payable in accordance with the terms of this Indenture
and of such Securities; provided that the Trustee shall have been irrevocably
instructed to apply such money or the proceeds of such U.S. Government
Obligations to said payments with respect to the Securities.  For this purpose,
“U.S. Government Obligations” means securities that are (x) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (y) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act of 1933, as amended), as custodian with respect to any such
U.S. Government Obligation or a specific payment of principal of or interest on
any such U.S. Government Obligation held by such custodian for the account of
the holder of such depository receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the U.S. Government Obligation or the specific payment
of principal of or interest on the U.S. Government Obligation evidenced by such
depository receipt;

 

(2)           No Default or Event of Default with respect to the Securities
shall have occurred and be continuing on the date of such deposit or, insofar as
Subsection 501(f) or 501(g) is concerned, at any time during the period ending
on the 91st day after the date of such deposit (it being understood that this
condition shall not be deemed satisfied until the expiration of such period);

 

(3)           Such defeasance or covenant defeasance shall not result in a
breach or violation of, or constitute a default under, this Indenture or any
other material agreement or instrument to which the Company is a party or by
which it is bound;

 

(4)           In the case of an election under Section 1202, the Company shall
have delivered to the Trustee an Opinion of Counsel in the United States stating
that (x) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling or (y) since June 4, 2008, there has been a
change in the applicable federal income tax law, in either case, to the effect
that, and based thereon such opinion shall confirm that, the Holders of the
Outstanding Securities will not recognize income, gain or loss for federal
income tax purposes as a result of such defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such defeasance had not occurred;

 

(5)           In the case of an election under Section 1203, the Company shall
have delivered to the Trustee an Opinion of Counsel in the United States to the
effect that the Holders of the Outstanding Securities will not recognize income,
gain or loss for federal

 

77

--------------------------------------------------------------------------------


 

income tax purposes as a result of such covenant defeasance and will be subject
to federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such covenant defeasance had not occurred;

 

(6)           In the case of an election under either Section 1202 or 1203, the
Company shall represent to the Trustee that the deposit made by the Company
pursuant to its election under Section 1202 or 1203 was not made by the Company
with the intent of preferring the Holders over other creditors of the Company or
with the intent of defeating, hindering, delaying or defrauding creditors of the
Company or others; and

 

(7)           The Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel in the United States, each stating that
all conditions precedent provided for relating to either the defeasance under
Section 1202 or the covenant defeasance under Section 1203 (as the case may be)
have been complied with.

 


SECTION 1205.  DEPOSITED MONEY AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN
TRUST; OTHER MISCELLANEOUS PROVISIONS.


 

Subject to the provisions of the last paragraph of Section 1003, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee, collectively for purposes of this
Section 1205, the “Trustee”) pursuant to Section 1204 in respect of the
Outstanding Securities shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities of all sums due and to become due thereon in respect of
principal and interest, but such money need not be segregated from other funds
except to the extent required by law.  Money and U.S. Government Obligations so
held in trust are not subject to Article Twelve.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or U.S. Government Obligations
deposited pursuant to Section 1204 or the principal and interest received in
respect thereof other than any such tax, fee or other charge which by law is for
the account of the Holders of the Outstanding Securities.

 

Anything in this Article Twelve to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
money or U.S. Government Obligations held by it as provided in Section 1204
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 1204(1)), are in
excess of the amount thereof which would then be required to be deposited to
effect an equivalent defeasance or covenant defeasance.

 

78

--------------------------------------------------------------------------------


 


SECTION 1206.  REINSTATEMENT.


 

If the Trustee or Paying Agent is unable to apply any money in accordance with
Section 1202 or 1203, as the  case may be, by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Company’s obligations under this
Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to Section 1202 or 1203, as the case may be, until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 1202 or 1203, as the case may be; provided, however,
that, if the Company makes any payment of principal of or interest on any
Security following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Securities to receive such
payment from the money held by the Trustee or Paying Agent.

 

* * * * *

 

79

--------------------------------------------------------------------------------


 

This Indenture may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Indenture.

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

By: 

 

 

Name:

Kevin Watson

 

Title:

Senior Vice President, Treasurer

 

 

 

 

Attest:

 

 

 

 

Name:

Wm. Keith Harper

Title:

Senior Vice President, Controller

 

and Principal Accounting Officer

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 By: 

 

 

 

    Name:

 

 

    Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED SUBSIDIARIES

(* - material subsidiary)

 

1047 E 46TH STREET CORPORATION

151 S. FULTON STREET CORPORATION

2234 FULTON STREET CORPORATION

A-R CABLE SERVICES - NY, INC.

CABLEVISION AREA 9 CORPORATION

CABLEVISION DIGITAL DEVELOPMENT, LLC

CABLEVISION FAIRFIELD CORPORATION

CABLEVISION LIGHTPATH - CT, INC.

CABLEVISION LIGHTPATH - NJ, INC.

CABLEVISION LIGHTPATH, INC.

CABLEVISION OF BROOKHAVEN, INC.

CABLEVISION OF HUDSON COUNTY, INC.

CABLEVISION OF LITCHFIELD, INC.

CABLEVISION OF MONMOUTH, INC.

CABLEVISION OF NEW JERSEY, INC.

CABLEVISION OF OAKLAND, LLC

CABLEVISION OF PATERSON, LLC

CABLEVISION OF ROCKLAND/RAMAPO, LLC

CABLEVISION OF WARWICK, LLC

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

CABLEVISION OF WAPPINGERS FALLS, INC.

CABLEVISION VOIP, LLC

CABLEVISION SYSTEMS BROOKLINE CORPORATION

CABLEVISION SYSTEMS DUTCHESS CORPORATION

CABLEVISION SYSTEMS EAST HAMPTON CORPORATION

CABLEVISION SYSTEMS GREAT NECK CORPORATION

CABLEVISION SYSTEMS HUNTINGTON CORPORATION

CABLEVISION SYSTEMS ISLIP CORPORATION

CABLEVISION SYSTEMS LONG ISLAND CORPORATION

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

CABLEVISION SYSTEMS SUFFOLK CORPORATION

CABLEVISION SYSTEMS WESTCHESTER CORPORATION

COMMUNICATIONS DEVELOPMENT CORPORATION

CSC ACQUISITION - MA, INC.

CSC ACQUISITION - NY, INC.

CSC ACQUISITION CORPORATION

CSC GATEWAY CORPORATION

 

--------------------------------------------------------------------------------


 

*CSC OPTIMUM HOLDINGS, LLC (1)

*CSC TKR, INC. (1)

LIGHTPATH VOIP, LLC

PETRA CABLEVISION CORP.

SAMSON CABLEVISION CORP.

SUFFOLK CABLE CORPORATION

SUFFOLK CABLE OF SHELTER ISLAND, INC.

SUFFOLK CABLE OF SMITHTOWN, INC.

TELERAMA, INC.

 

PARTNERSHIPS:

 

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

CABLEVISION SYSTEMS OF SOUTHERN CONNECTICUT LIMITED PARTNERSHIP

CABLEVISION OF CONNECTICUT, LIMITED PARTNERSHIP

CABLEVISION OF NEWARK

 

--------------------------------------------------------------------------------

(1)Pledged under CSC Holdings, Inc.’s Credit Agreement dated February 24, 2006.

 

--------------------------------------------------------------------------------